Case: 10-10751   Document: 00512316701   Page: 1   Date Filed: 07/22/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                               July 22, 2013

                               No. 10-10751                    Lyle W. Cayce
                                                                    Clerk

VILLAS AT PARKSIDE PARTNERS, doing business as Villas at Parkside;
LAKEVIEW AT PARKSIDE PARTNERS, LIMITED, doing business as
Lakeview at Parkside; CHATEAU RITZ PARTNERS, doing business as
Chateau De Ville; MARY MILLER SMITH;

                                        Plaintiffs – Appellees

v.

THE CITY OF FARMERS BRANCH, TEXAS,


                                        Defendant – Appellant


VALENTIN REYES; ALICIA GARZA; GINGER EDWARDS; JOSE
GUADALUPE ARIAS; AIDE GARZA

                                        Plaintiffs – Appellees
v.

CITY OF FARMERS BRANCH

                                        Defendant – Appellant


               Appeals from the United States District Court
                    for the Northern District of Texas
    Case: 10-10751          Document: 00512316701            Page: 2   Date Filed: 07/22/2013




                                             10-10751



Before STEWART, Chief Judge, and REAVLEY, JOLLY, DAVIS, JONES,
SMITH, DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK,
HAYNES, GRAVES, and HIGGINSON, Circuit Judges.*
HIGGINSON, Circuit Judge, joined by CARL E. STEWART, Chief Judge, and
W. EUGENE DAVIS, LESLIE H. SOUTHWICK, and HAYNES, Circuit
Judges.

      “America’s history has long been a story of immigrants.”1 That story, a
complicated history of inclusion and exclusion,2 has unfolded according to law,
but also contrary to law. See Ex parte Kumezo Kawato, 317 U.S. 69, 73-74
(1942) (the United States is “a country whose life blood came from an
immigrant stream.”). As the Supreme Court has emphasized—and indeed, as
a constitutional imperative—a country’s treatment of non-citizens within its
borders can gravely affect foreign relations. Hines v. Davidowitz, 312 U.S. 52,
62-68 (1941); Arizona v. United States, 132 S. Ct. 2492, 2498-99 (2012) (“It is
fundamental that foreign countries concerned about the status, safety, and
security of their nationals in the United States must be able to confer and
communicate on this subject with one national sovereign, not the 50 separate
States.”).
      The Ordinance at issue in this case and passed by the active citizens of
the City of Farmers Branch (“Farmers Branch”) seeks to regulate non-citizens


      *
          Judge King did not participate in this decision.
      1
      Proclamation No. 6398, 56 Fed. Reg. 66,951 (Dec. 23, 1991) (Presidential speech
commemorating the hundredth anniversary of Ellis Island).
      2
          See J. Shklar, American Citizenship: The Quest for Inclusion, 5 (1991).

                                                2
     Case: 10-10751   Document: 00512316701    Page: 3   Date Filed: 07/22/2013




                                    10-10751

who reside in the United States contrary to law. Farmers Branch, Tex.,
Ordinance 2952 (Jan. 22, 2008), permanently enjoined by Villas at Parkside
Partners v. City of Farmers Branch, Tex., 701 F. Supp. 2d 835, 881 (N.D. Tex.
2010). Farmers Branch classifies these non-citizens as persons “not lawfully
present in the United States.” Id. at §§ 1(D)(2); 3(D)(2). Responding to an
“aroused popular consciousness,” Baker v. Carr, 369 U.S. 186, 270 (1962)
(Frankfurter, J., dissenting), and frustration at the perceived lack of federal
enforcement of immigration law, Farmers Branch sought to “prevent” such
persons from renting housing in the city. The district court concluded, inter
alia, that the Ordinance was conflict preempted under federal law. Villas at
Parkside Partners, 701 F. Supp. 2d at 881.        Because we hold that the
Ordinance’s criminal offense and penalty provisions and its state judicial
review process conflict with federal law, we AFFIRM the judgment of the
district court.
I.    Farmers Branch, Texas, Ordinance 2952
      Ordinance 2952 sets forth licensing provisions and criminal sanctions.
The Ordinance requires individuals to obtain a license before occupying a
rented apartment or “single-family residence.” Ordinance 2952 at §§ 1(B)(1);
3(B)(1). For persons not declaring themselves citizens or nationals of the
United States, Farmers Branch’s building inspector must verify “with the
federal government whether the occupant is an alien lawfully present in the
United States.” Id. at §§ 1(D)(1); 3(D)(1). Upon such inquiry, if the federal
government twice “reports” that the occupant is “not lawfully present in the
United States,” then the building inspector must revoke the occupant’s license


                                      3
    Case: 10-10751     Document: 00512316701       Page: 4   Date Filed: 07/22/2013




                                       10-10751

after notifying both the occupant and the landlord. Id. at §§ 1(D)(1)-(4); 3(D)(1)-
(4). The Ordinance provides that “[a]ny landlord or occupant who has received
a deficiency notice or a revocation notice may seek judicial review of the notice
by filing suit against the building inspector in a court of competent jurisdiction
in Dallas County, Texas.” Id. at §§ 1(E)(1); 3(E)(1).
      The Ordinance’s criminal provisions prohibit persons from occupying a
rented apartment or single-family residence without first obtaining a valid
license, id. at §§ 1(C)(1); 3(C)(1); 5, and making a false statement of fact on a
license application, id. at §§ 1(C)(2); 3(C)(2); 5.       Landlords, in turn, are
prohibited from renting an apartment or single-family residence without
obtaining licenses from the occupants, id. at §§ 1(C)(4); 3(C)(4); 5, failing to
maintain copies of licenses from all known occupants, id. at §§ 1(C)(5); 3(C)(5);
5, failing to include a lease provision stating that occupancy by a person
without a valid license constitutes default, id. at 1(C)(6); 3(C)(6); 5, and allowing
an occupant to inhabit an apartment without a valid license, id. at 1(C)(7);
3(C)(7); 5. If a landlord commits the criminal offense of knowingly permitting
an occupant to remain in an apartment or single-family residence without a
valid license, id. at §§ 1(C)(7); 3(C)(7), then the building inspector shall suspend
the landlord’s rental license until the landlord submits a sworn affidavit stating
that the occupancy has ended, id. at §§ (D)(5)-(7); (D)(5)-(7). A landlord may
appeal the suspension of a rental license to the city council. Id. at §§1(D)(8);
3(D)(8).   The Ordinance also criminalizes creating, possessing, selling or
distributing a counterfeit license. Id. at §§ 1(C)(3), 3(C)(3), 5.
      These seven offenses are Class C criminal misdemeanors punishable by


                                         4
      Case: 10-10751   Document: 00512316701     Page: 5    Date Filed: 07/22/2013




                                     10-10751

a fine of $500 upon conviction, see Tex. Penal Code Ann. §12.41(3) (West 2009);
State v. Chacon, 273 S.W.3d 375, 377 n.2 (Tex. App. 2008); Ordinance 2952 at
§§ 1(C); 3(C); 5, with a separate offense deemed committed each day that a
violation occurs or continues, id. at § 5. In Texas, local police may make arrests
for Class C misdemeanors. See Tex. Code Crim. Proc. Ann. art. 14.01(b),
14.06(a)-(b) (West 2011).
II.    Supremacy       Clause   Litigation      and   the   Supreme       Court’s
       Intervening Decision in Arizona v. United States
       Two groups of plaintiffs,0 comprised of landlords and tenants, sued the
City, seeking to enjoin the Ordinance. Villas at Parkside Partners v. City of
Farmers Branch, 701 F. Supp. 2d 835 (N.D. Tex. Mar. 24, 2010). The district
court found the Ordinance to be preempted under the Supremacy Clause, both
as an improper regulation of immigration because it “applies federal
immigration classifications for purposes not authorized or contemplated by
federal law,” id. at 860; see generally DeCanas v. Bica, 424 U.S. 351, 355 (1976),
and also as an obstacle to the “comprehensive federal” scheme for “removing
aliens or adjudicating their status for that purpose,” which the district court
described as “structured, in part, to allow federal discretion and to permit in
appropriate circumstances a legal adjustment in an alien’s status,” id. at 860-
61. The district court therefore granted summary judgment to the plaintiffs
on their Supremacy Clause claim and permanently enjoined enforcement of the
Ordinance. Id. at 860-61.
       After a panel of our court affirmed the district court judgment, Villas at
Parkside Partners v. City of Farmers Branch, 675 F.3d 802 (5th Cir. 2012), the


                                        5
     Case: 10-10751        Document: 00512316701           Page: 6     Date Filed: 07/22/2013




                                             10-10751

Supreme Court issued its decision in Arizona, 132 S. Ct. 2492, which
comprehensively set forth the reasons why federal law preempted various
provisions of Arizona law relating to non-citizens. That case concerned a
Supremacy Clause challenge to various sections of an Arizona law known as
S.B. 1070 that was enacted with the stated purpose of “‘discourag[ing] and
deter[ring] the unlawful entry and presence of aliens’” by “establish[ing] an
official state policy of ‘attrition through enforcement.’” Arizona, 132 S. Ct. at
2497; cf. Arizona v. Inter Tribal Council of Arizona, Inc., No. 12-71, slip op. (U.S.
June 17, 2013). The Court’s Arizona decision instructs our decision today.
       The Supremacy Clause provides that federal law “shall be the supreme
Law of the Land; and the Judges in every State shall be bound thereby, any
Thing in the Constitution or Laws of any State to the Contrary
notwithstanding.” U.S. Const. art. VI, cl. 2. The Court in Arizona reiterated
that in the absence of an express preemption provision, a state or local law may
be required to “give way to federal law” under at least two circumstances: field
and conflict preemption. Arizona, 132 S. Ct. at 2501.3 First, states and
localities may not “regulat[e] conduct in a field that Congress, acting within its
proper authority, has determined must be regulated by its exclusive
governance.” Id. “The intent to displace state law altogether can be inferred
from a framework of regulation ‘so pervasive . . . that Congress left no room for
the States to supplement it’ or where there is a ‘federal interest . . . so
dominant that the federal system will be assumed to preclude enforcement of


       3
          “There is no doubt that Congress may withdraw specified powers from the States by
enacting a statute containing an express preemption provision,” id. at 2500-01, but here, the
plaintiffs do not argue that the Ordinance is expressly preempted by any provision of federal law.

                                                6
       Case: 10-10751   Document: 00512316701    Page: 7   Date Filed: 07/22/2013




                                      10-10751

state laws on the same subject.’” Id. (alterations in original) (quoting Rice v.
Santa Fe Elevator Corp., 331 U.S. 218, 230 (1947)).
        Second, state and local laws are preempted “when they conflict with
federal law.” Id. “This includes cases where ‘compliance with both federal and
state regulations is a physical impossibility,’ and those instances where the
challenged state law ‘stands as an obstacle to the accomplishment and
execution of the full purposes and objectives of Congress.’” Id. (citing Hines,
312 U.S. at 67). “What is a sufficient obstacle is a matter of judgment, to be
informed by examining the federal statute as a whole and identifying its
purpose and intended effects.” Id. (quoting Crosby v. Nat’l Foreign Trade
Council, 530 U.S. 363, 372 (2000)). In preemption analysis, we “assume that
‘the historic police powers of the States’ are not superseded ‘unless that was the
clear and manifest purpose of Congress.’” Id. (quoting Rice, 331 U.S. at 230).


III.    Standard of Review
        Generally, we review a district court’s grant of a permanent injunction
for abuse of discretion. Peaches Enter. Corp. v. Enter. Repertoire Assocs., Inc.,
62 F.3d 690, 693 (5th Cir. 1995). However, we review the “ultimate issue” in
this case—the district court’s grant of summary judgment on preemption
grounds—de novo. VRC LLC v. City of Dallas, 460 F.3d 607, 611 (5th Cir.
2006); Baker v. Farmers Elec. Coop., Inc., 34 F.3d 274, 278 (5th Cir. 1994).
IV.     Conflict Preemption
        We conclude that enforcement of the Ordinance conflicts with federal law.
See Arizona, 132 S. Ct. at 2501. Conflict exists despite Farmers Branch’s


                                        7
    Case: 10-10751     Document: 00512316701     Page: 8   Date Filed: 07/22/2013




                                     10-10751

argument that its Ordinance establishes “concurrent enforcement” of federal
immigration law, as “[t]he fact of a common end hardly neutralizes conflicting
means.” Crosby, 530 U.S. at 379. By setting forth criminal offenses that
“discourage illegal immigration or otherwise reinforce federal immigration
law,” and by providing for state judicial review of a non-citizen’s lawful or
unlawful presence, the Ordinance creates such conflict. Ordinance 2952 at §§
1(C); 1(E); 3(C); 3(E); 5.
      A.     Criminal Offense Provisions
      Applying Arizona, we hold that Farmers Branch’s establishment of new
criminal offenses based on the housing of non-citizens “disrupt[s] the federal
[immigration] framework,” Arizona, 132 S. Ct. at 2509, both by interfering with
federal anti-harboring law and by allowing state officers to “hold[] aliens in
custody for possible unlawful presence without federal direction and
supervision.” Id.; cf. id. at 2499 (“The dynamic nature of relations with other
countries requires the Executive Branch to ensure that [immigration]
enforcement policies are consistent with this Nation’s foreign policy.”); see also
Ga. Latino Alliance for Human Rights v. Georgia, 691 F.3d 1250 (11th Cir.
2012), reh’g en banc denied, No. 11-13044 (11th Cir. Nov. 27, 2012); United
States v. Alabama, 691 F.3d 1269 (11th Cir. 2012), cert. denied, 569 U.S. __
(2013) (No. 12-884).
             1.    Offenses Applying to Landlords
      Farmers Branch claims its Ordinance will concurrently enforce federal
anti-harboring law by providing “a different mechanism against the same . . .
conduct” criminalized by the federal government. Ordinance 2952, pmbl. As


                                        8
     Case: 10-10751       Document: 00512316701           Page: 9    Date Filed: 07/22/2013




                                            10-10751

the Supreme Court has cautioned, however, “conflict is imminent” when “two
separate remedies are brought to bear on the same activity.” Crosby, 530 U.S.
at 380 (quoting Wisconsin Dep’t of Indus. v. Gould, Inc., 475 U.S. 282, 286
(1986)). Here, “examining the federal statute as a whole and identifying its
purpose and intended effects,” we conclude that the Ordinance stands as an
obstacle to “the accomplishment and execution of the full purposes and
objectives” of Congress. See id. at 373.4
       It is a federal felony for any person, “knowing or in reckless disregard of
the fact that an alien has come to, entered, or remains in the United States in
violation of law,” to “conceal[], harbor[], or shield[] from detection . . . such alien
in any place, including any building.” 8 U.S.C. § 1324(a)(1)(A)(iii). In enacting
this provision, Congress “intended to broadly proscribe any knowing or willful
conduct fairly within any of these terms that tends to substantially facilitate
an alien’s remaining in the United States illegally . . . .” United States v. Rubio-
Gonzalez, 674 F.2d 1067, 1073 n.5 (5th Cir. 1982). To that end, we have
interpreted the statutory phrase “harbor, shield, or conceal” to imply that
“something is being hidden from detection.” United States v. Varkonyi, 645



       4
          The dissenting opinion’s assertion that the Supreme Court rejected this analysis in
DeCanas, confuses the field and conflict preemption inquiries. The Court in DeCanas noted that
§ 1324’s then-exemption of employment from the definition of “harboring” was insufficient to
conclude that Congress intended to occupy the field of non-citizen employment and therefore “to
pre-empt all state regulation” in that area. 424 U.S. at 360 & n.9. While providing shelter can,
by contrast, constitute harboring under § 1324, see United States v. Cantu, 557 F.2d 1173, 1180
(5th Cir. 1977), we conclude that the Ordinance is conflict preempted, without reaching field
preemption. The Court in DeCanas explicitly based its decision on field preemption grounds and
remanded the question of conflict preemption. See id. at 360 n.9 (noting that § 1324 and other
“cited statutory provisions” would be “relevant on remand in the analysis of actual or potential
conflicts between [the California provision] and federal law.”).

                                               9
    Case: 10-10751        Document: 00512316701           Page: 10      Date Filed: 07/22/2013




                                             10-10751

F.2d 453, 459 (5th Cir. 1981).5
       The Ordinance’s criminal provisions, by contrast, do not require that a
landlord know or recklessly disregard a renter’s violation of federal law, nor
that a landlord shield the renter’s presence from detection, adjudication, and
potential removal by the federal government. Ordinance 2952 at §§ 1(C)(7);
3(C)(7). Instead, the Ordinance criminalizes a landlord’s mere renting of an
apartment to a non-citizen found to be “not lawfully present in the United
States.” Id. at §§ 1(C)(7), 1(D)(4); 3(C)(7), 3(D)(4). “As a general rule, it is not
a crime for a removable alien to remain present in the United States.” Arizona,
132 S. Ct. at 2505. Persons who remain here while removable are not
necessarily evading federal detection; in fact, federal law not only contemplates
a non-citizen’s residence in the United States until potential deportation, but
also requires the non-citizen to provide a reliable address to the federal
government to guarantee and speed the removal process. See 8 U.S.C. §
1229(a)(1)(F)(I) (during removal proceedings, written notice “shall be given in
person to the alien . . . specifying . . . [t]he requirement that the alien must
immediately provide (or have provided) the Attorney General with a written



       5
          We have held that harboring requires making a non-citizen’s illegal presence in the
United States “substantially easier or less difficult.” United States v. Shum, 496 F.3d 390, 392
(5th Cir. 2007); see, e.g., United States v. Hinojos-Mendez, 270 F. App’x 368, 369 (5th Cir. 2008)
(acting as a lookout at an apartment complex); Shum, 496 F.3d at 390 (providing false
identifications and failing to file social security paperwork for employees); United States v.
Ramirez, 250 F. App’x. 80, 83 (5th Cir. 2007) (barring officers from bedroom where illegal non-
citizens were hiding, providing non-citizens with necessities including food and shelter, and
attempting to prevent their being discovered by probation officers); Varkonyi, 645 F.2d at 453
(instructing immigrant employees to avoid detection, interfering with federal agents, and
helping one non-citizen escape from custody); Cantu, 557 F.2d at 1180 (instructing employees
to act like customers so they could evade arrest).

                                               10
    Case: 10-10751        Document: 00512316701           Page: 11      Date Filed: 07/22/2013




                                             10-10751

record of an address and telephone number (if any) at which the alien may be
contacted.”); see also Arizona, 132 S. Ct. at 2504.6                      Farmers Branch’s
prohibition on renting to non-citizens here contrary to law thus not only fails
to facilitate, but obstructs the goal of bringing potentially removable non-
citizens to the attention of the federal authorities.7
       Several additional features of 8 U.S.C. § 1324 further illustrate this
conflict.8 First, the federal government retains sole authority under the statute
to prosecute, convict, and sentence offenders. The statute grants state officers
one role: to make arrests for violations of the proscribed federal crimes.                      8
U.S.C. § 1324(c). The Court in Arizona categorized this grant of authority
under § 1324(c) as one of several “specific limited circumstances” in which
federal law allows state officers to “perform the functions of an immigration
officer . . . subject to the Attorney General’s direction and supervision” under
8 U.S.C. § 1357(g)(3). Arizona, 132 S. Ct. at 2506.                 Second, to show that a
federal criminal violation has occurred, “the prosecution must prove” in federal
court “that the alien, who is transported or harbored by the defendant, ‘has


       6
        Of course, not every case will end in removal. Discretion is built into our immigration
system. Arizona, 132 S. Ct. at 2499 (“Discretion in the enforcement of immigration law embraces
immediate human concerns . . . . Returning an alien to his own country may be deemed
inappropriate even where he has committed a removable offense or fails to meet the criteria for
admission.”).
       7
        Cf. Whiting, 131 S. Ct. at 1986 (“Congress’s objective in authorizing the development
of E-Verify was to ensure reliability in employment authorization verification, combat
counterfeiting of identity documents, and protect employee privacy. Arizona’s requirement that
employers operating within its borders use E-Verify in no way obstructs achieving those aims.”).
       8
         See Arizona, 132 S. Ct. at 2505 (A “[c]onflict in technique can be fully as disruptive to
the system Congress enacted as a conflict in overt policy.”) (internal quotation marks and
citation omitted).

                                               11
   Case: 10-10751     Document: 00512316701      Page: 12   Date Filed: 07/22/2013




                                     10-10751

come to, entered, or remains in the United States in violation of the law,’”
United States v. Esparza, 882 F.2d 143, 145 (5th Cir. 1989) (quoting United
States v. Rivera, 859 F.2d 1204, 1209 (4th Cir. 1988)), using statutorily limited
categories of prima facie evidence: “records of any judicial or administrative
proceeding,” “official records of the [USCIS] or of the Department of State,” and
“testimony by an immigration officer,” 8 U.S.C. § 1324(b)(3); cf. Arizona, 132
S. Ct. at 2529 (“Arizona could also provide officers with a nonexclusive list
containing forms of identification sufficient under § 2(B) to dispel any suspicion
of unlawful presence.”) (Alito, J., concurring in part and dissenting in part). We
have held, for the purpose of proving the analogous crime of transporting
certain non-citizens, that “[t]he aliens’ status is an element of the crime.”
United States v. Alvarado-Machado, 867 F.2d 209, 212 (5th Cir. 1989). The
“significant complexities involved in enforcing federal immigration law,
including the determination whether a person is removable,” Arizona, 132 S.
Ct. at 2506, reinforce the importance of the federal government’s supervisory
role over the limited contexts, including harboring, where the Attorney General
has delegated arrest authority to state officers. Id. We conclude that, by
criminalizing conduct that does not have the effect of evading federal detection,
and by giving state officials authority to act as immigration officers outside the
“limited circumstances” specified by federal law, the Ordinance “interfere[s]
with the careful balance struck by Congress” with respect to the harboring of
non-citizens here contrary to law. See Arizona, 132 S. Ct. at 2505-06; see also
Crosby, 530 U.S. at 367; Odebrecht Constr., Inc. v. Sec’y, Fla. Dep’t of Transp.,




                                       12
    Case: 10-10751         Document: 00512316701           Page: 13     Date Filed: 07/22/2013




                                             10-10751

No. 12-13958, 2013 WL 1862714, at *12 (11th Cir. May 6, 2013).9
               2.     Offenses Applying to Non-Citizen Renters
       Another stated purpose of the Ordinance was to “aid in [the]
enforcement” of the federal law providing—in the Ordinance’s words—that
“certain aliens not lawfully present in the United States are not eligible for
certain State and local public benefits, including licenses.” Ordinance 2952,
pmbl. (citing 8 U.S.C. § 1621 et seq.) Farmers Branch criminalizes occupying
an apartment or single-family residence without first obtaining a valid
occupancy license. Ordinance 2952 §§ 1(C)(1); 3(C)(3); 5.10 But unlike the


       9
          Other courts also have found state anti-harboring provisions to be preempted by federal
law. See Ga. Latino Alliance for Human Rights v. Georgia, 691 F.3d 1250, 1267 (11th Cir.)
(holding that § 1324 preempted Georgia law criminalizing harboring of aliens), reh’g en banc
denied, No. 11-13044 (11th Cir. Nov. 27, 2012); United States v. Alabama, 691 F.3d 1269 (11th
Cir. 2012), cert. denied 569 U.S. __ (2013) (No. 12-884) (holding that § 1324 preempted Alabama
law criminalizing concealing or harboring an unlawfully present alien and entering into a rental
agreement with an unlawfully present alien); Lozano v. City of Hazleton, 620 F.3d 170, 223 (3d
Cir.) (holding that § 1324 preempted a local ordinance prohibiting renting housing to illegal
aliens), cert. granted and vacated on other grounds, 131 S. Ct. 2958 (2011); United States v. South
Carolina, 906 F. Supp. 2d 463, 467-68 (D.S.C. 2012) (holding that § 1324 preempted South
Carolina law creating state crimes for harboring, both relating to harborers and aliens
themselves); Valle del Sol v. Whiting, No. 10-1061, 2012 WL 8021265 (D. Ariz. Sept. 5, 2012)
(enjoining Arizona law creating state crimes for, inter alia, transporting and harboring aliens
as preempted by § 1324). The Eleventh Circuit held, as we do here, that failing to limit
harboring to activity facilitating evasion from federal authorities was an “untenable expansion
of the federal harboring provision.” Alabama. 691 F.3d at 1288. But see Keller v. City of Fremont,
No. 12-1702 (8th Cir. June 28, 2013) (holding that a local ordinance prohibiting rental housing
for illegal aliens was not field preempted and did not conflict with the federal removal process,
and where the ordinance specified it did not prohibit conduct “expressly permitted by federal
law,” did not conflict with federal anti-harboring law).
       10
          As previously noted, an occupancy license may be revoked only after the building
inspector ascertains, after twice making inquiry to the federal government, that “the occupant
is an alien who is not lawfully present in the United States.” Ordinance 2952 at §§ 1(D)(2),(4);
3(D)(2),(4). The dissenting opinion asserts that after applying for and receiving an occupancy
license, a renter is protected from criminal liability even if the license is revoked. The
Ordinance makes it a criminal offense for a renter to “be an occupant of a [single family

                                                13
    Case: 10-10751         Document: 00512316701           Page: 14     Date Filed: 07/22/2013




                                             10-10751

criminal provisions of the employment laws upheld in DeCanas and Whiting,
which applied only “to individuals whom the Federal Government has already
declared cannot work in this country,” DeCanas, 424 U.S. at 363; see also
Whiting, 131 S. Ct. at 1981 (specifying that the Arizona law adopted the precise
federal definition of “unauthorized alien” under 8 U.S.C. § 1324a(h)(3)), the
Ordinance predicates arrests, detentions, and prosecutions based on a
classification—the ability to obtain rental housing—that does not exist under
§ 1621 or anywhere else in federal law.11 Cf. Plyler v. Doe, 457 U.S. 202, 212
n.19 (1982) (“[I]f the federal government has by uniform rule prescribed what
it believes to be appropriate standards for the treatment of an alien subclass,
the States may, of course, follow the federal direction.”).
       Significantly, in remanding the conflict preemption inquiry to the state
court, the Court in DeCanas noted California’s concession that if its law
reached aliens with employment authorization but without lawful status, it
would be facially unconstitutional. DeCanas, 424 U.S. at 364. In this case,
Farmers Branch’s Ordinance reaches non-citizens who may not have lawful



residence or apartment] without first obtaining a valid occupancy license permitting the person
to occupy that” residence. Ordinance 2952 at §§ 1(C)(1); 3(C)(1). The offense refers to an ongoing
condition: “be[ing] an occupant” without first obtaining a valid license “permitting”—in the
present tense—such occupancy. Id. A license is not valid after it is revoked, nor can it “permit[]”
ongoing occupancy. Even assuming, arguendo, that a license granted after the preliminary
application is valid until revocation, the dissenting opinion’s strained interpretation would
require rewriting the offense’s language to criminalize only moving into an apartment without
first obtaining a valid license.
       11
           Notably, also, the implementing regulations for Congress’s E-Verify employment
verification system allow employees to contest a finding, and forbid employers from taking
adverse action against the employee while a final resolution is pending. Pilot Programs for
Employment Eligibility Confirmation, 62 Fed. Reg. 48,309, 48,312-13 (Sept. 15, 1997).

                                                14
    Case: 10-10751    Document: 00512316701      Page: 15    Date Filed: 07/22/2013




                                      10-10751

status but face no federal exclusion from rental housing, and exposes those non-
citizens to arrests, detentions, and prosecutions based on Farmers Branch’s
assessment of “unlawful presence.” The Ordinance not only criminalizes
occupancy of a rented apartment or single-family residence, but puts local
officials in the impermissible position of arresting and detaining persons based
on their immigration status without federal direction and supervision. See
Arizona, 132 S. Ct. at 2505.
      Farmers Branch argues that the building inspector’s “unlawful presence”
inquiry is no different from those inquiries “made by hundreds of local
governments daily to the federal government to ascertain immigrants’ status
and qualifications for benefits ranging from housing assistance to student loans
to medical care and disability income.” In those instances, however, the federal
government has set out specific and carefully calibrated categories of non-
citizens who qualify for such benefits. See, e.g., 8 U.S.C. § 1641(b) (defining
“qualified alien,” for the purpose of conditioning federal, state, and local public
benefits, as a member of one of seven enumerated classes, or “an alien who has
been battered or subjected to extremely cruelty” by a household member);
REAL ID Act, Pub. L. No. 109-13, 119 Stat. 231, § 202(c)(2)(B) (May 11, 2005)
(conditioning the grant of state identification such as driver’s licenses on an
applicant’s membership in one of eight enumerated classes of immigration
status); 8 C.F.R. § 274a.12 (setting forth the specific “[c]lasses of aliens
authorized to accept employment” pursuant to federal statutes and
regulations); Definition of the Term Lawfully Present in the United States for
Purposes of Applying for Title II Benefits Under Section 401(b)(2) of Public Law


                                        15
    Case: 10-10751         Document: 00512316701           Page: 16     Date Filed: 07/22/2013




                                             10-10751

104-193, 61 Fed. Reg. 47,039 (Sept. 6, 1996) (defining a non-citizen “lawfully
present” as falling under one of five particular immigration classifications, and
providing that the definition of lawful presence “is made solely for the purpose
of determining an alien’s eligibility for payment of title II social security
benefits . . . and is not intended to confer any immigration status or benefit
under the Immigration and Nationality Act”).
       While federal law provides carefully calibrated definitions of the term
“qualified alien” for the purpose of conferring benefits, the Ordinance does not
specify which of many federal immigration classifications Farmers Branch
officials would use to resolve whether a non-citizen was “lawfully present.” The
Ordinance’s “generality stands at odds with the federal discreteness.” Crosby,
530 U.S. at 379; see also Odebrecht, 2013 WL 1862714, at *11 (finding that a
state law “squarely conflicts with the more nuanced federal regime” because “in
stark contrast to the federal regime, [the state law] penalizes any [conduct]—no
ifs, ands, or buts.”). Indeed, because federal law does not limit the ability of
non-citizens to obtain rental housing,12 there is no definition that would be
applicable to Farmers Branch’s inquiry.13


       12
          Cf. 8 U.S.C. § 1621(c)(1)(B) (limiting access to “public or assisted housing” for non-
citizens who do not meet certain criteria).
       13
          The dissenting opinion perceives an inconsistency with the harboring statute where
none exists. Section 1324 obligates the federal government to prove that a non-citizen has “come
to, entered, or remains in the United States in violation of law.” 8 U.S.C. § 1324(a)(1)(A)(iii).
Proving this violation beyond a reasonable doubt may require proof beyond a non-citizen’s
immigration status, such as records of an adjudicative proceeding or the testimony of an
immigration officer. 8 U.S.C. § 1324(a)(1)(A)(iii). Contrary to the dissenting opinion’s assertion,
Farmers Branch cannot erect a concurrent criminal and state judicial enforcement regime based
on an inquiry to administrative entities that provide only a renter’s immigration status, not a
conclusive determination of lawful or unlawful presence.

                                                16
    Case: 10-10751          Document: 00512316701            Page: 17      Date Filed: 07/22/2013




                                               10-10751

       While Farmers Branch officials testified that they intended to use the
federal SAVE program to determine lawful presence, the chief of that program
testified that SAVE can provide only a non-citizen’s specific immigration
status; it “does not answer lawful presence or not.”14                        Farmers Branch’s
building inspector testified that because an inquiry to the federal government
would reveal only an applicant’s immigration status, he himself would “have
to make that determination [of whether the applicant is] lawfully present.”
Considering the labyrinth of statutes and regulations governing the
classification of non-citizens, and the necessity for over 260 immigration judges
to oversee individual cases, however, it is unsurprising that the building
inspector also confusedly disclaimed that adjudicatory capacity, stating that:
“[the decision of lawful presence] will rest with the people that give us the
information that it may have told us what that status is.”
       Based on a classification that does not exist in federal law, Farmers
Branch has criminalized the occupancy of rental housing by those non-citizens
found to be “not lawfully present.” Ordinance 2952 §§ 1(C)(1); 3(C)(3); 5. Texas
law allows local officers to arrest and detain individuals for Class C
misdemeanors. Texas Code Crim. Proc. art. 14.01; 14.06; 15.17.
       The Supreme Court in Arizona invalidated a state law provision (“Section
6”) allowing state officers to “without a warrant . . . arrest a person if the

       14
            See also Responsibility of Certain Entities to Notify the Immigration and
Naturalization Service of Any Alien Who the Entity “Knows” Is Not Lawfully Present in the
United States, 65 Fed. Reg. 58,301, 58, 302 (Sept. 28, 2000) (“A [SAVE] response showing no
Service record on an individual or an immigration status making the individual ineligible for
a benefit is not a finding of fact or conclusion of law that the individual is not lawfully present.”).
Similarly, the government states in its brief as amicus curiae that SAVE does not provide an
independent, binary determination of an individual’s “lawful presence.”

                                                  17
   Case: 10-10751     Document: 00512316701     Page: 18    Date Filed: 07/22/2013




                                     10-10751

officer has probable cause to believe . . . [the person] has committed any public
offense that makes [him] removable from the United States.” Arizona, 132 S.
Ct. at 2505. The Court held that Section 6 “violates the principle that the
removal process is entrusted to the federal government” by allowing state
authorities to arrest and detain based on immigration status without prior
federal “direction and supervision.” Id. at 2506-07. The Ordinance puts local
officers in this impermissible position.
      Indeed, Farmers Branch’s Ordinance authorizes more interference with
federal law than did the Arizona arrest-only authority invalidated by the
Court. As dissenting Justices in Arizona emphasized, Section 6 allowed state
officers to bring persons to the attention of federal authorities for further
action, whereas the Ordinance allows for local authorities to prosecute as well
as arrest based on perceived unlawful presence. Cf. Arizona, 132 S. Ct. at 2516
(noting that the Arizona statute authorized state arrests but contemplated
“follow[ing] their [federal] lead on what to do next”) (Scalia, J., concurring in
part and dissenting in part); id. at 2517 (highlighting that “Arizona is entitled
to arrest them and at least bring them to federal officials’ attention, which is
all that § 6 necessarily entails. (In my view, the State can go further than this,
and punish them for their unlawful entry and presence in Arizona.)”) (Scalia,
J., concurring in part and dissenting in part); id. at 2527 (“[T]he Federal
Government retains the discretion that matters most–that is, the discretion to
enforce the law in particular cases”; “the Federal Government decides,
presumably based on its enforcement priorities, whether to have the person
released or transferred to federal custody.”) (Alito, J., concurring in part and


                                       18
   Case: 10-10751      Document: 00512316701    Page: 19   Date Filed: 07/22/2013




                                     10-10751

dissenting in part).
      Although federal law does allow state officers to “cooperate with the
Attorney General in the identification, apprehension, detention, or removal of
aliens not lawfully present in the United States,” 8 U.S.C. § 1357(g)(10)(B), the
Supreme Court has held that “unilateral state action to detain” goes beyond
any “coherent understanding of the term” “cooperation” under federal law.
Arizona, 132 S. Ct. at 2507 (providing examples of “cooperation” as
“participating in a joint task force with federal officers, providing operational
support in executing a warrant, or allowing federal immigration officials to
gain access to detainees held in state facilities.”). The Ordinance conveys such
unilateral state authority to prosecute as well as to detain. Allowing state
officers to arrest an individual whom they believe to be not lawfully present
“would allow the State to achieve its own immigration policy” and could be
“unnecessary harassment of some aliens . . . whom federal officials determine
should not be removed.” Id. at 2506.
      The Ordinance is distinguishable from the section of the Arizona law
upheld by the Court, which allows state officers to make a “reasonable attempt
. . . to determine the immigration status of any person they stop, detain, or
arrest on some other legitimate basis if reasonable suspicion exists that the
person is an alien and is unlawfully present in the United States.” Id. at 2507.
The Court upheld that provision only after finding that the law, on its face, did
not require officers to prolong detention for the purpose of conducting an
immigration status check. Id. at 2509.       Farmers Branch’s Ordinance, by
contrast, allows for arrests, detentions, and prosecutions predicated on an


                                       19
    Case: 10-10751         Document: 00512316701           Page: 20     Date Filed: 07/22/2013




                                             10-10751

occupant’s failure to obtain a rental license, and the denial of such a license is
in turn based on Farmers Branch’s immigration status inquiry. See Ordinance
2952 at §§ 1(C); 3(C).15
       The Supreme Court clarified that “it would disrupt the federal
framework to put state offices in the position of holding aliens in custody for
possible unlawful presence without federal direction and supervision.” Arizona,
132 S. Ct. at 2509. Farmers Branch argues that the Ordinance relies entirely
on the federal determination of lawful or unlawful presence. But even a
determinative federal answer on this question—which, as explained above,
would be impossible to obtain—would not bring the Ordinance’s arrest
procedures into compliance with federal law. “The federal statutory structure
instructs when it is appropriate to arrest an alien during the removal process.”
Id. at 2505. Without a federal warrant, federal officers have even more limited


       15
          The dissenting opinion states that prosecution of both renters and landlords under the
Ordinance would rest on violation of licensing provisions, rather than the immigration status
of the renter. This is a distinction without a difference. See Odebrecht, 2013 WL 1862714, at *13
(finding the state’s “purported distinction” between punishing a false statement rather than the
“conduct itself” to be “unpersuasive.”). The Ordinance criminalizes “be[ing] an occupant of a
leased or rented single family residence [or apartment] without first obtaining a valid occupancy
license permitting the person to occupy that single family residence [or apartment,” and
“knowingly permit[ting] an occupant to occupy an apartment [or single family residence] without
a valid residential occupancy license,” Ordinance 2952 at §§ 1(C)(1), 1(C)(7); 3(C)(1), 3(C)(7). An
occupancy license is revoked based on a finding of the occupant’s unlawful presence. Id. at §§
1(D)(4); 3(D)(4). This link is made doubly apparent by the fact that the Ordinance allows
landlords and occupants to challenge a license revocation or a license deficiency notice by
seeking judicial review of “the question of whether the occupant is lawfully present in the United
States.” Id. at §§ 1(E)(1), (3); 3(E)(1), (3). We note, also, that the Supreme Court has used the
state arrest authority granted in § 1324(c) as a “limited circumstance[] in which state officers
may perform the functions of an immigration officer” under federal supervision. Arizona, 132
S. Ct. at 2506. This is so because “[t]here are significant complexities involved in enforcing
federal immigration law, including the determination whether a person is removable,” that exist
even where persons themselves are not prosecuted for removability per se. Id.

                                                20
    Case: 10-10751       Document: 00512316701        Page: 21     Date Filed: 07/22/2013




                                          10-10751

authority to arrest. Id. at 2506 (citing 8 U.S.C. § 1357(a)). The Ordinance’s
criminal provisions exist outside this statutory structure.16                For these
reasons, we conclude that the Ordinance’s criminal provisions, because they
conflict with federal anti-harboring law and the federal authority to arrest and
detain persons for possible unlawful presence, are preempted by federal law.
       B.     State Judicial Review
       The Ordinance also provides that “[a]ny landlord or occupant who has
received a deficiency notice or a revocation notice may seek judicial review of
the notice by filing suit against the building inspector in a court of competent
jurisdiction in Dallas County, Texas.” Ordinance 2952 at §§ 1(E)(1); 3(E)(1). A
landlord or occupant may seek state judicial review of two questions: first,
whether the building inspector complied with the law, and second, “whether
the occupant is lawfully present in the United States.” Id. at §§ 1(E)(3); 3(E)(3).
In a suit over the latter question, the Ordinance indicates that “that question
shall be determined under federal law” and “the [state] court shall be bound by
any conclusive determination of immigration status by the federal
government,” with a “conclusive determination” defined as one which, under
federal law, “would be given preclusive effect on the question.” Id. at §§ 1(E)(4);
3(E)(4).
       The federal government alone, however, has the power to classify non-
citizens. Arizona, 132 S. Ct. at 2506; DeCanas, 424 U.S. at 354; 8 U.S.C. §
1229a(a)(3).     Although, as with its criminal enforcement provisions, the


       16
          As the Court noted in Arizona, allowing state officers to make warrantless arrests
would give those officers “even greater authority to arrest aliens on the basis of possible
removability than Congress has given to trained federal immigration officers.” 132 S. Ct. at
2506 (citing 8 U.S.C. § 1226(a), (c)(1)).

                                            21
   Case: 10-10751     Document: 00512316701     Page: 22    Date Filed: 07/22/2013




                                     10-10751

Ordinance indicates that the question of a non-citizen’s lawful or unlawful
presence shall be “determined under federal law,” it nonetheless leaves the
determination in the hands of state courts. Ordinance 2952 at §§ 1(E)(4);
3(E)(4). The Ordinance provides that a federal determination of a non-citizen’s
status binds the court only if it is “conclusive”—in other words, according to the
Ordinance, only if, under federal law, it “would be given preclusive effect on the
question” of whether an occupant is lawfully present under federal law. Id.
But a non-citizen’s immigration status, even in federal proceedings, may not
conclusively determine lawful or unlawful presence.
      Whereas the Supreme Court has made clear that there are “significant
complexities involved in [making] . . . the determination whether a person is
removable,” and the decision is “entrusted to the discretion of the Federal
Government,” Arizona, 132 S. Ct. at 2506; see also Plyler, 457 U.S. at 236
(Blackmun, J., concurring) (“[T]he structure of the immigration statutes makes
it impossible for the State to determine which aliens are entitled to residence,
and which eventually will be deported.”), the Ordinance allows state courts to
assess the legality of a non-citizen’s presence absent a “preclusive” federal
determination, opening the door to conflicting state and federal rulings on the
question.
      The judicial review provision in this case is distinguishable from that
upheld by the Supreme Court in Whiting, even though they both give the
federal determination a rebuttable presumption of accuracy. Whiting, 131 S.
Ct. at 1981 n.7; Ordinance 2952 at §§ 1(E)(5); 3(E)(5). Crucially, as the
Supreme Court emphasized, the law in Whiting specified that “a state court
may consider ‘only’ the federal determination,” meaning that the state could


                                       22
    Case: 10-10751        Document: 00512316701           Page: 23      Date Filed: 07/22/2013




                                             10-10751

not “establish unlawful status apart from the federal determination.” Whiting,
131 S. Ct. at 1981 n.7. The rebuttable presumption given to the federal
determination in Whiting, as the Court noted, operated only to give “an
employer a chance to show that it did not break the state law,”a narrow
mechanism with no counterpart in Farmers Branch’s Ordinance. 131 S. Ct. at
1981 n. 7. Here, the Ordinance does not similarly confine the state court to the
federal determination, providing only that the state court must be bound by
federal determinations having “preclusive effect.” Ordinance 2952 at §§ 1(E)(4);
3(E)(4). Furthermore, the relevant determination in Whiting turned on a
singular federal statutory definition: whether the alien has “the legal right or
authorization under federal law to work in the United States as described in
8 U.S.C. § 1324a(h)(3),” Ariz. Rev. Stat. Ann. § 23-211 (2008). In turn, the
statute defines such an alien as “lawfully admitted for permanent residence”
or having received work authorization from the federal government. 8 U.S.C.
§ 1324a(h)(3).       Those determinations do not involve the discretion and
variability inherent in a determination of whether an alien is “lawfully present
in the United States.” See Ordinance 2952 at §§ 1(E)(4); 3(E)(4).
       For these reasons, we hold that because the power to classify non-citizens
is reserved exclusively to the federal government, the judicial review section
of the Ordinance also is preempted by federal law. See 8 U.S.C. § 1229a(a)(3)
(setting out the “sole and exclusive procedure for determining whether an alien
may be admitted to the United States or, if the alien has been so admitted,
removed from the United States”).17

       17
         Because our conclusion is based on a finding of conflict preemption, we need not reach
the question of field preemption. Cf. Odebrecht Constr., Inc. v. Sec’y, Fla. Dep’t of Transp., No.
12-13958, 2013 WL 1862714, at *17 n.7 (11th Cir. May 6, 2013) (“Because our conclusion that

                                               23
     Case: 10-10751         Document: 00512316701            Page: 24      Date Filed: 07/22/2013




                                               10-10751

V.     Severability
       Because the Ordinance lacks functional coherence without its criminal
offense and penalty provisions, as well as without its overarching judicial
review process, we decline to apply the general severability clause to revise and
leave intact any remaining parts of the Ordinance. See Rose v. Doctors Hosp.,
801 S.W.2d 841, 844 (Tex. 1990); see generally Champlin Ref. Co. v. Corp.
Comm'n, 286 U.S. 210, 234-35 (1932); Arizona, 132 S. Ct. at 2505 (invalidating
Arizona law seeking to achieve federal deterrence goal because of “a conflict in
the method of enforcement”).                This restraint is necessary because these
elements, along with other interdependent requirements, notably that the
Ordinance “shall be implemented in a manner fully consistent with federal law
regulating immigration and protecting the civil rights of all citizens, nationals,
and aliens,” Ordinance 2952 at §§ 1(F); 3(F), as well as its explicit, prospective-
only effective date tied to the instant federal constitutional litigation, id. at §
7, create provisions that “are connected in subject-matter, dependent on each
other, operating together for the same purpose.” See Rose, 801 S.W.2d at 844;
see also Nat’l Fed. of the Blind of Tex., Inc. v. Abbott, 647 F.3d 202, 210 (5th Cir.
2011) (explaining that the severability of unconstitutional provisions of a state
enactment is a question of state law).
       The dissenting opinion describes the Ordinance as merely a “licensing-
based regulatory program” and asserts that its “primary purpose is to
effectuate licensing of apartment and single family rentals under the


the state Act conflicts with federal law is sufficient to affirm the judgment below, we decline to
speak to field preemption as a separate issue, or to . . . . address[] the foreign affairs power or the
dormant Foreign Commerce Clause.”) (quoting Crosby, 530 U.S. at 379).


                                                  24
    Case: 10-10751         Document: 00512316701           Page: 25     Date Filed: 07/22/2013




                                             10-10751

supervision of the building inspector.”                The idea that the Ordinance is
primarily designed to promote a civil licensing scheme is contradicted not only
by the Ordinance’s criminal enforcement apparatus, see supra, but by the
Ordinance’s explicit reference to federal criminal anti-harboring law,
Ordinance 2952, pmbl., by Farmers Branch’s consistent emphasis on the
Ordinance’s “concurrent enforcement” of “federal criminal immigration law,”18
and by City officials’ blunt and exclusionary statements in the record. The City
unhesitatingly       has     admitted,      contrary      to    the    dissenting      opinion’s
characterization, that the Ordinance’s purpose “is to prevent aliens not lawfully
present in the United States from renting housing in the City of Farmers
Branch” and to “discourag[e] such aliens from unlawfully remaining in the
United States.” As one City Council member testified, its “aim . . . was to try
to make it more difficult for individuals who are in this country illegally to
reside in Farmers Branch.”
       Furthermore, removing the Ordinance’s criminal offense, judicial review,
and penalty provisions19 would leave only three substantive sections: licensing,
immigration status verification, and enforcement. Unlike driver’s licenses,
which, as the dissenting opinion notes, promote “road safety and vehicle
insurance,” rental licenses—as the Ordinance’s supporters themselves
admit—do not confer any independent benefit. (As city council member Tim


       18
         Farmers Branch’s insistence that the Ordinance concurrently enforces federal criminal
law—describing it before the district court as “clearly proscrib[ing] the same conduct [as § 1324],
knowingly harboring an unauthorized alien in apartment building”; “a different mechanism
against the same proscribed conduct . , , [as the] federal crime”; and “reinforc[ing] the federal
criminal immigration law against harboring”—goes unmentioned by the dissent.
       19
        The penalty provision applies only after a person is convicted under one of the
Ordinance’s enumerated criminal offenses. Id. at § 5.

                                                25
    Case: 10-10751       Document: 00512316701          Page: 26     Date Filed: 07/22/2013




                                           10-10751

Scott testified, “I don’t think that there’s a necessitated benefit from having a
license . . . it’s kind of benefit neutral.”).           Instead, their purpose in the
Ordinance’s scheme is limited to the consequences of their revocation based on
a finding of unlawful presence. A verification of immigration status, however,
as discussed above, does not necessarily determine lawful presence. And even
assuming Farmers Branch could obtain such a determination, it would serve
no purpose without the Ordinance’s criminal and civil enforcement provisions.
See Rose, 801 S.W.2d at 844 (severing unconstitutional portions of an
Ordinance only where the remainder is “capable of being executed in
accordance with the apparent legislative intent, wholly independent of that
which was rejected.”). That leaves the Ordinance’s civil enforcement provision.
The dissenting opinion asserts that Farmers Branch “hopes” that civil
enforcement will prompt landlords and renters to “generally” comply with its
provisions, and non-citizens to “make other housing choices.”                       But the
Ordinance’s only civil enforcement mechanism—suspension of a landlord’s
license—is both premised on the landlord having committed an offense under
§§ 1(C)(7) or 3(C)(7), see Ordinance 2952 at §§ 1(D)(5), (7); 3(D)(5), (7), and
appealable only through the judicial review process that we hold to be
preempted, see id. at §§ 1(E)(1); 3(E)(1).20              Thus, we conclude that the
Ordinance’s provisions are so “essentially and inseparably connected in


       20
          The dissenting opinion concludes that certain portions of the Ordinance’s judicial
review provisions are also severable. Even excising these portions, however, the Ordinance is
left with the language that in “answering the question” whether “the occupant is lawfully
present in the United States . . . the court shall be bound by any determination of immigration
status by the federal government.” Ordinance 2952 at §§ 1(E)(4); 3(E)(4). As set out above,
however, a determination of immigration status from the federal government does not
necessarily answer the question of lawful presence, and the Ordinance would leave state courts
without remedy if immigration status did not conclusively answer the question.

                                              26
      Case: 10-10751   Document: 00512316701    Page: 27   Date Filed: 07/22/2013




                                     10-10751

substance” that, despite the presence of a severability clause, they are not
severable under Texas law. See Rose, 801 S.W.2d at 844.
VI.     Conclusion
        Because the Ordinance’s criminal offense and penalty provisions and its
state judicial review process conflict with federal law, we AFFIRM the
judgment of the district court.




                                       27
    Case: 10-10751          Document: 00512316701          Page: 28     Date Filed: 07/22/2013




                                             10-10751

REAVLEY, Circuit Judge, joined by GRAVES, Circuit Judge, concurring only
in the judgment:
       Farmers Branch requires owners of residential property in the city to
lease their property only to people who are lawfully present in the United
States.1 City officials explained that the problem was the Latino population
and never mentioned any housing problem,2 and the City contends that it may
deny housing for illegal aliens whether or not they are removable from the
country under the federal law. The City may think its ordinance serves the
public welfare and is a legitimate exercise of its police power, and my
colleagues apparently agree with this, but under Supreme Court holdings the
national law of immigration and the control of foreign affairs preempts what
Farmers Branch has done.
       The Constitution unites the states to better serve the common good and
protect revered rights. The Supreme Court in Arizona v. United States, 132
S. Ct. 2492 (2012), applied the Constitution as giving exclusive effect to
national control of immigration and foreign affairs. Judges who approve any
part of this ordinance evade that national authority. They do so by treating it
as a mere housing regulation and by ignoring its purpose and effect: the
exclusion of Latinos from the city of Farmers Branch. The record leaves no


       1
          The dissent suggests that the City’s issuance of an occupancy license is non-
discretionary insofar as the license is “automatically” issued and there is no affirmative
obligation to declare one’s lawful presence in the United States before receiving the license. This
view mischaracterizes the operation of the City’s regulation and its onerous results. The
Ordinance demands that failure to declare either United States citizenship or a federal number
that establishes “lawful presence” will trigger a process more likely than not leading the
building inspector to revoke the license. See, e.g., FARMERS BRANCH, TEX., ORDINANCE 2952 § 1(B)
& (D).
       2
           See the panel opinion: 675 3d 802, 805-06, 809–10 (5th Cir. 2012).

                                                28
    Case: 10-10751          Document: 00512316701         Page: 29     Date Filed: 07/22/2013




                                            10-10751

doubt of this.
       Preliminarily, I question whether this ordinance qualifies to be called an
exercise of police power, because it cannot be said “to promote the safety, peace,
public health, convenience and good order of its people.”3 City of Birmingham
v. Monk, 185 F.2d 859, 861–62 (5th Cir. 1950). But the police power is not
above the Constitution. Id.; see also Ga. Alliance for Human Rights v. Governor
of Ga., 691 F.3d 1250, 1265 n.11 (11th Cir. 2012) (“[L]egislation in a field where
states traditionally have power does not defeat a claim of federal preemption.”).
The Court has often stated that a state law is preempted by the Supremacy
Clause where it “stands as an obstacle to the accomplishment and execution of
the full purposes and objectives of Congress.” Arizona, 132 S. Ct. at 2501;
Hines v. Davidowitz, 312 U.S. 52, 67–68, 61 S. Ct. 399 (1941).
       Whether the Farmers Branch ordinance is preempted as an obstacle to
the purposes and objectives of Congress in the field of immigration is a “matter
of judgment” informed by the federal scheme and the purpose and effects of the
federal statute as a whole. Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363,
373, 120 S. Ct. 2288, 2294 (2000). We must therefore consider Congress’s

       3
           As noted in the panel opinion:

       [T]he City points to nothing showing an effect on public welfare by illegal aliens’
       occupancy of rental housing. The mayor of Farmers Branch confirmed that the
       City conducted no studies on the effects of undocumented aliens on the value of
       property in Farmers Branch, the quality of its schools, the crime rate, or the
       availability of healthcare to its residents. One City Council member, Gary Greer,
       testified that there was no data showing whether undocumented immigrants
       commit more crimes than others in Farmers Branch. Still another council
       member, David Koch, agreed that the Ordinance was “not directed in any way
       towards revitalization” but rather was “directed solely towards removing illegal
       immigrants.”

675 F.3d at 810.

                                               29
   Case: 10-10751     Document: 00512316701      Page: 30   Date Filed: 07/22/2013




                                     10-10751

objectives in the Immigration and Nationality Act (INA), where the “[f]ederal
governance of immigration and alien status is extensive and complex.”
Arizona, 132 S. Ct. at 2499; see also Chamber of Commerce of U.S. v. Whiting,
131 S. Ct. 1968, 1973 (2011) (stating that with the INA Congress “established
a comprehensive federal statutory scheme for regulation of immigration and
naturalization and set the terms and conditions of admission to the country
and the subsequent treatment of aliens lawfully in the country” (internal
quotation marks and citation omitted)). Congress has extensively determined
which aliens may be admitted to this country, which aliens should be removed,
and the process for both admission and removal. Arizona, 132 S. Ct. at 2499.
      For example, the INA creates multiple categories of aliens subject to
removal, and it provides for the expedited removal of certain aliens. 8 U.S.C.
§§ 1227–28. It also expressly grants discretion for the Attorney General to
waive removal under certain circumstances, such as for humanitarian purposes
or for victims of domestic abuse. See, e.g., id. § 1227(a)(1)(E)(iii) & (a)(7). It
further sets out the procedures for adjudicating an alien’s status before an
immigration judge, and it specifies that those procedures are the exclusive
means for determining the removability of an alien.           Id. § 1229a(a)(3).
Moreover, the federal scheme contains various provisions under which aliens
who have come to the United States unlawfully may be permitted to remain
here, including asylum, id. § 1158, cancellation of removal, id. § 1229b,
withholding of removal, id. § 1231(b)(3), and temporary protected status, id.
§ 1254a. In light of this comprehensive statutory framework, “the removal
process is entrusted to the discretion of the Federal Government.” Arizona, 132
S. Ct. at 2506; see also Galvan v. Press, 347 U.S. 522, 531, 74 S. Ct. 737, 743


                                       30
   Case: 10-10751     Document: 00512316701      Page: 31   Date Filed: 07/22/2013




                                     10-10751

(1954) (“Policies pertaining to the entry of aliens and their right to remain here
are . . . entrusted exclusively to Congress[.]”). When set against the extensive
federal scheme and its discretionary allowances, the Farmers Branch ordinance
interferes with Congress’s objectives and regulation of immigration. See id. at
2506–07.
      First, the premise of the ordinance, as argued in the City’s brief, is that
any non-citizen “unlawfully” present in Farmers Branch has no legal right to
be present anywhere in the United States, and therefore the ordinance may
criminalize the continued presence of such persons within rental housing in the
City. The premise is a false one, however, because “[a]s a general rule, it is not
a crime for a removable alien to remain present in the United States.” Arizona,
132 S. Ct. at 2505. For this reason, the Court held that Arizona could not
authorize the arrest of persons thought probably to be illegal aliens because the
state may not regulate the presence of removable aliens.
      Second, the ordinance does more than merely deter the presence of
Latinos from Farmers Branch, and instead works to exclude and remove aliens
from the City’s borders. This is because no alien with an unlawful status will
be able to obtain the basic need of shelter through a rental contract. Illegal
aliens will therefore have no recourse but to self-deport from Farmers Branch.
See Lozano v. City of Hazleton, 620 F.3d 170, 220–21 (3d Cir. 2010) (“It is
difficult to conceive of a more effective method of ensuring that persons do not
enter or remain in a locality than by precluding their ability to live in it.”
(internal quotation marks and citation omitted)), vacated on other grounds by
__ U.S. __, 131 S. Ct. 2958 (2011). This forced migration of illegal aliens
conflicts with the careful scheme created by the INA and burdens the national


                                       31
    Case: 10-10751    Document: 00512316701     Page: 32   Date Filed: 07/22/2013




                                     10-10751

prerogative to decide which aliens may live in this country and which illegal
aliens should be removed.
      It is said that the ordinance is permissible as regulation of employment
was permissible in DeCanas v. Bica, 424 U.S. 351, 96 S. Ct. 933 (1976). But
neither my position nor that of the Supreme Court conflict with DeCanas. The
California statute there was directed at an acute economic problem that left
many citizens unemployed. The Court held that the state’s police power
justified the legal priority for their employment to go ahead of people
unlawfully present. The police power is not so clear here, and the immigration
conflict did not exist there.
      The Eleventh Circuit reached a similar conclusion when it recently
considered a provision of an Alabama law that prohibited the recognition of
contracts entered into by unlawful aliens. United States v. Alabama, 691 F.3d
1269, 1292–95 (11th Cir. 2012), cert. denied, 133 S. Ct. 2022 (Apr. 29, 2013).
Because the law essentially prevented aliens “from enforcing contracts for basic
necessities” in derogation of the ability to live and conduct daily affairs, the
court concluded that the measure’s effect of forcing undocumented aliens out
of the state interfered with the exclusive federal power to expel aliens, as well
as with the INA’s comprehensive scheme governing the removal of aliens. Id.
at 1293–94. The Farmers Branch ordinance is just as invidious because its
adverse effect on housing also precludes aliens from obtaining an essential
human requirement. Cf. id. at 1299 n.25 (recognizing that depriving aliens of
“basic needs, such as water, garbage, and sewer services . . . amounted to an
impermissible policy of expulsion”). Farmers Branch, like Alabama, “has
essentially decided that unlawfully present aliens cannot be tolerated within


                                       32
    Case: 10-10751         Document: 00512316701           Page: 33     Date Filed: 07/22/2013




                                             10-10751

its territory, without regard for any of the statutory processes or avenues for
granting an alien permission to remain lawfully within the country.”4 Id. at
1295.
        By effectively removing illegal immigrants from the City, Farmers
Branch also interferes with the national power to control and conduct relations
with foreign nations. This concern about the relationship between immigration
and foreign affairs, and the exclusivity of the national power, often has been
stated by the Supreme Court. See, e.g., Arizona, 132 S. Ct. at 2498–99; see also
Toll v. Moreno, 458 U.S. 1, 10, 102 S. Ct. 2977, 2982 (1982) (noting that federal
authority over “the status of aliens derives from multiple constitutional
sources, including the Federal Government’s power ‘[t]o establish [a] uniform
Rule of Naturalization,’ . . . its power ‘[t]o regulate Commerce with foreign
Nations,’ . . . and its broad authority over foreign affairs” (alterations in
original) (citations omitted)); Plyler v. Doe, 457 U.S. 202, 219 n.19, 102 S. Ct.
2382, 2396 n.19 (1982) (“With respect to the actions of the Federal Government,
alienage classifications may be intimately related to the conduct of foreign
policy, to the federal prerogative to control access to the United States, and to
the plenary federal power to determine who has sufficiently manifested his
allegiance to become a citizen of the Nation. No State may independently
exercise a like power.”); id. at 237 n.1, 102 S. Ct. at 2405 n.1 (Powell, J.,



        4
         The dissent concludes that the Ordinance does not “effect or affect” aliens’ removal. This
view is similar to that of two judges on the Eighth Circuit, see Keller v. City of Fremont, __ F.3d
__, 2013 WL 3242111, at *5 (8th Cir. June. 28 2013), but it is contrary to the conclusion reached
by both the Third Circuit in Lozano and the Eleventh Circuit in Alabama when considering
similar laws, and it is blind to the reality of what this ordinance does. As noted by Judge Bright
in Keller, there can be no doubt that “[t]he purpose and effect of the . . . ordinance is exclusion
and removal of undocumented persons.” Keller, 2013 WL 3242111, at *22 (Bright, J., dissenting).

                                                33
    Case: 10-10751    Document: 00512316701      Page: 34    Date Filed: 07/22/2013




                                      10-10751

concurring) (“Given that the States’ power to regulate in this area is so limited,
and that this is an area of such peculiarly strong federal authority, the
necessity of federal leadership seems evident.”); Harisiades v. Shaughnessy,
342 U.S. 580, 588–589, 72 S. Ct. 512, 519 (1952) (“It is pertinent to observe that
any policy toward aliens is vitally and intricately interwoven with
contemporaneous policies in regard to the conduct of foreign relations, the war
power, and the maintenance of a republican form of government. Such matters
are so exclusively entrusted to the political branches of government as to be
largely immune from judicial inquiry or interference.”); Hines, 312 U.S. at 64,
61 S. Ct. at 402; Chy Lung v. Freeman, 92 U.S. 275, 279 (1875) (“If th[e]
government [of California] should get into a difficulty [because of its treatment
of noncitizens] which would lead to war, or to suspension of intercourse, would
California alone suffer, or all the Union?”).
      The Arizona opinion opens by emphasizing the “broad, undoubted”
federal power “over the subject of immigration and the status of aliens,” and
the “inherent power as sovereign to control and conduct relations with foreign
nations.” Arizona, 132 S. Ct. at 2498. The Court gives a full description of the
importance of how this nation treats the nationals of foreign countries when
they are in this country because “perceived mistreatment of aliens in the
United States may lead to harmful reciprocal treatment of American citizens
abroad.” Id.; see also Hines, 312 U.S. at 64, 61 S. Ct. at 402 (“One of the most
important and delicate of all international relationships . . . has to do with the
protection of the just rights of a country’s own nationals when those nationals
are in another country.”).     In light of the potential ramifications of the
treatment of aliens in this country, “Congress,” not the states, “specifie[s] which


                                        34
   Case: 10-10751      Document: 00512316701     Page: 35   Date Filed: 07/22/2013




                                     10-10751

aliens may be removed from the United States and the procedures for doing
so.” Arizona, 132 S. Ct. at 2499. Of paramount importance to the federal
scheme “is the broad discretion exercised by immigration officials” because
“aliens may seek asylum and other discretionary relief allowing them to remain
in the country or at least to leave without formal removal.”            Id.   The
discretionary decision on removal involves many factors, including the “equities
of an individual case . . . , including whether the alien has children born in the
United States, long ties to the community, or a record of distinguished military
service,” as well as “policy choices that bear on this Nation’s international
relations.”   Id.   Therefore, “[t]he dynamic nature of relations with other
countries requires the Executive Branch,” not the states, “to ensure that
enforcement policies are consistent with this nation’s foreign policy with
respect to these and other realities.” Id.
      The Court wrote this as a crucial part of its formal legal analysis, but it
is ignored by the dissenters. The Court went on later to address the federal
government’s discretion over the removal process as “embracing immediate
human concerns” that will affect whether an alien should be permitted to
remain in this country. Id.
      “Unauthorized workers trying to support their families, for example,
likely pose less danger than alien smugglers or aliens who commit a serious
crime.” Id. Other “discretionary decisions involve policy choices that bear on
this Nation’s international relations,” including whether to return an alien to
a foreign state “mired in civil war, complicit in political persecution, or
enduring conditions that create a real risk that the alien or his family will be
harmed upon return.” Id. Given the complexity and the myriad factors that

                                       35
   Case: 10-10751     Document: 00512316701     Page: 36   Date Filed: 07/22/2013




                                     10-10751

go into the removal decision, it is clear that “foreign countries concerned about
the status, safety, and security of their nationals in the United States must be
able to confer and communicate on this subject with one national sovereign, not
the 50 separate States.” Id. at 2498.
      Farmers Branch expressly singled out those aliens who cannot show or
honestly state their lawful residence, and imposed a burden on landlords and
realtors that can be avoided by them simply choosing not to deal with Latino
people when they have an alternative. This ordinance is surely offensive to
immigrants and to our neighbors to the south. My colleagues are completely
silent about this.
      Congress’s framework for removal provided in the INA and the discretion
allowed by that framework show that Congress has occupied the field of alien
removal. The Farmers Branch ordinance ignores the practical reality of the
federal government’s control of the removal process, however, and simply
requires illegal immigrants to remove themselves from the city’s borders. But
“[a] decision on removability requires a determination whether it is
appropriate to allow a foreign national to continue living in the United States.
Decisions of this nature touch on foreign relations and must be made with one
voice.” Id. at 2506–07 (emphasis added).
      The Farmers Branch ordinance is but one example of a trend in this
country of states and localities attempting to take immigration matters into
their own hands. This trend to single out illegal immigrants for adverse
treatment is reminiscent of the “anti-Japanese fever” that existed in the 1940s.
See Takahashi v. Fish & Game Comm’n, 334 U.S. 410, 422, 68 S. Ct. 1138, 1144
(1948) (Murphy, J., concurring).     As so powerfully articulated in Justice

                                        36
   Case: 10-10751    Document: 00512316701     Page: 37   Date Filed: 07/22/2013




                                    10-10751

Murphy’s concurrence in Takahashi, “[l]egislation of that type is not entitled
to wear the cloak of constitutionality.” Id.
      With the support now of the Supreme Court in the Arizona decision, as
well as the Eleventh Circuit in Alabama, I repeat what the panel said about
the Farmers Branch ordinance: Because the sole purpose and effect of this
ordinance is to target the presence of illegal aliens within the city of Farmers
Branch and to cause their removal, it contravenes the federal government’s
exclusive authority on the regulation of immigration and the conditions of
residence in this country, and it constitutes an obstacle to federal authority
over immigration and the conduct of foreign affairs.




                                      37
    Case: 10-10751         Document: 00512316701           Page: 38      Date Filed: 07/22/2013




                                              10-10751

DENNIS, Circuit Judge, joined by REAVLEY, PRADO, and GRAVES, Circuit
Judges, specially concurring:
       I concur in affirming the district court’s judgment permanently enjoining
Farmers Branch Ordinance 2592 because federal law preempts and renders it
invalid. Although I agree with many of the reasons Judge Higginson assigns
in the lead opinion for reaching the same result, I believe the Ordinance is even
more fundamentally flawed than he indicates.1 In my view, the Ordinance is
preempted in all of its core provisions by the comprehensive and interrelated
federal legislative schemes governing the classification of noncitizens, the
adjudication of immigration status, and the exclusion and deportation of
noncitizens from the United States, enacted pursuant to the federal
government’s constitutional authority to administer a uniform national
immigration policy.2



       1
          The lead opinion concludes first that the Ordinance’s criminal offense and judicial
review provisions conflict with the mechanisms and purposes of federal immigration law in
various respects; and then that the remaining provisions of the Ordinance are not severable from
the unconstitutional provisions under applicable principles of Texas law. In my view, the
Ordinance’s fundamental defects — its classification of noncitizens based on the concept of
“lawful presence” and its purported regulation of the residence and presence of noncitizens based
on that classification — are intrinsic to the Ordinance’s structure and run throughout its various
provisions, making a severability analysis unnecessary. In any event, however, the City has
forfeited and waived any argument as to the applicability or effect of the Ordinance’s
severability clause by declining to argue the issue below, see Nasti v. CIBA Specialty Chems.
Corp., 492 F.3d 589, 595 (5th Cir. 2007) (“[T]o preserve an argument for appeal, [a] litigant must
press [it] . . . before the district court.”), to the original panel, see Sama v. Hannigan, 669 F.3d
585, 589 n.5 (5th Cir. 2012) (“[I]ssues not briefed on appeal are waived.”), or even in its en banc
petition or brief, see United States v. Hernandez-Gonzalez, 405 F.3d 260, 262 (5th Cir. 2005)
(“Absent extraordinary circumstances, this court will not consider issues raised for the first time
in a petition for rehearing.”).
       2
        I also agree with many of the reasons assigned by Judge Reavley in his separate opinion
concurring in the judgment.

                                                38
    Case: 10-10751      Document: 00512316701        Page: 39   Date Filed: 07/22/2013




                                      10-10751

                                          I
      In Arizona v. United States, 132 S. Ct. 2492 (2012), the Supreme Court
reiterated the familiar maxims that a state or local law is preempted under the
Supremacy Clause not only where Congress enacts “an express preemption
provision” but also where congressional “intent to displace state law altogether
can be inferred from a framework of regulation ‘so pervasive . . . that Congress
left no room for the States to supplement it,’” id. at 2501 (alteration in original)
(quoting Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230 (1947)), or “where
the challenged state law ‘stands as an obstacle to the accomplishment and
execution of the full purposes and objectives of Congress,’” id. (quoting Hines
v. Davidowitz, 312 U.S. 52, 67 (1941)). I believe the Hines Court’s earlier
discussion of the overlap and interplay of these related formulations continues
to provide useful guidance as to the ultimate practical inquiry under implied
preemption doctrine:
      There is not — and from the very nature of the problem there
      cannot be — any rigid formula or rule which can be used as a
      universal pattern to determine the meaning and purpose of every
      act of Congress. This Court, in considering the validity of state
      laws in the light of treaties or federal laws touching the same
      subject, has made use of the following expressions: conflicting;
      contrary    to;   occupying   the     field;   repugnance;    difference;
      irreconcilability;   inconsistency;      violation;   curtailment;   and
      interference. But none of these expressions provides an infallible
      constitutional test or an exclusive constitutional yardstick. In the
      final analysis, there can be no one crystal clear distinctly marked

                                          39
   Case: 10-10751        Document: 00512316701    Page: 40   Date Filed: 07/22/2013




                                       10-10751

       formula. Our primary function is to determine whether, under the
       circumstances of [a] particular case, [the challenged state or local]
       law stands as an obstacle to the accomplishment and execution of
       the full purposes and objectives of Congress.

Hines, 312 U.S. at 67-68. Like my colleagues who join the lead opinion, as well
as the original panel and the district court below, I conclude that the Farmers
Branch Ordinance presents such an obstacle to the purposes of federal law,
and therefore cannot stand.


                                         II
       In my view, this case largely is controlled by the longstanding,
unremarkable principle that the federal government’s authority to exclude or
remove foreign nationals, and to otherwise regulate the residence of noncitizens
within the United States, is necessarily exclusive of infringement by state or
local legislation. The Supreme Court made this clear more than sixty years
ago:
       The Federal Government has broad constitutional powers in
       determining what aliens shall be admitted to the United States,
       the period they may remain, regulation of their conduct before
       naturalization,     and   the   terms   and   conditions   of   their
       naturalization. Hines[,] [312 U.S. at 66]. Under the Constitution
       the states are granted no such powers; they can neither add to nor
       take from the conditions lawfully imposed by Congress upon
       admission, naturalization and residence of aliens in the United


                                         40
    Case: 10-10751    Document: 00512316701       Page: 41    Date Filed: 07/22/2013




                                       10-10751

      States or the several states.

Takahashi v. Fish & Game Comm’n, 334 U.S. 410, 419 (1948).
      This past year, in Arizona, the Supreme Court reaffirmed that “[t]he
Government of the United States has broad, undoubted power over the subject
of immigration and the status of aliens.” Arizona, 132 S. Ct. at 2498 (citing Toll
v. Moreno, 458 U.S. 1, 10 (1982)). “This authority rests, in part, on the National
Government’s constitutional power to ‘establish an uniform Rule of
Naturalization,’ U.S. Const., Art. I, § 8, cl. 4, and its inherent power as
sovereign to control and conduct relations with foreign nations.” Id. “Federal
law makes a single sovereign responsible for maintaining a comprehensive and
unified system to keep track of aliens within the Nation’s borders,” id. at 2502,
and “[p]olicies pertaining to the entry of aliens and their right to remain here
are [likewise] entrusted exclusively to Congress,” id. at 2507 (quoting Galvan
v. Press, 347 U.S. 522, 531 (1954)).
      In exercise of this exclusively national authority, “[f]ederal governance
of immigration and alien status is extensive and complex.” Id. at 2499. Of
particular relevance here, “Congress has specified which aliens may be
removed from the United States and the procedures for doing so.” Id. “A
principal feature of the removal system” Congress has enacted “is the broad
discretion exercised by immigration officials.”       Id.    For instance, in “the
initiation or prosecution of various stages in the deportation process[,] . . . the
Executive has discretion to abandon the endeavor, and . . . [the Executive has]
engag[ed] in a regular practice (which ha[s] come to be known as ‘deferred
action’) of exercising that discretion for humanitarian reasons or simply for its


                                        41
    Case: 10-10751         Document: 00512316701           Page: 42     Date Filed: 07/22/2013




                                             10-10751

own convenience.” Reno v. Am.-Arab Anti-Discrim. Comm., 525 U.S. 471, 484-85
(1999).3 The Court made clear in Arizona that a state or local law that “violates
the principle that the removal process is entrusted to the discretion of the
Federal Government” cannot stand. 132 S. Ct. at 2506 (citing Am.-Arab Anti-
Discrim. Comm., 525 U.S. at 483-84).
       Most pertinent to the present case, the Arizona Court concluded that this
comprehensive federal legislative scheme, and the significant discretion it vests
in federal immigration authorities, necessarily preempted Arizona legislation
that would have allowed “a state officer, ‘without a warrant, [to] arrest a person
if the officer has probable cause to believe . . . [the person] has committed any
public offense that makes [him] removable from the United States.” Id. at 2505
(final three alterations in original). The Court held that the statute stood as
an impermissible obstacle to the design and purposes of the largely
discretionary immigration enforcement system Congress created because it
could result in “unnecessary harassment of some aliens (for instance, a veteran,
college student, or someone assisting with a criminal investigation) whom
federal officials determine should not be removed” and ultimately “would allow
the State to achieve its own immigration policy.” Id. at 2506. Because such


       3
         In a notable recent exercise of this prosecutorial discretion, in June 2012 “the Secretary
of Homeland Security announced a program” whereby “U.S. immigration officials have been
directed to ‘defe[r] action’” as to “some 1.4 million [noncitizen students, high school graduates,
veterans, and others] under the age of 30 . . . who came to the United States under the age of
sixteen” without authorization and meet certain other criteria. Arizona, 132 S. Ct. at 2521
(Scalia, J., dissenting) (first alteration in original) (quoting Memorandum from Janet
Napolitano, Sec’y of Homeland Security, to David V. Aguilar, Acting Comm’r, U.S. Customs &
Border Protection; Alejandro Mayorkas, Dir., U.S. Citizenship & Imm. Servs.; and John Morton,
Dir., U.S. Imm. & Customs Enforcement, at 1 (June 15, 2012), and citing Julia Preston & John
H. Cushman, Jr., Obama to Permit Young Migrants to Remain in U.S., N.Y. Times, June 16,
2012, at A1).

                                                42
   Case: 10-10751     Document: 00512316701      Page: 43   Date Filed: 07/22/2013




                                     10-10751

state-to-state variance “is not the system Congress created,” the Court held
that the Arizona statute “violates the principle that the removal process is
entrusted to the discretion of the Federal Government.” Id.
      The Farmers Branch Ordinance likewise “violates the principle that the
removal process is entrusted to the discretion of the Federal Government,” see
id., by criminalizing the rental of residential property to certain noncitizens
and thereby in effect commencing the process of excluding them from a part of
“the United States or the several states,” see Takahashi, 334 U.S. at 419; cf.
Arizona, 132 S. Ct. at 2521 (Scalia, J., dissenting) (complaining that the federal
government’s discretionary “ enforce[ment] [of] immigration laws . . . leaves the
States’ borders unprotected against immigrants whom those laws would
exclude” (emphasis added)).         Moreover, noncitizen renters “could be
unnecessar[ily] harass[ed]” and prosecuted under a law like that here,
including individuals “whom federal officials determine should not be
removed.” See Arizona, 132 S. Ct. at 2506. Underscoring the Ordinance’s
fundamental inconsistency with the federal system, federal law specifically
requires a noncitizen subjected to removal proceedings to provide federal
authorities “with a written record of an address . . . at which the alien may be
contacted respecting [the] proceeding.” 8 U.S.C. § 1229(a)(1)(F)(i); cf. Arizona,
132 S. Ct. at 2505 (“As a general rule, it is not a crime for a removable alien to
remain present in the United States.”).
      The City argues that the Ordinance is consistent with federal
immigration law because under the classification and enforcement system
envisioned by the Ordinance, City officials making determinations of “lawful
presence” are to rely on federal agents’ responses to queries submitted

                                       43
   Case: 10-10751    Document: 00512316701     Page: 44   Date Filed: 07/22/2013




                                    10-10751

pursuant to 8 U.S.C. § 1373(c), which directs federal immigration authorities
to “respond to an inquiry by a Federal, State, or local government agency,
seeking to verify or ascertain the citizenship or immigration status of any
individual within the jurisdiction of the agency for any purpose authorized by
law.” However, the Ordinance’s enforcement scheme turns on determinations
of whether a noncitizen tenant is or is not “lawfully present in the United
States,” a blunt binary classification that is inconsistent with the extensive
array of immigration statuses provided under federal law and with the
complex, often discretionary processes by which the federal government
enforces and adjudicates immigration law. See Arizona, 132 S. Ct. at 2499
(“Federal officials, as an initial matter, must decide whether it makes sense to
pursue removal at all. If removal proceedings commence, aliens may seek
asylum and other discretionary relief allowing them to remain in the country
or at least to leave without formal removal.” (citations omitted)); id. at 2506
(“There are significant complexities involved in enforcing federal immigration
law, including the determination whether a person is removable.”).
      In holding that state or local laws that effectively exclude certain
noncitizens are inconsistent with the federal government’s exclusive authority
to define and determine immigration status and regulate the presence of
foreign nationals, the decision this court reaches today accords with the
Eleventh Circuit’s post-Arizona decision in United States v. Alabama, 691 F.3d
1269 (11th Cir. 2012), cert. denied, 133 S. Ct. 2022, 2013 WL 210698 (Apr. 29,
2013), which preempted an Alabama statute similar in effect to the Farmers
Branch Ordinance. The Alabama law purported to “prohibit[] courts from
enforcing or recognizing contracts between a party and an unlawfully present

                                      44
    Case: 10-10751       Document: 00512316701          Page: 45     Date Filed: 07/22/2013




                                           10-10751

alien,” including contracts for rental housing. Id. at 1292-93. Noting that “[t]he
power to expel aliens has long been recognized as an exclusively federal power,”
id. at 1293, the Eleventh Circuit held that the Alabama legislation “conflicts
with Congress’s comprehensive statutory framework governing alien removal,”
id. at 1294. Much as with the instant Ordinance, in that case, “Alabama ha[d]
taken it upon itself to unilaterally determine that any alien unlawfully present
in the United States cannot live within the state’s territory, regardless of
whether the Executive Branch would exercise its discretion to permit the
alien’s presence.” Id. at 1295. As the Eleventh Circuit rightly concluded,
“[t]his is not a decision for [a state or city] to make.” See id.4
                                             III
       In many contexts, of course, our federalist system permits states to “try
novel social and economic experiments without risk to the rest of the country.”
New State Ice Co. v. Liebmann, 285 U.S. 262, 311 (1932) (Brandeis, J.,
dissenting). The supremacy of federal law, however, is fundamental to this
federalism. Wyeth v. Levine, 555 U.S. 555, 584 (2009). Arizona and other
preemption cases teach that the Supremacy Clause will not abide local
divergence from necessarily uniform national laws and policies adopted
pursuant to the federal government’s constitutional powers. Arizona, 132 S. Ct.


       4
         Courts considering similar enactments prior to Arizona likewise held them
unconstitutional. See Lozano v. City of Hazleton, 620 F.3d 170, 221 (3d Cir. 2010) (holding
preempted municipal housing ordinance that would “effectively ‘remove’ persons from [the city]
based on a snapshot of their current immigration status, rather than based on a federal order
of removal”), vacated on other grounds, 131 S. Ct. 2958 (2011); Cent. Ala. Fair Housing Ctr. v.
Magee, 835 F. Supp. 2d 1165, 1183 (M.D. Ala. 2011) (enjoining enforcement of since-amended
Alabama law prohibiting “unlawfully present” residents from obtaining or renewing
manufactured home permits because the law “runs afoul of federal policy” by “making an
impermissible leap from undocumented status to removal”).

                                              45
    Case: 10-10751    Document: 00512316701      Page: 46    Date Filed: 07/22/2013




                                      10-10751

at 2502 (“If § 3 of the Arizona statute were valid, every State could give itself
independent     authority   to   prosecute    federal   registration   violations,
diminish[ing] the [Federal Government]’s control over enforcement and
detract[ing] from the integrated scheme of regulation created by Congress.”
(alterations in original) (internal quotation marks omitted) (quoting Wis. Dep’t
of Indus. v. Gould Inc., 475 U.S. 282, 288-89 (1986))); see Bonito Boats, Inc. v.
Thunder Craft Boats, Inc., 489 U.S. 141, 161-63 (1989) (“The prospect of all 50
States establishing similar protections for preferred industries without the
rigorous requirements of patentability prescribed by Congress could pose a
substantial threat to the patent system’s ability to accomplish its mission of
promoting progress in the useful arts. . . . One of the fundamental purposes
behind the Patent and Copyright Clauses of the Constitution was to promote
national uniformity in the realm of intellectual property. . . . Absent [a uniform]
federal rule, each State could afford patent-like protection to particularly
favored home industries, effectively insulating them from competition from
outside the State.”); Wis. Dep’t of Indus., 475 U.S. at 288-289 (“[I]f Wisconsin’s
[law debarring certain repeat violators of the National Labor Relations Act
(NLRA)] from doing business with the State is valid, nothing prevents other
States from taking similar action against labor law violators. Indeed, at least
four other States already have passed legislation disqualifying repeat or
continuing offenders of the NLRA from competing for state contracts. Each
additional statute incrementally diminishes the [National Labor Relations]
Board’s control over enforcement of the NLRA and thus further detracts from
the ‘integrated scheme of regulation’ created by Congress.” (footnote omitted)).
      Uniformity of national law and policy are essential to this nation’s

                                        46
    Case: 10-10751    Document: 00512316701      Page: 47    Date Filed: 07/22/2013




                                      10-10751

classification and treatment of the citizens of other nations. See Arizona, 132
S. Ct. at 2498 (“The [Federal] Government[’s] . . . broad, undoubted power over
the subject of immigration and the status of aliens[] . . . rests, in part, on the
National Government’s constitutional power to ‘establish an uniform Rule of
Naturalization,’ and its inherent power as sovereign to control and conduct
relations with foreign nations. . . . Immigration policy can affect trade,
investment, tourism, and diplomatic relations for the entire Nation, as well as
the perceptions and expectations of aliens in this country who seek the full
protection of its laws.” (citations omitted)); see also, e.g., Renteria-Gonzalez v.
INS, 322 F.3d 804, 814 (5th Cir. 2002) (emphasizing the importance of
“uniformity of federal law and consistency in enforcement of the immigration
laws”). As the Arizona Court explained, “[a] decision on removability requires
a determination whether it is appropriate to allow a foreign national to
continue living in the United States. Decisions of this nature touch on foreign
relations and must be made with one voice.” 132 S. Ct. at 2506-07 (emphasis
added); see also id. at 2507 (“Removal decisions[] . . . implicate [the Nation’s]
relations with foreign powers and require consideration of changing political
and economic circumstances.” (third alteration in original) (quoting Jama v.
Imm. & Customs Enforcement, 543 U.S. 335, 348 (2005))); Renteria-Gonzalez,
322 F.3d at 814 (“[T]he executive branch[] . . . ‘must exercise especially
sensitive political functions that implicate foreign relations.’” (quoting INS v.
Abudu, 485 U.S. 94, 110 (1988))).
      Accordingly, perhaps more than in any other context, “[t]he prospect of
all 50 States establishing” laws similar to Farmers Branch’s Ordinance “could
pose a substantial threat to th[e]” uniform federal immigration “system’s

                                        47
   Case: 10-10751     Document: 00512316701     Page: 48   Date Filed: 07/22/2013




                                     10-10751

ability to accomplish” its various competing and highly sensitive functions. See
Bonito Boats, Inc., 489 U.S. at 161. If the Ordinance “were valid, every State
could give itself independent authority to” regulate the presence of noncitizens,
“diminishing the Federal Government’s control over [immigration] enforcement
and detracting from the integrated scheme of regulation created by Congress.”
See Arizona, 132 S. Ct. at 2502 (brackets and internal quotation marks
omitted). If this law were constitutional, all cities and states could by similar
laws seek to withdraw rental housing from vast numbers of noncitizens and, in
effect, accomplish their removal from the United States. Much more likely,
and equally problematic, is the prospect of a patchwork of “[s]tate . . .
immigration polic[ies],” Arizona, 132 S. Ct. at 2506, with some states imposing
additional burdens on certain noncitizens based on the states’ own classification
and enforcement schemes, see, e.g., Alabama, 691 F.3d at 1292-97. Such an
arrangement would be plainly incompatible with the “comprehensive and
unified system” of exclusive federal immigration regulations, see Arizona, 132
S. Ct. at 2502, and with “the limitations imposed by the Supremacy Clause,”
Wyeth, 555 U.S. at 584.
      Because the nation must necessarily speak “with one voice” when
pronouncing “whether it is appropriate to allow a foreign national to continue
living in the United States,” the Supremacy Clause does not abide local
experimentation that deviates from “the system Congress created.” Arizona,
132 S. Ct. at 2506-07.
                                       IV
      In sum, I conclude that the Ordinance infringes on and conflicts with
comprehensive and exclusively federal schemes for classifying noncitizens and

                                       48
   Case: 10-10751     Document: 00512316701     Page: 49    Date Filed: 07/22/2013




                                     10-10751

with enforcing and adjudicating the implications of those federal classifications.
It thus stands as an obstacle to the full achievement of the purposes and
objectives of uniform federal immigration law. Therefore, I agree that the
Ordinance is preempted under the Supremacy Clause.




                                       49
    Case: 10-10751          Document: 00512316701           Page: 50   Date Filed: 07/22/2013




                                           No. 10-10751

OWEN, Circuit Judge, concurring and dissenting.
       I would hold that only two narrow provisions of the Ordinance1 are
preempted by federal law. They are within the judicial review sections of the
Ordinance.2 One subsection, (E)(4), and one sentence in subsection (E)(5) are
in conflict with federal immigration law. I would sever these provisions and
hold that the remainder of the Ordinance is not preempted by federal law.


                                                  I
       I agree with the dissenting opinion authored by JUDGES JONES and
ELROD that the Ordinance is not preempted by the Constitution’s broad grant
to the federal government of the power to regulate immigration.3                           The
Ordinance does not determine “who should or should not be admitted into the
country” or “the conditions under which a legal entrant my remain.”4 As the
Supreme Court explained in De Canas v. Bica,5 it would have been
unnecessary, in decisions of the Court that preceded De Canas, “even to discuss
the relevant congressional enactments in finding pre-emption of state
regulation if all state regulation of aliens was ipso facto regulation of
immigration, for the existence vel non of federal regulation is wholly irrelevant

       1
         City of Farmers Branch, Tex., Ordinance 2952 (Jan. 22, 2008), permanently enjoined by
Villas at Parkside Partners v. City of Farmers Branch, Tex., 701 F. Supp. 2d 835, 859 (N.D. Tex.
2010).
       2
        Id. § 1 (to be codified at ORDINANCES § 26-79(E)); id. § 3 (to be codified at ORDINANCES
§ 26-119(E)).
       3
           See, e.g., De Canas v. Bica, 424 U.S. 351, 354 (1976).
       4
           Id. at 355.
       5
           424 U.S. 351 (1976).

                                                 50
    Case: 10-10751           Document: 00512316701          Page: 51      Date Filed: 07/22/2013




                                           No. 10-10751

if the Constitution of its own force requires pre-emption of such state
regulation.”6
       As to field preemption, I largely agree with JUDGE HIGGINSON’s specially
concurring opinion that there is no field preemption of the Ordinance.
Congressional regulation of “‘the nature of the . . . subject matter,’” which in
this case is the availability of rental housing to unlawfully present aliens, is not
so extensive that it “‘permits no other conclusion’” than preemption.7 Nor has
Congress “unmistakably so ordained” such that field preemption is required.8
       Other parts of the Ordinance are preempted, if at all, if there is a conflict
with federal law either because “‘compliance with both federal and state
regulations is a physical impossibility,’” which is not the case here, or the “state
law ‘stands as an obstacle to the accomplishment and execution of the full
purposes and objectives of Congress.’”9 We are admonished by the Supreme
Court that “‘[w]hat is a sufficient obstacle is a matter of judgment, to be
informed by examining the federal statute as a whole and identifying its
purpose and intended effects.’”10                We must also be mindful that “[i]n
preemption analysis, courts should assume that ‘the historic police powers of
the States’ are not superseded ‘unless that was the clear and manifest purpose



       6
           Id. at 355.
       7
           Id. at 356 (quoting Fla. Lime & Avocado Growers, Inc. v. Paul, 373 U.S. 132, 142 (1963)).
       8
           Id. (internal quotation marks omitted).
       9
        Arizona v. United States, 132 S. Ct. 2492, 2501 (2012) (quoting Fla. Lime, 373 U.S. at
142; Hines v. Davidowitz, 312 U.S. 52, 67 (1941)).
       10
            Id. (quoting Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 373 (2000)).

                                                 51
    Case: 10-10751          Document: 00512316701          Page: 52      Date Filed: 07/22/2013




                                          No. 10-10751

of Congress.’”11 The regulation of leasing and renting real property is within
the historic police powers of the States. As noted, however, certain provisions
in the judicial review sections in the Ordinance conflict with federal
immigration law.


                                                 II
       The Ordinance has provisions in section 1 that apply to leasing or renting
single-family housing and virtually identical provisions in section 3 that apply
to apartment complex rentals. Section 1 of the Ordinance amended Section 26-
79 of the Code of Ordinances of the City of Farmers Branch, and section 3 of the
Ordinance amended section 26-119. For ease of reference, I refer to both
sections 1 and 3 in discussing “the Ordinance,” unless otherwise indicated. I
first consider provisions of the Ordinance that create an offense applicable
to—or that impose obligations upon—an individual.
                                                 A
       Subsection (B)(1) requires each occupant, prior to occupying leased or
rented property, to obtain a residential occupancy license.12 It is an offense,
under subsection (C)(1), if a person occupies leased or rental property without
first obtaining a valid occupancy license.13 These provisions apply both to


       11
            Id. (quoting Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230 (1947)).
       12
          City of Farmers Branch, Tex., Ordinance 2952, § 1 (Jan. 22, 2008) (to be codified at CITY
OF FARMERS BRANCH , TEX ., CODE OF ORDINANCES § 26-79(B)(1) (2011)), permanently enjoined by
Villas at Parkside Partners v. City of Farmers Branch, Tex., 701 F. Supp. 2d 835, 859 (N.D. Tex.
2010); id. § 3 (to be codified at ORDINANCES § 26-119(B)(1)).
       13
         Id. § 1 (to be codified at ORDINANCES § 26-79(C)(1)); id. § 3 (to be codified at ORDINANCES
§ 26-119(C)(1)).

                                                 52
    Case: 10-10751        Document: 00512316701            Page: 53      Date Filed: 07/22/2013




                                          No. 10-10751

citizens of the United States and to non-citizens. The question is whether these
provisions are preempted by federal law to the extent they apply to aliens who
are not lawfully present in the United States.
       To obtain an occupancy license under the Ordinance, a person must
submit an application that contains one of the following:
       (1) a statement that applicant is a United States citizen or national;
       (2) if the applicant is not a citizen or national, a federal government
identification number that the applicant believes establishes lawful presence
in the United States;
       or
       (3) if the applicant does not know of a federal identification number, a
declaration that he or she does not know of such a number.14
The Ordinance explicitly provides that a declaration that an applicant “does
not know of any such number . . . shall be sufficient to satisfy this




       14
       See id. § 1 (to be codified at ORDINANCES § 26-79(B)(5)(h),(i)); id. § 3 (to be codified at
ORDINANCES § 26-119(B)(5)(h), (i)). Each section provides in pertinent part:

       The form shall require the following information:
                                                 ***
       (h) if the applicant is a United States citizen or national, a signed declaration that
       the applicant is a United States citizen or national; . . .
                                                 -or-
       (i) if the applicant is not a United States citizen or national, an identification
       number assigned by the federal government that the occupant believes
       establishes his or her lawful presence in the United States (examples include, but
       are not limited to: resident alien card number, visa number, “A” number, I-94
       registration number, employment authorization number, or any other number on
       a document issued by the U.S. Government). If the applicant does not know of any
       such number, he or she shall so declare. Such a declaration shall be sufficient to
       satisfy this requirement.

                                                53
    Case: 10-10751          Document: 00512316701          Page: 54      Date Filed: 07/22/2013




                                           No. 10-10751

requirement.”15
       This means that if a person is unlawfully present in the United States,
she may truthfully declare that she does not know of any federal identification
number that she believes establishes her lawful presence in the United States.
If an application contains such a declaration, the building inspector “shall
immediately issue a residential occupancy license.”16 The Ordinance continues
in the next sentence: “[t]he building inspector shall not deny a residential
occupancy license to any occupant who submits a completed application and
pays the application fee,”17 making it unmistakably clear that a declaration
that a prospective tenant knows of no federal identification number that
establishes lawful presence in the United States is not a bar to receiving an
occupancy license. Accordingly, a person unlawfully present in the United
States may obtain an occupancy license by truthfully disclosing that she knows
of no federal documentation that would permit her lawful presence in this
country.
       After issuing a license to someone who has not declared herself to be a
citizen or national of the United States, the Ordinance directs the building
inspector to avail herself of 8 U.S.C. § 1373(c)18 to “verify with the federal

       15
        Id. § 1 (to be codified at ORDINANCES § 26-79(B)(5)(i)); id. § 3 (to be codified at
ORDINANCES § 26-119(B)(5)(i)).
       16
         Id. § 1 (to be codified at ORDINANCES § 26-79(B)(6)); id. § 3 (to be codified at ORDINANCES
§ 26-119(B)(6)).
       17
            Id.
       18
            8 U.S.C. § 1373(c) provides:

       (c) Obligation to respond to inquiries
       The Immigration and Naturalization Service shall respond to an inquiry by a

                                                54
    Case: 10-10751          Document: 00512316701          Page: 55      Date Filed: 07/22/2013




                                            No. 10-10751

government whether the occupant is an alien lawfully present in the United
States.”19 It is only if the federal government reports that the occupant is an
alien not “lawfully present” in the United States that there is a consequence to
the alien. That consequence is revocation of the occupancy license.20 As a
practical matter, this is designed to lead the landlord to evict an unlawfully
present alien from the premises because of the provisions of the Ordinance that
are aimed at the landlord.21
       The appellees characterize the Ordinance as “an alien registration
scheme” in an effort to shoehorn it into the Supreme Court’s statement in
Arizona v. United States that “the Federal Government has occupied the field
of alien registration.”22 The state law found to be field preempted in Arizona
penalized as a misdemeanor the “‘willful failure to complete or carry an alien
registration document . . . in violation of [8 U.S.C. § 1304(e) or 1306(a)].’”23 The
Farmers Branch Ordinance does not penalize the failure to register or to carry
documentation. It revokes an occupancy license because of the status of an


       Federal, State, or local government agency, seeking to verify or ascertain the
       citizenship or immigration status of any individual within the jurisdiction of the
       agency for any purpose authorized by law, by providing the requested verification
       or status information.
       19
        Ordinance 2952, § 1 (to be codified at ORDINANCES § 26-79(D)(1)); id. § 3 (to be codified
at ORDINANCES § 26-119(D)(1)).
       20
         Id. § 1 (to be codified at ORDINANCES § 26-79(D)(4)); id. § 3 (to be codified at ORDINANCES
§ 26-119(D)(4)).
       21
        Id. § 1 (to be codified at ORDINANCES § 26-79(C)(6)-(7)); id. § 3 (to be codified at
ORDINANCES § 26-119(C)(6)-(7)).
       22
            132 S. Ct. 2492, 2502 (2012).
       23
            Id. at 2501.

                                                55
   Case: 10-10751         Document: 00512316701    Page: 56   Date Filed: 07/22/2013




                                    No. 10-10751

alien as unlawfully present in the United States. If the Appellees’ argument
were accepted, no state or local government could refuse to grant permits or
licenses to someone unlawfully present in the United States. The denial or
revocation of a permit would be deemed an “alien registration scheme” simply
because it would affect those who could not obtain federal documentation
reflecting a lawful right to be present in the United States. The Court’s
reasoning in Arizona cannot be stretched this far. To the contrary, the Court’s
decision in Arizona supports the conclusion that unless and until Congress
comprehensively regulates the housing of aliens, “a State ha[s] authority to
pass its own laws on the subject.”24
      One of the state laws at issue in Arizona made it a misdemeanor for “‘an
unauthorized alien to knowingly apply for work.’”25 The Court made clear that
“[w]hen there was no comprehensive federal program regulating the
employment of unauthorized aliens, this Court found that a State had
authority to pass its own laws on the subject.”26 Citing its decision in De
Canas, the Court explained that at a time when “the Federal Government had
expressed no more than ‘a peripheral concern with [the] employment of illegal
entrants,’” a state could impose “civil penalties on the employment of aliens
who were ‘not entitled to lawful residence in the United States.’”27 The current
state of the federal law governing the housing of aliens is indistinguishable



      24
           Id. at 2503.
      25
           Id.
      26
           Id.
      27
           Id.

                                         56
    Case: 10-10751           Document: 00512316701          Page: 57      Date Filed: 07/22/2013




                                           No. 10-10751

from the state of the law governing the employment of aliens at the time that
De Canas was decided. The federal government has expressed “no more than
‘a peripheral concern’”28 with the availability of housing to aliens.
       After De Canas was decided, Congress enacted the Immigration Reform
and Control Act of 1986 (IRCA)29 “as a comprehensive framework for
‘combating the employment of illegal aliens.’”30 In Arizona, the Court examined
the substance of this enactment, cataloguing the civil penalties imposed under
federal law, including removal of the alien, for engaging in unauthorized
employment and noting the criminal penalty for obtaining employment
through fraudulent means.31 The Court concluded that “Congress made a
deliberate choice not to impose criminal penalties on aliens who seek, or engage
in, unauthorized employment.”32 It was only because of the comprehensive
nature of the federal scheme and Congress’s intentional decision not to make
it a crime for aliens to seek or engage in unauthorized employment33 that the


       28
            Id. (quoting De Canas v. Bica, 424 U.S. 351, 360 (1976)).
       29
            Pub. L. No. 99-603, 100 Stat. 3359 (codified in scattered sections of 8 U.S.C.).
       30
       Arizona v. United States, 132 S. Ct. 2492, 2504 (2012) (quoting Hoffman Plastic
Compounds, Inc. v. NLRB, 535 U.S. 137, 147 (2002)).
       31
            Id.
       32
            Id.
       33
           Id. at 2505 (“The correct instruction to draw from the text, structure, and history of
IRCA is that Congress decided it would be inappropriate to impose criminal penalties on aliens
who seek or engage in unauthorized employment. It follows that a state law to the contrary is
an obstacle to the regulatory system Congress chose.”); id. (“‘Where a comprehensive federal
scheme intentionally leaves a portion of the regulated field without controls, then the pre-
emptive inference can be drawn—not from federal inaction alone, but from inaction joined with
action.’” (quoting P.R. Dep’t of Consumer Affairs v. Isla Petroleum Corp., 485 U.S. 495, 503
(1988))).

                                                 57
    Case: 10-10751             Document: 00512316701        Page: 58   Date Filed: 07/22/2013




                                             No. 10-10751

Court concluded that the Arizona statute both conflicted with the method of
enforcement of the federal law and stood as “an obstacle to the regulatory
system Congress chose.”34
       By contrast, Congress has regulated narrowly in the area of aliens
obtaining housing, and where it has regulated, its intent and purposes are not
inconsistent with, and certainly do not foreclose, local government regulation
like the Ordinance. Federal law provides that most, if not all, aliens who are
unlawfully present in the United States are not eligible for any State or local
public benefit—including public or assisted housing—that is provided by State-
or local-government-appropriated funding, unless a State affirmatively so
provides by enacting a state law.35 Federal law also provides, subject to certain
narrow exceptions, that the States have authority to limit eligibility of aliens
who are lawfully present in the United States for State public benefits,
including public or assisted housing.36
       Congress has not comprehensively regulated housing for aliens. There
is no field preemption. The States remain free to regulate in this area.
                                                  B
       If an applicant for an occupancy license is not a United States citizen or
national, she may provide a federal identification number that she believes
establishes her lawful presence in the United States.37 Subsection (C)(2)


       34
            Id.
       35
            8 U.S.C. § 1621.
       36
            Id. §§ 1621(c)(1)(B), 1622(a).
       37
        City of Farmers Branch, Tex., Ordinance 2952, § 1 (Jan. 22, 2008) (to be codified at CITY
OF FARMERS BRANCH , TEX ., CODE OF ORDINANCES § 26-79(B)(5)(i) (2011)), permanently enjoined


                                                 58
    Case: 10-10751         Document: 00512316701           Page: 59      Date Filed: 07/22/2013




                                          No. 10-10751

provides that “[i]t shall be an offense for a person to knowingly make a false
statement of fact on an application for a residential occupancy license.”38 It is
similarly an offense under the Ordinance if a person knowingly makes a false
statement that she is or has been a United States citizen or national.39 An
offense under the Ordinance is punishable by a fine not to exceed $500.40 No
party challenges these sections of the Ordinance.
                                                C
       The Ordinance also provides in (C)(3) that it is an offense “to create,
possess, sell, or distribute a counterfeit residential occupancy license.”41 None
of the parties challenges this provision of the Ordinance. It is not preempted
by any provision of federal law. It pertains only to local occupancy licenses.


                                                III
       The Ordinance has various provisions that apply to landlords or lessors,
as distinguished from tenants or lessees. A lessor must notify prospective
lessees of the occupancy license requirements.42 This provision is not the focus


by Villas at Parkside Partners v. City of Farmers Branch, Tex., 701 F. Supp. 2d 835, 859 (N.D.
Tex. 2010); id. § 3 (to be codified at ORDINANCES § 26-119(B)(5)(i)).
       38
         Id. § 1 (to be codified at ORDINANCES § 26-79(C)(2)); id. § 3 (to be codified at ORDINANCES
§ 26-119(C)(2)).
       39
          Ordinance 2952, § 1 (to be codified at ORDINANCES § 26-79(B)(5)(h), (C)(2)); id. § 3 (to
be codified at ORDINANCES § 26-119(B)(5)(h), (C)(2)).
       40
            Id. § 5.
       41
        Ordinance 2952, § 1 (to be codified at ORDINANCES § 26-79(C)(3)); id. § 3 (to be codified
at ORDINANCES § 26-119(C)(3)).
       42
         Id. § 1 (to be codified at ORDINANCES § 26-79(B)(3)); id. § 3 (to be codified at ORDINANCES
§ 26-119(B)(3)).

                                                59
    Case: 10-10751         Document: 00512316701           Page: 60      Date Filed: 07/22/2013




                                          No. 10-10751

of the present controversy, and in any event, it does not directly implicate
federal immigration regulation.              The more contentious provisions of the
Ordinance are designed to facilitate the termination of leases to aliens who are
unlawfully present in the United States.
       It is an offense if a landlord rents to a tenant without obtaining a copy of
an occupancy license.43 It is an offense if the terms of the lease agreement fail
to specify that occupying the premises without a license is an event of default.44
It is similarly an offense for a lessor to permit someone to occupy the premises
without a valid license, although the lessor has a defense if she attempted to
terminate the lease.45 Each of these offenses is punishable by a fine of up to
$500 each day that a violation occurs or continues.46 If a lessor knowingly
permits occupancy without a valid license, the lessor’s rental license will also
be suspended.47
       None of these provisions are preempted by federal law for the same
reasons, discussed above, that the Ordinance’s provisions aimed at tenants or
lessees who are unlawfully present in the United States are not preempted.
Congress has not comprehensively regulated housing for aliens. The Supreme

       43
         Id. § 1 (to be codified at ORDINANCES § 26-79(C)(4)); id. § 3 (to be codified at ORDINANCES
§ 26-119(C)(4)).
       44
         Id. § 1 (to be codified at ORDINANCES § 26-79(C)(6)); id. § 3 (to be codified at ORDINANCES
§ 26-119(C)(6)).
       45
         Id. § 1 (to be codified at ORDINANCES § 26-79(C)(7)); id. § 3 (to be codified at ORDINANCES
§ 26-119(C)(7)).
       46
            Id. § 5.
       47
         Id. § 1 (to be codified at ORDINANCES § 26-79(D)(5)); id. § 3 (to be codified at ORDINANCES
§ 26-119(D)(5)).

                                                60
   Case: 10-10751               Document: 00512316701       Page: 61      Date Filed: 07/22/2013




                                           No. 10-10751

Court’s decision in De Canas controls, unless and until Congress acts in this
area.
                                                 IV
        The appellees contend that federal law regarding harboring of unlawfully
present aliens48 preempts the Ordinance to the extent that the Ordinance
creates an offense for landlords who “knowingly permit an occupant to occupy
a single family residence without a valid residential occupancy license” or
requires landlords to terminate leases when an unlawfully present alien’s
occupancy license has been revoked. However, there is no field preemption
regarding housing for unlawful aliens, and therefore, the Ordinance under
consideration differs from the state laws found preempted in Arizona.49 The
Supreme Court held in Arizona that a state law that “add[ed] a state-law
penalty for conduct proscribed by federal law” was preempted, not because
states are prohibited from enacting criminal laws that impose different
penalties than federal law for the same conduct, but because “the Federal
Government has occupied the field of alien registration.”50 There was field
preemption. The Supreme Court emphasized that “[w]here Congress occupies
an entire field, as it has in the field of alien registration, even complimentary
state regulation is impermissible. Field preemption reflects a congressional
decision to foreclose any state regulation in the area, even if it is parallel to




        48
             8 U.S.C. § 1324.
        49
             Arizona v. United States, 132 S. Ct. 2492, 2501-03 (2012).
        50
             Id. at 2502.

                                                 61
    Case: 10-10751             Document: 00512316701          Page: 62     Date Filed: 07/22/2013




                                               No. 10-10751

federal standards.”51 In such circumstances, “[p]ermitting the State to impose
its own penalties for the federal offenses . . . would conflict with the careful
framework Congress adopted.”52
          I respectfully submit that the Supreme Court unequivocally held in De
Canas that the federal harboring laws do not give rise to field preemption. In
De Canas, the federal harboring law in existence at the time expressly
provided that “‘employment (including the usual and normal practices
incidental to employment) shall not be deemed to constitute harboring.’”53 But
a California law criminalized knowingly employing an unlawfully present alien
if that employment would have an adverse effect on lawful resident workers.54
If the federal harboring statute occupied either the field of harboring aliens or
the field of employing aliens, then a state would not have been permitted to
legislate at all in these areas,55 and certainly, a state would not be permitted
to criminalize conduct that the federal law explicitly said was not an offense.
The Supreme Court squarely held that the federal harboring laws did not give
rise to field preemption and therefore that the California law was not
preempted, even though it was contrary to federal law.56


          51
               Id. (citing Silkwood v. Kerr McGee Corp., 464 U.S. 238, 249 (1984)).
          52
               Id.
          53
               De Canas v. Bica, 424 U.S. 358, 361 (1976) (quoting 8 U.S.C. § 1324(a) (1976) (amended
1986)).
          54
               Id. at 352.
          55
           Arizona, 132 S. Ct. at 2502 (“Where Congress occupies an entire field, as it has in the
field of alien registration, even complimentary state regulation is impermissible.”).
          56
               De Canas, 424 U.S. at 360-61.

                                                    62
    Case: 10-10751            Document: 00512316701           Page: 63     Date Filed: 07/22/2013




                                             No. 10-10751

        The contention is made that the Ordinance is conflict preempted because
it “‘stands as an obstacle to the accomplishment and execution of the full
purposes and objectives of Congress’”57 with regard to the federal harboring
laws.        It is true that Congress has expressed its intent that the federal
government is to be the exclusive decision maker as to whether someone
harboring aliens should be prosecuted. However, the Ordinance is not aimed
at that conduct. The Ordinance exacts a penalty for continuing to lease
property to a person whom the lessor knows no longer has a valid occupancy
license. The lessor commits an offense only after (1) federal authorities have
determined, not once but twice, that the occupant of the leased premises is not
lawfully present in the United States;58 (2) the occupant and the lessor have
been given notice that the resident’s occupancy license will be revoked effective
15 days after the date of the revocation notice;59 and (3) if the lessor thereafter
takes no action to terminate the lease.60 Additionally, it is a defense to
prosecution if the lessor has diligently pursued steps under applicable law and
the lease provisions to terminate the lease.61

        57
             Arizona, 132 S. Ct. at 2501 (quoting Hines v. Davidowitz, 312 U.S. 52, 67 (1941)).
        58
             City of Farmers Branch, Tex., Ordinance 2952, § 1 (Jan. 22, 2008) (to be codified at CITY
OF FARMERS BRANCH , TEX ., CODE OF ORDINANCES § 26-79(D)(2), (4) (2011)), permanently enjoined
by Villas at Parkside Partners v. City of Farmers Branch, Tex., 701 F. Supp. 2d 835, 859 (N.D.
Tex. 2010); id. § 3 (to be codified at ORDINANCES § 26-119(D)(2), (4)).
        59
         Id. § 1 (to be codified at ORDINANCES § 26-79(D)(4)); id. § 3 (to be codified at ORDINANCES
§ 26-119(D)(4)).
        60
         Id. § 1 (to be codified at ORDINANCES § 26-79(C)(7)); id. § 3 (to be codified at ORDINANCES
§ 26-119(C)(7)).
        61
         Id. § 1 (to be codified at ORDINANCES § 26-79(C)(7)); id. § 3 (to be codified at ORDINANCES
§ 26-119(C)(7)).

                                                   63
    Case: 10-10751          Document: 00512316701           Page: 64      Date Filed: 07/22/2013




                                          No. 10-10751

       While there is, arguably, limited overlap between the federal offense of
harboring an alien and the Ordinance, the elements of the federal and local
offenses are quite distinct. So is the “evil” sought to be addressed by the
respective laws. The federal harboring statute is aimed at prohibiting the
secreting of individuals unlawfully present in the United States.                              The
Ordinance is aimed at terminating lease agreements and doing so only after a
lengthy public process in which the federal government has made a
determination, twice, that the occupant was unlawfully present.62                              The
Ordinance requires a local government official to bring the fact of an individual
occupant’s potentially unlawfully-present status to the attention of the federal
government.63 There is no “secreting” of an alien by the lessor because of the
notifications to the federal government required by the Ordinance. It is not
knowingly secreting or harboring that is the actus rea of the Ordinance. The
actus rea is the failure to terminate a lease once notice has been sent by a local
government official that an occupancy license is no longer valid.64 The lessor
is not required by the Ordinance to terminate the unlawful alien’s lease unless
and until the federal government has twice advised a local government official,
pursuant to a federal statute,65 that the occupant is unlawfully present in the



       62
        See id. § 1 (to be codified at ORDINANCES § 26-79(C)(7), (D)(1)-(5)); id. § 3 (to be codified
at ORDINANCES § 26-119(C)(7), (D)(1)-(5)).
       63
         Id. § 1 (to be codified at ORDINANCES § 26-79(D)(1)); id. § 3 (to be codified at ORDINANCES
§ 26-119(D)(1)).
       64
         Id. § 1 (to be codified at ORDINANCES § 26-79(C)(7)); id. § 3 (to be codified at ORDINANCES
§ 26-119(C)(7)).
       65
            8 U.S.C. § 1373(c).

                                                 64
    Case: 10-10751          Document: 00512316701           Page: 65      Date Filed: 07/22/2013




                                          No. 10-10751

United States.66
       The Ordinance contemplates that a lessor may gain knowledge that an
occupant is unlawfully present in the United States and may nevertheless
permit the alien to remain in the leased premises until the local government
process is concluded and it is finally determined, within the potentially lengthy
processes set forth in the Ordinance, that the alien is unlawfully present.67 The
federal harboring statute, by contrast, would arguably be violated once the
lessor gains actual knowledge that the alien is unlawfully present and
continues to permit the alien to occupy the leased premises.
       The Ordinance does not stand as an obstacle to the accomplishment and
execution of the full congressional purposes and objectives in enacting the
harboring laws. The harboring laws encompass and proscribe conduct that is
far broader than the Ordinance. The federal harboring laws and the Ordinance
may be enforced simultaneously. Additionally, as noted earlier, federal law
provides that most, if not all, aliens who are unlawfully present in the United
States are not eligible for any State or local public benefit, including public or
assisted housing, that is provided by State- or local-government-appropriated
funding unless a State affirmatively so provides by enacting a state law.
Federal law even allows States to deny State public-housing benefits to certain
aliens who are lawfully present in the United States.68 Requiring private


       66
          Ordinance 2952, § 1 (to be codified at ORDINANCES § 26-79(D)(2), (4)); id. § 3 (to be
codified at ORDINANCES § 26-119(D)(2), (4)).
       67
        See id. § 1 (to be codified at ORDINANCES § 26-79(C)(7), (D)(1)-(5)); id. § 3 (to be codified
at ORDINANCES § 26-119(C)(7), (D)(1)-(5)).
       68
            8 U.S.C. §§ 1621, 1622.

                                                 65
    Case: 10-10751       Document: 00512316701        Page: 66     Date Filed: 07/22/2013




                                      No. 10-10751

lessors and landlords to terminate leases when a determination has been made
by the federal government that the occupant is unlawfully present in the
United States is not in tension with this federally expressed policy.


                                             V
       The argument is made that if all or a substantial number of states or
local governments had laws similar to the Ordinance, then unlawfully present
aliens whom the federal government had decided not to deport or remove
would be unable to find housing. This, the appellees contend, would interfere
with federal decisions about who is entitled to remain in the United States.
Alternatively, it is asserted that there is conflict preemption.
       The field preemption issue is once again resolved by De Canas. The fact
that the federal government undeniably has the exclusive power to determine
questions of removal and deportation does not give rise to field preemption of
all state regulation that touches upon immigration. “The comprehensiveness
of the INA scheme for regulation of immigration and naturalization, without
more, cannot be said to draw in the employment of illegal aliens as ‘plainly
within . . . [that] central aim of federal regulation.’”69 Just as there was no
“more” regarding employment of illegal aliens at the time De Canas was
decided, there is presently no “more” regarding housing of unlawfully present
aliens.
       For the same reasons that the Ordinance is not conflict preempted by the
federal harboring laws, the Ordinance is not conflict preempted by the

       69
         De Canas v. Bica, 424 U.S. 351, 359 (1976) (quoting San Diego Unions v. Garmon, 359
U.S. 236, 244 (1959)) (alterations in original).

                                            66
    Case: 10-10751           Document: 00512316701       Page: 67      Date Filed: 07/22/2013




                                        No. 10-10751

authority of the federal government to determine whether an unlawfully
present alien may remain in the United States. There is even less of a
potential conflict between the Ordinance and the general grant of immigration
authority to the federal government than there is a potential conflict with the
harboring laws.


                                              VI
       JUDGE HIGGINSON’S opinion discusses at some length whether federal
authorities would be able to advise the Farmers Branch building inspector if
an individual alien was “unlawfully present” in the United States.70 With great
respect, this has nothing whatsoever to do with whether the Ordinance is
conflict-preempted. If the federal government, in response to an inquiry under
8 U.S.C. § 1373(c), will not or cannot advise the building inspector as to
whether an alien is lawfully present, that is the end of the matter. The
Ordinance expressly directs that “the building inspector shall take no further
action until final verification from the federal government concerning the
immigration status of the occupant is received.”71 The Ordinance could not be
clearer that the building inspector has no authority to make a determination
of whether an occupant is lawfully or unlawfully present: “[t]he building
inspector shall not attempt to make an independent determination of any




       70
            Ante at 14-16.
       71
        Ordinance 2952, § 1 (to be codified at ORDINANCES § 26-79(D)(3)); id. § 3 (to be codified
at ORDINANCES § 26-119(D)(3)).

                                               67
    Case: 10-10751           Document: 00512316701          Page: 68     Date Filed: 07/22/2013




                                           No. 10-10751

occupant’s lawful or unlawful presence in the United States.”72
       If the federal government responds to the Farmers Branch building
inspector that an alien is unlawfully present in the United States, then there
is no conflict with any federal law. The only consequence to the alien is the
eventual termination of her lease by the lessor or landlord. There is no fine.
There is no criminal offense. The lessor or landlord may commit an offense if
it takes no steps to terminate the alien’s lease, but for the reasons already
considered, that is not in conflict with federal law.
       It is highly improbable that under Texas law, a lessor or landlord would
be arrested for committing such an offense, since it is unlikely that an offense
would occur within plain view of an officer.73 But even were that to occur, a
state-law provision allowing arrest of a landlord or lessor is not equivalent to
allowing arrest or detention of an alien. The Supreme Court’s decision in
Arizona dealt with a state law allowing arrest of an alien.74


                                                 VII
       The judicial review provisions of the Ordinance are problematic to some
degree, though I disagree with JUDGE HIGGINSON’S opinion that all of the
judicial review section is preempted. Subsection (E)(3) provides that a state
court is to determine “whether the occupant is lawfully present in the United



       72
         Id. § 1 (to be codified at ORDINANCES § 26-79(D)(3)); id. § 3 (to be codified at ORDINANCES
§ 26-119(D)(3)).
       73
            See TEX. CODE CRIM . P. art. 14.01, 14.06, 15.17.
       74
            Arizona v. United States, 132 S. Ct. 2492, 2505 (2012).

                                                 68
    Case: 10-10751         Document: 00512316701           Page: 69      Date Filed: 07/22/2013




                                          No. 10-10751

States.”75 This section would not conflict with federal law if the determination
of the “lawfully present” status was limited to looking to the information
provided by the federal government under 8 U.S.C. § 1373(c).
       Subsection (E)(4), however, injects considerable uncertainty into the
judicial review provisions.           It provides that the question of whether an
occupant is lawfully present in the United States “shall be determined under
federal law.”76 Giving these words their natural construction might mean that
a reviewing court is free to make its own determination of whether an alien is
“lawfully present” by examining federal immigration law. Clearly, only the
federal government may make a determination as to whether to admit,
exclude, or remove an alien.77 The next sentence in subsection (E)(4) further
clouds the process that is to occur during judicial review.                       It says, “[i]n
answering the question [of whether the occupant is lawfully present in the
United States], the court shall be bound by any conclusive determination of
immigration status by the federal government.”78 This sentence implies that
if there is no conclusive determination of immigration status by the federal

       75
        Ordinance 2952, § 1 (to be codified at ORDINANCES § 26-79(E)(3)); id. § 3 (to be codified
at ORDINANCES § 26-119(E)(3)).
       76
         Id. § 1 (to be codified at ORDINANCES § 26-79(E)(4)); id. § 3 (to be codified at ORDINANCES
§ 26-119(E)(4)).
       77
           See, e.g., Galvan v. Press, 347 U.S. 522, 531 (1954) (“[T]hat the formulation of . . .
policies [regarding the entry of aliens and their right to remain here] is entrusted exclusively
to Congress has become about as firmly embedded in the legislative and judicial tissues of our
body politic as any aspect of our government.”); Truax v. Raich, 239 U.S. 33, 42 (1915) (“The
authority to control immigration—to admit or exclude aliens—is vested solely in the Federal
government.” (quoting Fong Yue Ting v. United States, 149 U.S. 698, 713 (1893))).
       78
        Ordinance 2952, § 1 (to be codified at ORDINANCES § 26-79(E)(4)); id. § 3 (to be codified
at ORDINANCES § 26-119(E)(4)).

                                                69
    Case: 10-10751         Document: 00512316701           Page: 70      Date Filed: 07/22/2013




                                          No. 10-10751

government, then the state court is to determine that status by applying
federal law. This would be in direct conflict with the federal immigration
scheme, which leaves no room for a determination of immigration status other
than through the immigration proceedings set forth under federal law.
       Subsection (E)(5) provides that the state court shall take judicial notice
of any immigration status previously provided by the federal government and
that the state court may, and shall upon request of a party, request the federal
government to provide “a new verification of the citizenship or immigration
status of the occupant.”79 These provisions do not conflict in any way with
federal law. However, subsection (E)(5) then provides that “[t]he most recent
determination of the immigration status of an individual by the federal
government shall create a rebuttable presumption as to the individual’s
immigration status.”80 This leaves room for a state court to substitute its own
determination of immigration status, since the federal government’s most
recent determination is entitled only to a “rebuttable presumption.”81
       I would hold that subsection (E)(4) and the final sentence of subsection
(E)(5) are preempted. However, the Ordinance contains a severability clause,82




       79
         Id. § 1 (to be codified at ORDINANCES § 26-79(E)(5)); id. § 3 (to be codified at ORDINANCES
§ 26-119(E)(5)).
       80
         Id. § 1 (to be codified at ORDINANCES § 26-79(E)(5)); id. § 3 (to be codified at ORDINANCES
§ 26-119(E)(5)).
       81
         Id. § 1 (to be codified at ORDINANCES § 26-79(E)(5)); id. § 3 (to be codified at ORDINANCES
§ 26-119(E)(5)).
       82
            Ordinance 2952, § 6.

                                                70
    Case: 10-10751       Document: 00512316701         Page: 71     Date Filed: 07/22/2013




                                       No. 10-10751

and under Texas law, that clause would doubtless be given effect.83 I agree
with the analysis and discussion of severability in the dissenting opinion of
JUDGES JONES and ELROD.
                                           ***
       I respectfully concur in the court’s judgment in part and dissent in part,
as indicated above.




       83
         See, e.g., Quick v. City of Austin, 7 S.W.3d 109, 115 (Tex. 1998); Comm’n for Lawyer
Discipline v. Benton, 980 S.W.2d 425, 441 (Tex. 1998).

                                             71
   Case: 10-10751     Document: 00512316701      Page: 72   Date Filed: 07/22/2013




                                  No. 10-10751

HIGGINSON, Circuit Judge, specially concurring:
      I write separately to make two further observations.
      First, the plaintiffs contend that the Ordinance is preempted by
Congress’s exclusive occupancy of the fields of removal, harboring, and
registration. In my view, the Supreme Court’s unanimous decision authored
by Justice Brennan in DeCanas v. Bica, 424 U.S. 351 (1976), forecloses this
argument. The Ordinance regulates the ability of non-citizens to obtain rental
housing, and Congress has not determined that the housing of non-citizens falls
within its exclusive authority. See Chamber of Commerce of U.S. v. Whiting,
131 S. Ct. 1968, 1985 (2011) (holding that “[i]mplied preemption analysis does
not justify a ‘freewheeling judicial inquiry into whether a state statute is in
tension with federal objectives’”) (quoting Gade v. Nat’l Solid Wastes Mgmt.
Assn., 505 U.S. 88, 111 (1992) (internal quotation marks omitted)). The
Supreme Court in DeCanas held that a California law forbidding employment
to certain “alien[s] . . . not entitled to lawful residence in the United States”
was not field preempted, because there was no specific indication that Congress
“intended to preclude even harmonious state regulation touching on . . . the
employment of illegal aliens.” 424 U.S. at 365, 357-58. Ten years later,
Congress, seeing the need for “some form of [federal] employer sanctions . . . if
illegal migration is to be curtailed,”1 enacted the Immigration Reform and
Control Act of 1986 (IRCA), which expressly preempted conflicting state




      1
        U.S. Immigration Policy and the National Interest: The Final Report and
Recommendations of the Select Commission on Immigration and Refugee Policy with
Supplemental Views by Commissioners 65-66 (1981).

                                       72
    Case: 10-10751       Document: 00512316701         Page: 73     Date Filed: 07/22/2013




                                       No. 10-10751

statutes.2 Immigration Reform and Control Act of 1986, Pub. L. No. 99-603,
100 Stat. 3359.
       Because no such comprehensive federal regulation has emerged, or been
identified to us, that governs the housing of non-citizens present in the country
contrary to law, I do not perceive that the Supremacy Clause acts as a
“complete ouster of state power” in this area. DeCanas, 424 U.S. at 357. We
presume that the historic police powers of the States are not “superseded . . .
unless that was the clear and manifest purpose of Congress.” Wyeth v. Levine,
555 U.S. 555, 565 (2009). Until Congress clearly intercedes, as it did with
employment, DeCanas suggests that we not interfere with the political process
and “oust” state police powers as impliedly preempted. 424 U.S. at 3517 (“[W]e
will not presume that Congress, in enacting the [Immigration and Nationality
Act], intended to oust state authority to regulate the employment relationship
. . . in a manner consistent with pertinent federal laws.”).3
       Second, taking more guidance from Arizona, 132 S. Ct. at 2510 (“This
opinion does not foreclose other preemption and constitutional challenges to
the law as interpreted and applied after it goes into effect.”), I would point out


       2
         IRCA contains a savings clause expressly preempting “any State or local law imposing
civil or criminal sanctions . . . upon those who employ, or recruit or refer for a fee for
employment, unauthorized aliens,” but excludes “licensing and similar laws” from the
preemption clause. 8 U.S.C. § 1324a(h)(2). Notably, the Supreme Court recently held that an
Arizona law allowing state courts to suspend or revoke an employer’s business license if the
employer knowingly employed an “unauthorized alien” fell under IRCA’s “licensing” exception
and was therefore not preempted by IRCA. Whiting, 131 S. Ct. at 1978.
       3
        Undoubtedly, there is complexity applying DeCanas to the field of “sub-federal
immigration regulation.” See generally Pratheepan Gulasekaram & Rose Cuison Villazor,
Sanctuary Policies & Immigration Federalism: A Dialectic Analysis, 55 Wayne L. Rev. 1683,
1707–15 (2009).

                                             73
    Case: 10-10751       Document: 00512316701          Page: 74     Date Filed: 07/22/2013




                                        No. 10-10751

that several other constitutional claims, under due process, equal protection,
and the Privileges and Immunities and Commerce Clauses, were raised by the
plaintiffs below but not reached by the district court. In particular, the
Ordinance, inasmuch as it attempts to isolate Farmers Branch from a problem
common to other states by burdening other localities with non-citizens illegally
in the United States, may be invalid under the dormant Commerce Clause.4 As
Justice Cardozo wrote in Baldwin v. G.A.F. Seelig, Inc., “the peoples of the
several states must sink or swim together.” 294 U.S. 511, 523 (1935); see also
Oregon Waste Sys., Inc. v. Dep’t of Envt’l Quality of the State of Or., 511 U.S. 93
(1994); South-Central Timber Dev., Inc. v. Wunnicke, 467 U.S. 82, 92 (1984)
(“The fact that the state policy . . . appears to be consistent with federal policy
– or even that state policy furthers the goals we might believe that Congress
had in mind – is an insufficient indicium of congressional intent.”);
Philadelphia v. New Jersey, 437 U.S. 617, 624 (1978); Dean Milk Co. v.
Madison, 340 U.S. 349, 354 n.4 (1951) (dormant Commerce Clause applies to
municipal as well as to state protectionism); Serv. Mach. & Shipbuilding Corp.
v. Edwards, 617 F.2d 70, 73-76 (5th Cir. 1980) (“The movement of persons falls
within the protection of the commerce clause.”).
       For the above reasons, I add this special concurrence to the judgment of
the court.




       4
        The dissent’s endorsement of perceived police power authority to exclude fugitives only
highlights the Ordinance’s constitutional dubiety in this regard.

                                              74
   Case: 10-10751     Document: 00512316701      Page: 75   Date Filed: 07/22/2013




                                  No. 10-10751



EDITH H. JONES and JENNIFER WALKER ELROD, Circuit Judges,
dissenting, joined by JOLLY, SMITH and CLEMENT, Circuit Judges.
      Three opinions have been written, each of which holds unconstitutional
the City of Farmers Branch Ordinance 2952 (“the Ordinance”), which would
establish a licensing regime for the rental of single-family homes and
apartments in the City, and thereby seeks to discourage illegal immigrants
from residing there. Two of the opinions (Reavley, J. and Dennis, J.) assert
essentially that the Ordinance is incompatible with the national government’s
exclusive authority to regulate foreign relations and immigration. The third
(Higginson, J.) purports to find narrower conflicts between the Ordinance’s
“criminal” enforcement and judicial review provisions and federal law
prohibiting the “harboring” of illegal aliens, 8 U.S.C. § 1324 (a)(1)(A)(iii), and
federal removal procedures, before holding these provisions non-severable from
the rest of the Ordinance.
      The Ordinance was passed during a period of intense national debate
concerning the fate of millions of people present in this country who entered
without passing official inspection or who overstayed visas or entry permits.
A court does not have the luxury of entering into this debate, nor may we judge
the wisdom of a local law. Villas at Parkside Partners v. City of Farmers
Branch, 675 F.3d 802, 826, 831 (5th Cir. 2012) (Elrod, J., dissenting). Our
responsibility is to determine whether the Ordinance accords with principles
of federalism, the Supremacy Clause, and relevant Supreme Court decisions.
We would hold that it does. In an opinion just issued concerning a nearly
identical local law, the Eighth Circuit agreed with us.        Keller v. City of
Fremont, 2013 WL 3242111 (8th Cir. June 28, 2013).
   Case: 10-10751     Document: 00512316701      Page: 76    Date Filed: 07/22/2013




                                  No. 10-10751

      We first highlight aspects of the Ordinance that have been neglected or
mischaracterized in the three opposing opinions.            We then address the
standards of appellate review, which have also been shortchanged by those
opinions. Next, preemption principles are applied to the Ordinance’s licensing
provisions.   Finally, we analyze the conflict preemption and severability
arguments raised by the Higginson opinion.
      Our conclusions may easily be summarized. The Ordinance represents
an exercise of the “police power” inherent in every self-governing community
to make laws perceived beneficial to its citizens. It is thus entitled to a
presumption of constitutionality according to every recent Supreme Court case
dealing with local regulations that touch on the presence of illegal aliens.
      The Ordinance does not constitute a regulation of immigration and thus
is not preempted by the Constitution’s structure.
      There is no “field preemption” of this Ordinance by federal immigration
or foreign relations law. Otherwise, the recent Supreme Court opinions would
neither have approved some local regulations bearing on immigrants nor gone
to such lengths to explain precise conflicts between those regulations and
federal law. See Keller, 2013 WL 3242111, at *3–7.
      The Ordinance’s licensing and fines provisions do not conflict with federal
law. The Ordinance does not conflict with any positive federal law governing
the housing of illegal aliens, as no such law exists.
      The Ordinance does not conflict directly with or serve “as an obstacle” to
(a) the federal law against “harboring” illegal aliens, (b) federal procedures for
removing illegal aliens from the United States, or (c) other provisions alluded
to in the Higginson opinion. See id. at *7–9.

                                        76
    Case: 10-10751        Document: 00512316701          Page: 77      Date Filed: 07/22/2013




                                        No. 10-10751

       Finally, because the Ordinance’s provisions setting fines and authorizing
judicial review are readily severable from its licensing regime, the Higginson
opinion’s conclusion of non-severability fails logically and under Texas law.
       I. The Ordinance
       The Ordinance is outlined in the Higginson opinion, but several features
should be emphasized. The licensing regime applies to all landlords and
renters of apartments and single family residences, whether citizens or not.
Any applicant for a rental license receives one automatically by either verifying
citizenship or legal residence or by asserting he does not know whether he has
a relevant federal “number” identifying legal presence.1 FARMERS BRANCH,
TEX., ORDINANCE 2952, §§ 1(B)(6), 3(B)(6). For a non-citizen applicant, the city
building inspector conducts an inquiry with federal authorities to determine
whether the renter is lawfully present in the United States. Id. §§ 1(D)(1),
3(D)(1). The federal government is obliged by law to respond to the inquiry, as
it routinely responds to similar inquiries by all manner of local agencies and
law enforcement. 8 U.S.C. § 1373(c).2 The building inspector is bound to abide
by the response. If the federal government states that the alien is lawfully
present, or if the federal government’s records reveal uncertainty about the
alien’s status, the applicant retains a license. No further action is taken by the


       1
         While the application requires potential renters to provide general information such as
name, address, date of birth, and country of citizenship, there is no affirmative obligation to
declare that one is lawfully present prior to receiving a valid occupancy license. See FARMERS
BRANCH, TEX., ORDINANCE 2952, §§ 1(B)(5)(i), 3(B)(5)(i).
       2
         “The Immigration and Naturalization Service shall respond to an inquiry by a Federal,
State, or local government agency, seeking to verify or ascertain the citizenship or immigration
status of any individual within the jurisdiction of the agency for any purpose authorized by law,
by providing the requested verification or status information.” 8 U.S.C. § 1373(c).

                                               77
   Case: 10-10751    Document: 00512316701      Page: 78   Date Filed: 07/22/2013




                                 No. 10-10751

building inspector until the federal government provides final verification
concerning the immigration status of the occupant or requests additional
information. ORDINANCE 2952, §§ 1(D)(3), 3(D)(3).
      Only if the federal government states that the renter is not lawfully
present does the building inspector pursue the inquiry. Id. §§ 1(D)(2), 3(D)(2).
The Ordinance then provides the renter and the landlord an additional 60 days
to clarify the alien’s status. Id. After the 60th day, if the building inspector
remains unsatisfied with the explanation, the inspector may again contact the
federal government. The Ordinance allows revocation of the occupancy license
only if the federal government again reports that the individual is “an alien
who is not lawfully present in the United States.” Id. at §§ 1(D)(4), 3(D)(4).
      After this second verification from the federal government that the renter
is “not lawfully present in the United States,” the building inspector must send
a revocation notice to the renter and lessor.     Id.   Fifteen days after the
revocation notice is issued, the previously valid residential occupancy license
is revoked. Id.
      After the renter’s residential occupancy license has been revoked, the
Ordinance specifies that the landlord commits an offense if it fails to initiate
proceedings to terminate the lease. Id. §§ 1(C)(7), 3(C)(7). Any renter who
applied for and received a valid residential occupancy license that the building
inspector later revokes has not committed any offense, even if the renter




                                       78
    Case: 10-10751         Document: 00512316701            Page: 79       Date Filed: 07/22/2013




                                           No. 10-10751

continues to reside in the rental premises after the license is revoked.3 See id.
§§ 1(C), 3(C).
        A conviction for violating the Ordinance is punishable by a fine not to
exceed $500 for each day of an ongoing violation of the Ordinance. Id. § 5.
        The Ordinance specifies that it “shall be applied uniformly, and
enforcement procedures shall not differ based on a person’s race, ethnicity,
religion, or national origin.” Id. §§ 1(D)(9), 3(D)(9).
        Judicial review may be sought by any landlord or renter, but not by the
City.       Id. §§ 1(E), 3(E).       The state court is bound by “any conclusive
determination of immigration status by the federal government,” and the most
recent determination of immigration status by the federal government “shall
create a rebuttable presumption as to the individual’s immigration status.” Id.
§§ 1(E)(4) & (5), 3(E)(4)(5). Finally, the Ordinance “shall be implemented in a
manner fully consistent with federal law regulating immigration and
protecting the civil rights of all citizens, nationals, and aliens.” Id. §§ 1(F),
3(F).
        To insulate the Ordinance against legal invalidation, there is a
severability clause. Id. § 6.
        A few obvious facts surrounding the Ordinance should also be noted. It
does not apply to the purchase of residences or apartment houses or any other
real estate within Farmers Branch. Cf. id. § 1 (regulating single-family rental


        3
          A renter may, however, commit an offense if he: (1) occupies a leased or rented
apartment before obtaining a residential occupancy license, id. §§ 1(C)(1); 3(C)(1); (2) knowingly
makes a false statement of fact on a residential occupancy license application, id. §§ 1(C)(2);
3(C)(2); or (3) creates, possesses, sells, or distributes a counterfeit residential occupancy license,
id. §§ 1(C)(3); 3(C)(3).

                                                 79
    Case: 10-10751      Document: 00512316701     Page: 80    Date Filed: 07/22/2013




                                   No. 10-10751

housing); § 3 (regulating apartment complex rentals). It does not apply to
illegal aliens who are visitors in rental housing. Id. §§ 1(A)(5), 3(A)(5). It does
not apply to hotels, suite-hotel residences, or motels. It does not apply to
shelters where illegal aliens do not reside as tenants. It does not affect the
hiring or employment of illegal aliens. The Ordinance, therefore, is far from
banning illegal aliens from the City of Farmers Branch.                 The City’s
enforcement of the Ordinance in no way affects the federal government’s
decision whether to remove any illegal alien, nor does it effect any alien’s
removal from the United States.
      II. Standards of Review / Relevant Preemption Principles
      The ultimate issue in this case is whether the district court correctly
determined that federal law preempts the Ordinance. The district court’s
preemption determination presents “a question of law that we review de novo.”
See Franks Inv. Co. LLC v. Union Pac. R.R. Co., 593 F.3d 404, 407 (5th Cir.
2010) (en banc) (citation omitted).      That standard, however, is only the
beginning of the analytical rules we must apply. The nature of the Appellees’
lawsuit—a     facial,   prospective   challenge—and     the    character    of   the
Ordinance—a housing regulation that falls within the City’s police
power—necessarily affect our analysis.
      A. Salerno Principle Regarding Facial Challenges
      That the Appellees waged a facial, prospective challenge to the
Ordinance invokes standards of judicial restraint designed to further the
interests of federalism and deference to duly passed legislation. See Wash.
State Grange v. Wash. State Republican Party, 552 U.S. 442, 451, 128 S. Ct.
1184, 1191 (2008) (recognizing that facial challenges are generally disfavored

                                        80
    Case: 10-10751        Document: 00512316701          Page: 81     Date Filed: 07/22/2013




                                        No. 10-10751

because they “threaten to short circuit the democratic process by preventing
laws embodying the will of the people from being implemented in a manner
consistent with the Constitution”).
       Pursuant to United States v. Salerno, the Ordinance should not be held
facially unconstitutional in toto unless “no set of circumstances exists under
which the Act would be valid.” 481 U.S. 739, 745, 107 S. Ct. 2095, 2100 (1987)
(emphasis added); see also Anderson v. Edwards, 514 U.S. 143, 155 n.6,
115 S. Ct. 1291, 1298 n.6 (1995) (applying the Salerno standard in a preemption
case); Cal. Coastal Comm’n v. Granite Rock Co., 480 U.S. 572, 593, 107 S. Ct.
1419, 1431 (1987) (“To defeat Granite Rock’s facial challenge, the Coastal
Commission needed merely to identify a possible set of permit conditions not
in conflict with federal law.”).4 Under Salerno, if there are any permissible
applications of the Ordinance, we should not completely invalidate it on the
basis of a facial challenge.
       Moreover, concomitant with Salerno, the City should have been given the
opportunity to narrow the Ordinance, if needed, during the course of its
enforcement activity or in judicial proceedings. DeCanas v. Bica, 424 U.S. 351,
363–64, 96 S. Ct. 933, 940–41 (1976) (explaining that the petitioners conceded
part of the California regulation was unconstitutional on its face, but

       4
         “[S]ome Members of the Court have criticized the Salerno formulation,” Wash. State
Grange, 552 U.S. at 449, 128 S. Ct. at 1190 (citation omitted), and the Court has also analyzed
facial challenges by asking whether a statute has a “plainly legitimate sweep.” Washington v.
Glucksberg, 521 U.S. 702, 739–40 & n.7, 117 S. Ct. 2302, 2304–05 & n.7 (1997) (Stevens, J.,
concurring in the judgments) (citation omitted). In United States v. Stevens, the Court declined
to determine which formulation of the standard is correct. See 130 S. Ct. 1577, 1587 (2010).
Although we note this disagreement, the Supreme Court has not overruled the Salerno standard;
to the contrary, the Court has continued to recite it. See, e.g., id. Therefore, the Salerno
standard remains valid precedent, binding on us in this case.

                                              81
    Case: 10-10751       Document: 00512316701    Page: 82   Date Filed: 07/22/2013




                                   No. 10-10751

recognizing that the state could give the provision a limiting construction and
therefore leaving it for the state courts to later decide in the first instance
whether the provision would conflict with federal law).       Unfortunately, the
three opposing opinions fail to heed, much less apply, these limits on our
review powers. They invalidate the Ordinance without acknowledging its valid
application to citizens and legally resident aliens.
      B. The Ordinance Is Within the Police Power
      The Ordinance, correctly viewed, falls within the traditional police power
of the City to regulate housing by means of licensing.
      Historically, the police power extends to whatever measures a polity
chooses to enact to protect, preserve, and enhance the lives of its citizens. See
Gonzales v. Oregon, 546 U.S. 243, 270, 126 S. Ct. 904, 923 (2006) (describing the
police power as legislation related to “the protection of the lives, limbs, health,
comfort, and quiet” of the citizenry (quoting Medtronic, Inc. v. Lohr, 518 U.S
470, 475 (1996))). The police power extends so far as to include rent controls;
building codes that regulate for the sake of safety or aesthetics; and excluding
certain establishments, from liquor stores to topless clubs, from various areas.
See, e.g., Pennell v. City of San Jose, 485 U.S. 1, 11–12, 108 S. Ct. 849, 857–58
(1988) (permitting extensive rent and price controls as “legitimate exercise of
. . . police powers”).
      The police power no doubt empowers Farmers Branch to enact a licensing
regime to exclude child predators from living in multifamily apartment
complexes, and it would enable the City to ban federal or state fugitives from
justice from residing in the community. See, e.g., United States v. Morrison,
529 U.S. 598, 618, 120 S. Ct. 1740, 1754 (2000) (“Indeed, we can think of no

                                        82
    Case: 10-10751      Document: 00512316701         Page: 83    Date Filed: 07/22/2013




                                      No. 10-10751

better example of the police power . . . than the suppression of violent crime
and the vindication of its victims.” (footnote and citations omitted)); Erznoznik
v. City of Jacksonville, 422 U.S. 205, 212, 95 S. Ct. 2268, 2274 (1975) (describing
city’s “police power to protect children” as “undoubted”); see also Nollan v. Cal.
Coastal Comm’n, 483 U.S. 825, 843, 107 S. Ct. 3141, 3152 (1987) (“It is also by
now commonplace that this Court’s review of the rationality of a State’s
exercise of its police power demands only that the State ‘could rationally have
decided’ that the measure adopted might achieve the State’s objective.”
(quoting Minnesota v. Clover Leaf Creamery Co., 449 U.S. 456, 466, 101 S. Ct.
715, 725 (1981))). It would seem to follow that the City’s power to deter illegal
aliens from renting qualifies as an exercise of the police power, so long as no
invidious discrimination occurs.5
       Characterizing the Ordinance as not within the incredibly broad reach
of the City’s police power, as two of the opposing opinions would do, is a very
novel idea, unsupported by any Supreme Court authority. On the contrary, the
Supreme Court confirmed that “California’s attempt . . . to prohibit the
knowing employment by California employers of persons not entitled to lawful
residence in the United States, let alone to work here, is certainly within the
mainstream of such police power regulation.” DeCanas, 424 U.S. at 356, 96 S.
Ct. at 937 (emphasis added).           The same conclusion applies for housing
regulations touching illegal aliens.




       5
         Judge Reavley’s opinion implies invidious discrimination, but such issues were not
decided by the trial court and remain pending.

                                            83
   Case: 10-10751     Document: 00512316701      Page: 84   Date Filed: 07/22/2013




                                  No. 10-10751

      C. Presumption of Constitutionality
      Because the Ordinance involves the local police power, it is entitled to a
strong presumption of constitutionality. This presumption operates generally
in federal preemption law. See, e.g., Wyeth v. Levine, 555 U.S. 555, 565
129 S. Ct. 1187, 1194–95 (2009); Altria Group, Inc. v. Good, 555 U.S. 70, 76–77,
129 S. Ct. 538, 543 (2008).     It operates specifically in cases where local
regulations within the police power are asserted to be preempted by federal
immigration law. In DeCanas, the Supreme Court treated a California statute
that criminalized the hiring of illegal aliens as a regulation of employment and
would not presume that Congress “intended to oust state authority to regulate
the employment relationship covered by [the California statute] in a manner
consistent with pertinent federal laws.” DeCanas, 424 U.S. at 357, 96 S. Ct. at
938. Likewise, in Arizona v United States, 132 S. Ct. 2492 (2012), the Court
held that when conducting preemption analysis, “courts should assume that the
historic police powers of the States are not superseded unless that was the
clear and manifest purpose of Congress.” Id. at 2501 (internal quotations and
citations omitted); see also Chamber of Commerce of U.S. v. Whiting, 131 S. Ct.
1968, 1983 (2011) (declining to preempt state law dealing with a traditional
area of state concern); Doe v. Plyler, 628 F.2d 448, 452–53 (5th Cir. 1980), aff’d
on other grounds sub nom. Plyler v. Doe, 457 U.S. 202, 102 S. Ct. 2382 (1982)
(upholding charge of $1000 for education of illegal immigrants’ children in
public schools). Unfortunately, none of the three opposing opinions accords the
Ordinance this strong presumption, although Judge Higginson refers to it in
his separate concurrence.



                                       84
    Case: 10-10751      Document: 00512316701     Page: 85   Date Filed: 07/22/2013




                                   No. 10-10751

      D. Preemption Rules
      With these background rules set, the principles of federal preemption
may be briefly summarized. The Supremacy Clause holds the Constitution and
acts of Congress to be supreme, displacing contrary state or local legislation
“where there is an actual conflict between the two sets of legislation such that
both cannot stand.” 2 RONALD D. ROTUNDA & JOHN E. NOWAK, TREATISE ON
CONSTITUTIONAL LAW: SUBSTANCE AND PROCEDURE § 12.1 (4th ed. 2007). In
Arizona, the Supreme Court explained that federal law may preempt local law
by an express statutory provision; by field preemption, Congress’s placing a
field within the “exclusive governance” of federal law; or by conflict preemption
when state law actually conflicts with federal law. Arizona, 132 S. Ct. at
2500–01.    Regarding field preemption, the Court cautioned in DeCanas:
“[f]ederal regulation . . . should not be deemed preemptive of state regulatory
power in the absence of persuasive reasons either that the nature of the
regulated subject matter permits no other conclusion, or that the Congress has
unmistakably so ordained.” 424 U.S. at 356, 96 S. Ct. at 937 (alterations in
original) (quoting Fla. Lime & Avocado Growers v. Paul, 373 U.S. 132, 142,
83 S. Ct. 1210, 1217 (1963)). Consequently, in Arizona, the Court narrowly
defined the field of “alien registration.” 132 S. Ct. at 2502. A local law conflicts
with federal law either when compliance with both regulations “is a physical
impossibility” or when the local law “stands as an obstacle to the
accomplishment and execution of the full purposes and objectives of Congress.”
Arizona, 132 S. Ct. at 2501 (quoting Hines v. Davidowitz, 312 U.S. 52, 67, 61 S.
Ct. 399, 404 (1941)).



                                        85
   Case: 10-10751     Document: 00512316701      Page: 86   Date Filed: 07/22/2013




                                  No. 10-10751

      III.   The Ordinance’s Licensing Provisions
      The Reavley and Dennis opinions express similar grounds for their
conclusions that the Ordinance is wholly preempted. The Reavley opinion
states: “Whether the Farmers Branch ordinance is preempted as an obstacle
to the purposes and objectives of Congress in the field of immigration is a
‘matter of judgment’ informed by the federal scheme and the purpose and
effects of the federal statutes as a whole.” Reavley Op. at 2 (citation omitted).
The Dennis opinion concludes that “the Ordinance infringes on and conflicts
with comprehensive and exclusively federal schemes for classifying noncitizens
and with enforcing and adjudicating the implications of those federal
classifications,” and “thus stands as an obstacle to the full achievement of the
purposes and objectives of uniform federal immigration law.” Dennis Op. at
10–11. The reasoning of the two opinions frequently uses field preemption
language, although both also speak of obstacle preemption. Neither opinion
identifies any specific conflict between the Ordinance’s licensing provisions and
federal law. Both opinions seem open to the interpretation that the primacy
of the national interest in enforcing uniform immigration regulations leaves no
room whatsoever for “local experimentation that deviates from ‘the system
Congress created.’” Dennis Op. at 10 (citing Arizona, 132 S. Ct. at 2506–07).
      We are thus required to address three separate arguments: (1) the
Ordinance is a regulation of immigration wholly outside state or local
government powers under the Constitution; (2) the Ordinance is preempted
because Congress “occupied the field” of alien housing through its web of
regulations governing aliens’ admission and duration of stay in this country;
and (3) the Ordinance impliedly conflicts with and stands as an obstacle to the

                                       86
    Case: 10-10751      Document: 00512316701         Page: 87    Date Filed: 07/22/2013




                                      No. 10-10751

enforcement of federal immigration laws.6              We address and refute each
argument in turn.
       A. Constitutional Preemption
       It is asserted that the Ordinance amounts to a “regulation of
immigration” because preventing illegal aliens from renting apartments or
single family dwellings in Farmers Branch is tantamount to determining that
they may not reside within the United States. If this assertion were accurate,
it would be a bold holding. Regulation-of-immigration preemption derives
directly from the Constitution, which confers on the federal government the
power to conduct foreign relations and to promulgate a “uniform Rule of
Naturalization,” U.S. CONST. art. I, § 8, cl. 4, and vests exclusive control over
the “authority to control immigration—to admit or exclude aliens— . . . solely
in the Federal government.” Takahashi v. Fish & Game Comm’n, 334 U.S. 410,
415, 68 S. Ct. 1138, 1141 (1948). State laws imposing on the federal “authority
to control immigration” are a “constitutionally proscribed regulation of
immigration that Congress itself would be powerless to authorize or approve.”
DeCanas, 424 U.S. at 355–56, 96 S. Ct. at 936. Even Congress could not
delegate this power to the state or local governments.
       In    DeCanas,       however,      the    Court      rejected—in       a    single
paragraph—reasoning similar to that in the Reavley and Dennis opinions.
Justice Brennan, writing for a unanimous Court, declared that it “never held
that every state enactment which in any way deals with aliens is a regulation


       6
        The Dennis opinion suggests that the unilateral enforcement policy of the Executive
Branch might preempt the Ordinance, a proposition squarely rejected by the Supreme Court in
Arizona. See Dennis Op. at note 3 and accompanying text.

                                            87
   Case: 10-10751     Document: 00512316701      Page: 88   Date Filed: 07/22/2013




                                  No. 10-10751

of immigration and thus per se pre-empted by this constitutional power,
whether latent or exercised.” 424 U.S. at 355, 96 S. Ct. at 936 (emphasis
added). The Court cited to a string of cases upholding “certain discriminatory
state treatment of aliens lawfully within the United States.” Id. Those cases
“remain authority that, standing alone, the fact that aliens are the subject of a
state statute does not render it a regulation of immigration, which is essentially
a determination of who should or should not be admitted into the country, and
the conditions under which a legal entrant may remain.” Id. (emphasis added).
The Court rejected the California court’s underlying assumption that a labor
regulation targeting illegal aliens was a “regulation of immigration,” explaining
that “there would have been no need . . . even to discuss the relevant
congressional enactments in finding pre-emption of state regulation if all state
regulation of aliens was ipso facto regulation of immigration.” Id. The Court
depicted the California law at issue as a labor law “imposing criminal sanctions
against state employers who knowingly employ aliens who have no federal
right to employment within the country.” Id.
      The Reavley and Dennis opinions do not, because they cannot,
demonstrate that the Ordinance runs afoul of the test in DeCanas. The
Ordinance does not determine the entry or exit of anyone into or out of the
United States. It does not determine the conditions under which a “lawful”
immigrant may remain. And the Ordinance’s grants or denials of rental
licenses are designed to follow and correspond with federal determinations
concerning each applicant.     This should be the end of the constitutional
preemption issue.



                                       88
    Case: 10-10751        Document: 00512316701          Page: 89      Date Filed: 07/22/2013




                                        No. 10-10751

       Nevertheless, the Reavley opinion implies that the Ordinance is an
immigration regulation because it may force illegal aliens to relocate from
certain rental housing in Farmers Branch. This view is inconsistent with
authority from the Supreme Court, this court, and the Eighth Circuit in Keller.7
The Court has upheld state statutes that, respectively, criminalized the
knowing employment of illegal aliens and effectively forced them to relocate if
they wish to be employed. Whiting, 131 S. Ct. at 1973; DeCanas, 424 U.S. at
355–56, 96 S. Ct. at 936–37. This circuit has held that a Texas statute denying
free public education to illegal immigrant children was not preempted by
federal law. See Plyler, 628 F.2d at 451–54.8 Certainly, excluding one’s
children from free public education would be a deterrent to illegal aliens’
remaining in Texas, although it would not affect their residence elsewhere in
the country.
       To the extent the Reavley and Dennis opinions would hold the Ordinance
an invalid “regulation of immigration” because                    the intent of the local
legislators was to reinforce federal alien removal laws, the Supreme Court has
rejected their arguments:


       7
        Keller concluded: “Laws designed to deter, or even prohibit, unlawfully present aliens
from residing within a particular locality are not tantamount to immigration laws establishing
who may enter or remain in the country.” Keller v. City of Fremont, 2013 WL 3242111, at *5 (8th
Cir. June 28, 2013). Further, “[t]he rental provisions do not remove aliens from this country (or
even the City), nor do they create a parallel local process to determine an alien’s removability.
Accordingly, they do not regulate immigration generally or conduct in the ‘field’ of alien
removal.” Id. at *6.
       8
         In Plyler, this court held the Texas statute not preempted, but found it to violate the
equal protection clause. Doe v. Plyler, 628 F.2d 448, 449–50 (5th Cir. 1980). The Supreme Court
upheld the latter holding without ruling on the preemption decision, which remains the law of
this circuit.

                                               89
    Case: 10-10751         Document: 00512316701            Page: 90      Date Filed: 07/22/2013




                                          No. 10-10751

       Although the State has no direct interest in controlling entry into
       this country, that interest being one reserved by the Constitution
       to the Federal Government, unchecked unlawful migration might
       impair the State’s economy generally, or the State’s ability to
       provide some important service. Despite the exclusive federal
       control of this Nation’s borders, we cannot conclude that the States
       are without any power to deter the influx of persons entering the
       United States against federal law, and whose numbers might have
       a discernible impact on traditional state concerns.

Plyler, 457 U.S. at 228 n.23, 102 S. Ct. at 2400 n.23 (emphasis added) (citing
DeCanas, 424 U.S. at 354–56, 96 S. Ct. at 935–36). In disregard of this
language, the Reavley and Dennis opinions would hold that states are
powerless “to deter the influx” because any local law having such a purpose or
effect would be an impermissible regulation of immigration. The ultimate
proof of these opinions’ error is the plain fact that, despite having ruled three
times on preemption issues arising from local laws that affected illegal aliens,
the Court has refused to treat any of them as constitutionally impermissible
regulations of immigration. See generally Arizona, 132 S. Ct. 2492; Whiting,
131 S. Ct. 1968; DeCanas, 424 U.S. 351, 96 S. Ct. 933.9


       9
          If the parties in DeCanas agreed on anything, it was that both the intent and effect of
Section 2805 were to discourage illegal immigration in California. California passed the law,
Petitioners explained, “to diminish the impact of the seemingly unstemmable flow of illegal
aliens.” Brief of Petitioners at 5, DeCanas v. Bica, 424 U.S. 351, 96 S. Ct. 933 (1976) (No. 74-
882). In no uncertain terms, “[t]he underlying purpose of [Section] 2805 is a state labor policy
designed to protect California wage-earners. It seeks to curtail the influx of illegal entrants” by
“focus[ing] directly on the source of the problem, namely the hiring practice of local employers.”
Id. at 16. Respondents concurred: “[t]he ultimate objective of [Section 2805] is to expel all ‘aliens
not entitled to lawful residence’ from California.” “Section 2805 . . . seeks to control immigration
into the State of California . . . by seeking to abolish their employment opportunities.” Brief of
Respondents at 6, DeCanas v. Bica, 424 U.S. 351, 96 S. Ct. 933 (1976) (No. 74-882). It is
unfathomable that the Supreme Court would uphold the law in DeCanas if the intent and effect
of discouraging illegal aliens were sufficient to transform a law into a “regulation of

                                                 90
    Case: 10-10751    Document: 00512316701      Page: 91   Date Filed: 07/22/2013




                                  No. 10-10751

      B. Field Preemption of Licensing Provisions
      Field preemption differs from preemption by constitutional design
because it depends on affirmative Congressional acts to “occupy the field”
sought to be regulated. See Gade v. Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S.
88, 115, 112 S. Ct. 2374, 2392 (1992) (Souter, J., dissenting) (“Field pre-emption
is wrought by a manifestation of congressional intent to occupy an entire
field . . . .” (citation omitted)). The Reavley and Dennis opinions both refer to
field preemption. See Reavley Op. at 8 (“Congress has occupied the field of
alien removal.”); Dennis Op. at 8 (“If § 3 of the Arizona statute were valid,
every State could give itself independent authority to prosecute federal
registration violations . . . .” (quoting Arizona, 132 S. Ct. at 2502)). Their
conclusions apparently hinge on the proposition that a municipal law requiring
licenses for all renters and revoking them from illegal immigrants is
sufficiently analogous to federal “removal procedures,” which are “the sole and
exclusive procedure for determining whether an alien may be . . . removed from
the United States.” 8 U.S.C. § 1229(a)(3).
      The premise of this argument is wrong, however, because it conflicts with
the Supreme Court’s incontrovertible explanation of the “field” of removal
proceedings. “A decision on removability requires a determination whether it
is appropriate to allow a foreign national to continue living in the United
States.” Arizona, 132 S. Ct. at 2506. Taken together, DeCanas, Whiting and
Arizona demonstrate how narrow the scope of field preemption is regarding
local legislation that concerns illegal aliens. DeCanas rejected the contention


immigration.”

                                        91
   Case: 10-10751     Document: 00512316701      Page: 92   Date Filed: 07/22/2013




                                  No. 10-10751

that denying illegal aliens employment in California was the same as
attempting to “remove” them, despite the practical consequence that lack of
employment opportunities is an insuperable barrier to continued presence. See
424 U.S. at 356–63, 96 S. Ct. at 936–40. Whiting represents a corresponding
decision not to hold that Congress “occupied the field” vis-a-vis the revocation
of state business licenses that would befall Arizona businesses that hired illegal
aliens. See 131 S. Ct. at 1977–87.
      Finally, in Arizona, at most two provisions of SB 1070 were declared in
conflict with a carefully defined “field” within immigration law. 132 S. Ct. at
2501–10. Section 3 of the bill allowed the arrest of aliens not carrying federal
identification cards. Id. at 2501. The provision was held to “intrude[] on the
field of alien registration,” id., a topic Congress had reserved to itself. See
Hines v Davidowitz, 312 U.S. 52, 74, 61 S. Ct. 399, 408 (1941). Separate state
enforcement of federal registration rules could “frustrate federal policies” by
allowing criminal charges against individuals for federal violations where the
officials “in charge of the comprehensive scheme” of registration determined no
prosecution should occur. Arizona, 132 S. Ct. at 2503. Like § 3, another
provision of the Arizona law—§ 6—enabled local law enforcement to effect a
warrantless arrest “if the officer has probable cause” to believe the arrestee has
committed an offense rendering him “removable from the United States.” Id.
at 2505. Whether the Court held § 6 field or conflict preempted is somewhat
unclear. Assuming that the Court’s ruling was based on field preemption, its
concern was local government overlap with the “field” of alien removal from
this country; the provision “violate[d] the principle that the removal process is
entrusted” to federal discretion. Id. at 2506. Thus, it “attempt[ed] to provide

                                        92
      Case: 10-10751          Document: 00512316701           Page: 93      Date Filed: 07/22/2013




                                             No. 10-10751

state officers even greater authority to arrest aliens on the basis of possible
removability than Congress has given to trained federal immigration officers.”
Id.
        Arizona is consistent with DeCanas and Whiting while distinguishable
from this case. Although the Court held at most two sections field-preempted,
another—§ 2(B)—was provisionally upheld, id. at 2507–10, and a
fourth—§ 5(C)—was overturned on conflict preemption alone. Id. at 2503–05.
As in previous cases, the Court was cautious in using the broad proscription of
local authority that inheres in field preemption. Moreover, § 3 and § 6 of
Arizona SB 1070 were intended to employ local law enforcement not for
purposes of enforcing a local ordinance, but solely to assist federal officers in
removing illegal aliens from this country. The Ordinance has no similar intent
or mechanism. It is not field preempted.
        C. Conflict Preemption of Licensing Provisions
        Conflict preemption may arise from a specific legislative command, from
the impossibility of compliance with both federal and local law, or from the
local law’s obstruction of the means and purposes of federal regulation. See
Arizona, 132 S. Ct. at 2500–01. The Reavley and Dennis opinions rely on
“obstacle” preemption, as they must. That is because Congress has passed no
expressly preemptive provision concerning illegal alien housing, and no federal
law affirmatively regulates where aliens who are illegally present in the United
States may live.10 Consequently, neither express nor impossibility preemption
is at issue here. These opinions instead focus broadly on the Ordinance’s

        10
             The scope of the proscription on “harboring” illegal aliens will be considered in the next
section.

                                                   93
   Case: 10-10751    Document: 00512316701        Page: 94   Date Filed: 07/22/2013




                                   No. 10-10751

alleged conflict with federal alien removal procedures, the complexity of alien
classifications, and the considerable discretion entrusted by law to federal
immigration officials. Although both opinions cite Arizona extensively, neither
one mentions Whiting, in which the Supreme Court only two years ago held
that an Arizona law requiring employers to verify their employees’ lawful
immigration status does not pose an obstacle to the enforcement of federal
immigration policy. Whiting, 131 S. Ct. at 1985–87. This case should be
controlled by the Whiting implied preemption analysis.
      Setting the stage for our conclusion are several facts about the Ordinance
that the Reavley and Dennis opinions minimize. First, the Ordinance does not
effect or affect illegal aliens’ removal by deportation or otherwise from the
United States. Second, the Ordinance is not a parallel enforcement scheme to
assist the federal government in initiating or completing formal detention or
removal proceedings. Rather, it is a licensing law that governs a subset of
property owners and prospective tenants in Farmers Branch. Although illegal
aliens’ rental licenses may be revoked, the Ordinance contains no device by
which a local government official may remit the alien to federal custody or
attempt to compel the federal government to act against the alien for removal
purposes. Third, enforcement of the Ordinance depends solely on two federal
affirmations, rendered at least sixty days apart, that an alien is not lawfully
present in the United States. The building inspector may not independently
decide a renter’s lawful status.




                                        94
    Case: 10-10751         Document: 00512316701            Page: 95      Date Filed: 07/22/2013




                                          No. 10-10751

       Furthermore, the federal government is required by law to respond to the
City’s inquiries. 8 U.S.C. § 1373(c). One, but not necessarily the only,11 system
that the City may use is the federal Systematic Alien Verification for
Entitlements (“SAVE”) System. If the federal government renders an opinion
that the alien is lawfully present or that his status is unresolved in some way,
the rental license may not be revoked. The Ordinance thus overcompensates,
rather than undercompensates, for the possibility that a renter is unlawfully
present but not removable. Certainly it is not facially inconsistent with federal
status determinations.
       In Whiting, the Supreme Court upheld an Arizona law requiring
employers to verify the immigration status of their employees and revoking the
employers’ business licenses for willful violations. The Supreme Court disposed
of the contention that insofar as they concerned alien employment, the Arizona
regulations intruded on a “uniquely federal area[] of regulation” by “upset[ting]
the balance” Congress struck when it passed (post-DeCanas) specific legislation
concerning alien employment. Whiting, 131 S. Ct. at 1983, 1986–87 (Roberts,
C.J., controlling opinion).12 The Court found no inherent conflict between

       11
         The government as amicus in this case explains that the Department of Homeland
Security has established several programs tailored to particular types of inquiries pursuant to
§ 1373.
       12
           The implied preemption analysis received only four votes, as Justice Thomas joined the
rest of the opinion and concurred in the judgment. Whiting, 131 S. Ct. at 1973. Justice Thomas
has previously expressed disagreement with implied preemption jurisprudence more generally.
See, e.g., Wyeth v. Levine, 555 U.S. at 583, 129 S. Ct. at 1205 (Thomas, J., concurring in the
judgment) (“I write separately, however, because I cannot join the majority’s implicit
endorsement of far-reaching implied pre-emption doctrines. In particular, I have become
increasingly skeptical of this Court’s ‘purposes and objectives’ pre-emption jurisprudence. Under
this approach, the Court routinely invalidates state laws based on perceived conflicts with broad
federal policy objectives, legislative history, or generalized notions of congressional purposes that

                                                 95
    Case: 10-10751        Document: 00512316701         Page: 96     Date Filed: 07/22/2013




                                        No. 10-10751

federal and state law because the Arizona law was merely “[r]egulating in-state
businesses through licensing laws.” Id. at 1983. Similarly, the Ordinance here
regulates local businesses through licensing laws. The Court also rejected the
claim that the federal E-Verify system that employers use would not yield
reliable answers concerning an alien’s work authorization:
       The federal determination on which the State must rely is
       provided under 8 U.S.C. § 1373(c). That provision requires the
       Federal Government to “verify or ascertain” an individual’s
       “citizenship or immigration status” in response to a state request.
       Justice BREYER is concerned that this information “says nothing
       about work authorization.” Justice SOTOMAYOR shares that
       concern. But if a § 1373(c) inquiry reveals that someone is a
       United States citizen, that certainly answers the question whether
       that individual is authorized to work. The same would be true if
       the response to a § 1373(c) query disclosed that the individual was
       a lawful permanent resident alien or, on the other hand, had been
       ordered removed. In any event, if the information provided under
       § 1373(c) does not confirm that an employee is an unauthorized
       alien, then the State cannot prove its case.

Id. at 1982 (emphasis added) (internal citations omitted).
       The dispositive answer to the concern about the Ordinance’s wrongful
revocation of rental licenses and alleged inconsistency with federal
determinations is that the building inspector “cannot prove his case” if a
federal inquiry does not conclusively establish that the renter is “not lawfully




are not embodied within the text of federal law. Because implied pre-emption doctrines that
wander far from the statutory text are inconsistent with the Constitution, I concur only in the
judgment.”).

                                              96
     Case: 10-10751         Document: 00512316701             Page: 97      Date Filed: 07/22/2013




                                           No. 10-10751

present.”13
        Judge Reavley’s opinion also implies an infirmity in the Ordinance’s
potential imposition of fines on illegal aliens for violating the licensing
requirements.          This implication is derived from the Supreme Court’s
invalidation of § 5(C) of Arizona S.B. 1070, which criminalized illegal workers’
attempts to find employment. Arizona, 132 S. Ct. at 2503. The Court found a
clear conflict between Arizona’s law and the federal Immigration Reform and
Control Act (“IRCA”), which imposed various sanctions only on employers of
illegal aliens. Id. at 2503–05. Further, the Arizona opinion shows that the
legislative background of IRCA was critical to the Court’s decision. Id. at 2504.
That legislative history demonstrated “that Congress made a deliberate choice
not to impose criminal penalties on aliens” for seeking employment. Id.
Because the Court viewed IRCA as containing Congress’s “considered judgment
that making criminals out of aliens engaged in unauthorized work . . . would
be inconsistent with federal policy and objectives,” id., the state’s conflicting



        13
           A red-herring variant of this conflict preemption argument is that the Ordinance’s use
of the term “alien unlawfully present in the United States” is either inconsistent with federal
law or impossible to define. The district court rejected this argument, Villas at Parkside Partners
v. City of Farmers Branch, Tex., 701 F. Supp. 2d 835 (N.D. Tex. 2010), and so do we. The term
“lawfully present” is used in a number of federal statutes. See, e.g., 8 U.S.C. §§ 1229a(c)(2);
1357(g)(10); 1182(a)(9)(B)(i)(II); 1621(d); 1623; 42 U.S.C. §§ 1436(a)(3); 1436(a)(5); 1437y; 4605;
26 U.S.C. § 3304; 7 U.S.C. § 2015(f); see also Patient Protection and Affordable Care Act, Pub.
L. 111-148, 124 Stat. 119 (2010), at §§ 1411(c)(2)(B)(ii)(II); 1402(e)(2); 1411(c)(2)(B)(i)(1). Clearly,
this term, used in federal laws ranging from (a) the provision of immigrant status information
to local government entities to (b) the status determinations themselves to (c) the denial of
various federal benefits and qualification for the newly enacted Affordable Care Act, must have
a federal meaning. See also 27 C.F.R.§ 478.11, (defining “alien unlawfully in the United
States”). The Ordinance uses this common federal term rather than a potentially confusing or
conflicting local definition for the illegal aliens that it seeks to exclude from possessing rental
licenses.

                                                  97
   Case: 10-10751     Document: 00512316701      Page: 98   Date Filed: 07/22/2013




                                  No. 10-10751

method of enforcement must be an “obstacle to the regulatory system Congress
chose.” Id. at 2505. Judge Reavley consequently opines that “criminalizing”
illegal aliens’ choice of housing similarly conflicts with Congress’s designated
alien removal procedures.
      This complaint is at too high a level of generality: Any local licensing
regulation touching the immigrant status—for instance, the refusal to issue
drivers’ licenses—could be said to conflict cosmically with the goals of federal
immigration law. More concretely, this view overlooks the preface to this part
of the Arizona discussion, which acknowledged that, in DeCanas, the Court
had approved “State . . . authority to pass its own laws on the subject” “[w]hen
there was no comprehensive federal program regulating the employment of
unauthorized aliens.” Id. at 2503. No extant federal law regulates the housing
of illegal aliens. There is thus no evidence of a deliberate congressional choice
on the subject; if anything, we ought to infer congressional ambivalence from
the fact that Congress passed no law concerning either “sanctuary cities” or, at
the opposite pole, cities that have attempted to discourage influxes of illegal
aliens.
      The Court’s approach in DeCanas is more compelling here than Judge
Reavley’s, for DeCanas recognized that “States possess broad authority under
their police powers to regulate the employment relationship to protect workers
within the State.” 424 U.S. at 356, 96 S. Ct. at 937. At the time of that
decision, the federal government “had expressed no more than ‘a peripheral
concern with [the] employment of illegal entrants.’” Arizona, 132 S. Ct. at 2503
(quoting DeCanas, 424 U.S. at 360, 96 S. Ct. at 939) (alteration in original).
Relevant to this case, the federal government has expressed no more than a

                                       98
    Case: 10-10751       Document: 00512316701          Page: 99     Date Filed: 07/22/2013




                                       No. 10-10751

peripheral concern with aliens’ housing choices.
       But Whiting stands as the most obdurate obstacle to the Reavley and
Dennis opinions insofar as they assert conflict preemption of the Ordinance.
Whiting held that “[r]egulating in-state businesses through licensing laws” that
prohibited the knowing employment of illegal aliens, using means within the
state’s police power, stands as no obstacle to the enforcement of federal
immigration law, even to federal law dealing with employers of illegal aliens.14
131 S. Ct. at 1983. The Court found that the mechanics of the Arizona law
were enacted to correspond with federal determinations of alien status. Id. at
1981–83. Thus, the state’s definition of “unauthorized alien” as an alien “not
lawfully admitted for permanent residence,” or not otherwise authorized to be
employed, adopted the federal definition. Id. at 1981. State investigators were
not allowed independently to determine unauthorized status but were bound
by the federal government’s determinations resulting from information
furnished under 8 U.S.C. § 1373(c). Id. As a result, the Court held, “there can
by definition be no conflict between state and federal law as to worker
authorization, either at the investigatory or adjudicatory stage.” Id.
       Rejecting general contentions that conflict preemption was required to
maintain the “balance” Congress struck in enacting certain federal restrictions
on illegal alien employment, the Court found inapplicable the cases that
involved “uniquely federal areas of regulation,” because “[r]egulating in-state
businesses through licensing laws has never been considered such an area of


       14
          The existence of a federal savings provision for state “licensing” laws furnished an
analytical part, but not the whole or decisive reasoning, why the Court held the Arizona
licensing regulation not to be conflict-preempted. See generally Whiting, 131 S. Ct. 1968.

                                             99
   Case: 10-10751     Document: 00512316701        Page: 100   Date Filed: 07/22/2013




                                   No. 10-10751

dominant federal concern.” Id. at 1983. Finally, as it noted, “[l]icensing
suspension and revocation are significant sanctions. But they are typical
attributes of a licensing regime.” Id.
      We need not repeat the undisputed facts in the instant case to reinforce
the analogy between the Ordinance and the Arizona law upheld in Whiting.
      IV. Conflict Preemption of Criminal Provisions
      The Higginson opinion turns principally on the view that fines can be
levied on violators of the Ordinance.          The potential criminal penalty for
violations is a fine not to exceed $500, which qualifies it as a Texas Class C
misdemeanor. Judge Higginson correctly notes that law enforcement officers
may “arrest” and “detain” violators for such misdemeanor offenses, but this is
rather overstated; Class C misdemeanors are not punishable by imprisonment
and are typified by motor vehicle violation citations.          Judge Higginson’s
conclusion that the Ordinance is conflict preempted largely rests upon two
theories: (1) the Ordinance “interfer[es] with federal anti-harboring law,”
8 U.S.C. § 1324(a)(A)(iii), and (2) the Ordinance “allow[s] state officers to ‘hold[]
aliens in custody for possible unlawful presence without federal direction and
supervision.’” Higginson Op. at 7. Moreover, because his opinion holds a
severability clause ineffective to divorce the licensing provisions from the
potential fines, the Higginson opinion would overturn the Ordinance in toto.
While expressing an allegedly narrow rationale for decision, the Higginson
opinion’s impact is as broad as that of the Reavley and Dennis opinions.
      We disagree with the Higginson opinion’s interpretation of the
Ordinance, with its conflict preemption analysis, and with its non-severability
ruling. If the Higginson opinion fails on any one of these elements, the

                                         100
   Case: 10-10751        Document: 00512316701          Page: 101     Date Filed: 07/22/2013




                                        No. 10-10751

Ordinance must be upheld. We discuss each of these elements in turn.
       A.     Possible Criminal Offenses under the Ordinance
       Carefully examined, the Ordinance does not “criminalize” illegal aliens’
presence in Farmers Branch, nor does it expose lessors to a duplicate penalty
for “harboring” illegal aliens. The Higginson opinion misreads the actions that
constitute offenses under the Ordinance.
       1.     Impact of Ordinance on Renters
       Judge Higginson’s conclusion that law officers will be able to hold aliens
in custody for possible unlawful presence is inaccurate under the plain terms
of the Ordinance. Also, because the Ordinance does not penalize a tenant if he
continues to reside in a Farmers Branch rental after his residential occupancy
license is revoked, there is no basis to conclude that the federal anti-harboring
statute conflict-preempts the Ordinance as applied to renters.
       A renter (i.e., an individual who is possibly “not lawfully present”) can
violate the Ordinance in only three ways:
       (1)    by occupying a leased or rented apartment before obtaining
              a valid occupancy license;15

       (2)    by “knowingly mak[ing] a false statement of fact on an
              application for a residential occupancy license,” ORDINANCE
              2952, §§ 1(C)(2), 3(C)(2); or

       (3)    by “creat[ing], possess[ing], sell[ing], or distribut[ing] a
              counterfeit residential occupancy license.” Id. §§ 1(C)(3),

       15
         See ORDINANCE 2952, §§ 1(C)(1), 3(C)(1) (“It shall be an offense for a person to be an
occupant of a leased or rented apartment without first obtaining a valid occupancy license
permitting the person to occupy that apartment.” (emphasis added)); Id. §§ 1(B)(1), 3(B)(1)
(“Prior to occupying any leased or rented apartment, each occupant must obtain a residential
occupancy license.” (emphasis added)).

                                             101
    Case: 10-10751        Document: 00512316701            Page: 102       Date Filed: 07/22/2013




                                          No. 10-10751

               3(C)(3).

In none of these three circumstances is the renter’s lawful or unlawful
immigration status relevant to potential fines.                     Instead, the Ordinance
penalizes renters only in the first circumstance, when they fail to apply for a
residential occupancy license.16 Even if a renter is “not lawfully present,” he
automatically receives a residential occupancy license when he applies for one
and, therefore, does not commit an offense. Id. §§ 1(B)(6), 3(B)(6).
       Critically, the Ordinance does not impose criminal liability on any renter
after the renter applies for an occupancy license.17                     This is because the
Ordinance does not penalize a renter for continuing to occupy rental housing
after the City revokes a residential occupancy license.18 Rather, if a license is



       16
          If a renter does not apply for a residential occupancy license, the City is never
prompted to determine whether the renter is unlawfully present in the United States. In this
circumstance, if the City fines the renter (i.e., imposes criminal liability) for the lack of a valid
occupancy license, then the fine is solely for the failure to obtain a license—the renter’s lawful
or unlawful status is both unknown and completely irrelevant.
       17
         Of course, to the extent a renter makes a false statement of fact on his application, such
as providing a false name, the renter may later be deemed to have committed an offense. See
ORDINANCE 2952 §§ 1(C)(2), 3(C)(2).
       18
          Judge Higginson contends that the Ordinance penalizes an “ongoing condition” and,
therefore, a tenant commits an offense at any time he is an occupant without a valid occupancy
license. Higginson Op. 12 n.10. While he suggests that our reading of the Ordinance is
“strained,” his construction of the Ordinance would read the words “first obtaining” out of the
Ordinance. Specifically, Judge Higginson’s reading would be accurate if the Ordinance read: “It
shall be an offense for a person to be an occupant of a leased or rented apartment without first
obtaining a valid occupancy license permitting the person to occupy that apartment.” §§ 1(C)(1)
& 3(C)(1) (alteration added). Construing the Ordinance in this manner, however, renders the
words “first obtaining” superfluous. See, e.g., Duncan v. Walker, 533 U.S. 167, 174, 121 S. Ct.
2120, 2125 (2001) (“[A] statute ought, upon the whole, to be so construed that, if it can be
prevented, no clause, sentence, or word shall be superfluous, void, or insignificant.” (internal
quotation marks omitted)).

                                                102
    Case: 10-10751        Document: 00512316701            Page: 103      Date Filed: 07/22/2013




                                          No. 10-10751

revoked, the Ordinance makes only the lessor’s conduct an offense. In sum, at
no time will the City—after determining that an individual is “not lawfully
present”—be able to “arrest,” “detain,” or “fine” the renter.
       2.      Impact of Ordinance on Lessors
       Judge Higginson also contends that the Ordinance is conflict-preempted
because “by criminalizing conduct that does not have the effect of evading
federal detection, and by giving state officials authority to act as immigration
officers outside the ‘limited circumstances’ specified by federal law, the
Ordinance ‘interfere[s] with the careful balance struck by Congress’ with
respect to the harboring of non-citizens here contrary to law.” Higginson Op.
at 11 (quoting Arizona, 132 S. Ct. at 2505). Indeed, lessors who violate the
Ordinance may be subject to fines for conduct that is not criminalized under
8 U.S.C. § 1324. On its face, then, the Ordinance does not overlap with the
federal anti-harboring crime or retard the federal government’s exclusive
prosecutorial discretion.19


       19
           The Eleventh Circuit recently concluded that an Alabama statute that criminalized
“harboring an unlawfully present alien by entering into a rental agreement with that alien” was
conflict-preempted by § 1324. United States v. Alabama, 691 F.3d 1269, 1285 (11th Cir. 2012),
cert. denied 569 U.S. ___ (2013) (No. 12-884). Alabama did not seek review of the Eleventh
Circuit’s ruling on the rental provision. See Petition for Writ of Certiorari, Alabama, 569 U.S.
___ (No. 12-884), at 10.
        It is inappropriate to apply the logic of Alabama to this case for two reasons. First, even
if one believes that the state cannot prohibit the exact conduct as the federal government so long
as immigration is involved, an anti-harboring statute is about the “harborer,” not the illegal
alien. It is not a regulation of immigration except indirectly in that it forecloses an illegal means
that could assist illegal aliens in staying in the United States. This is quite different from the
legal discretion of the government to allow some illegal aliens to remain in the United States.
Second, although the Eleventh Circuit concluded that the Alabama statute was conflict-
preempted by § 1324, it acknowledged that the rental provision did not penalize the same
conduct as § 1324. Alabama, 691 F.3d at 1285, 1288. Instead, it concluded that the rental
provision was problematic because it “effectuates an untenable expansion of the federal

                                                103
    Case: 10-10751        Document: 00512316701          Page: 104      Date Filed: 07/22/2013




                                         No. 10-10751

        To elaborate, lessors in Farmers Branch are potentially criminally liable
under the Ordinance if: (1) they lease to individuals who never apply for or
obtain a residential occupancy license; or (2) they continue to lease to
individuals whose residential occupancy license has been revoked because they
are “not lawfully present.” There is other potential liability relating to a
lessor’s administrative duties under the Ordinance, such as maintaining a copy
of the residential occupancy license of each known occupant of their properties.
None of these violations would subject the lessor to criminal liability under §
1324.
        First, a “prosecution” under the Ordinance for leasing to an individual
who never applies for nor obtains a residential occupancy license would not
rely, in any way, on the immigration status of the renter. Liability would be
based solely on a failure to comply with the Ordinance’s licensing requirements.
In contrast, a prosecution under § 1324 would necessarily focus on the
immigration status of the renter and whether the other three elements of a §
1324 violation could be established.20 The Higginson opinion charges that
focusing on the licensing regime (rather than the immigration status of the
individuals) is a “distinction without a difference.” Higginson Op. at 18 n.15.



harboring provision.” Id. While we disagree with the Eleventh Circuit’s conclusion that a state
law is conflict-preempted merely because it criminalizes conduct that federal law does not, as
discussed infra, we similarly find that the Ordinance does not penalize the same conduct as
§ 1324.
        20
           The four elements of a harboring violation are defined as: (1) an unlawfully present
alien; (2) that the defendant conceals, harbors, or shelters; (3) while knowing or recklessly
disregarding that the alien in unlawfully present; and (4) in a way that substantially facilitates
the alien remaining in the United States. United States v. Shum, 496 F.3d 390, 391–92 (5th Cir.
2007).

                                               104
    Case: 10-10751        Document: 00512316701          Page: 105      Date Filed: 07/22/2013




                                         No. 10-10751

This characterization does not withstand closer scrutiny because the elements
of the respective “crimes” evince no conflict.21
       Second, a prosecution under the Ordinance for continuing to lease to an
illegal alien whose residential occupancy license has been revoked could not
trigger a federal anti-harboring prosecution. This violation could occur only
after the renter completes an application. The application process requires a
renter to provide his name and the address where he plans to reside.
Therefore, even if the lessor continued to lease to the renter after the renter’s
license was revoked, it would be impossible to establish that the lessor was
“hiding” the illegal alien from detection as is required for an anti-harboring
conviction. See United States v. Varkonyi, 645 F.2d 453, 459 (5th Cir. 1981)
(interpreting the statutory phrase “harbor, shield, or conceal” to imply that
“something is being hidden from detection”). Instead, it would be public
knowledge where the “not lawfully present” alien was residing.
       As we have shown, the Ordinance does not provide for “arrest,”
“detention,” or “prosecution” of illegal aliens, nor does it create the local


       21
          The Odebrecht case relied on by the Higginson opinion is inapposite. Odebrecht Const.,
Inc. v. Sec., Fl. Dept. of Transp., 715 F.3d 1268 (11th Cir. 2013). Odebrecht held that Florida’s
recent statute (the “Cuba Amendment”) preventing companies that do business with Cuba from
bidding on state public contracts was conflict-preempted by federal law concerning trade with
Cuba. The court described at length the extensive, exact, and “nuanced” federal statutes and
explicit delegations of Presidential power in this sensitive area of foreign relations. Id. at
1275–78. The court juxtaposed the Florida statute’s explicitly broader definitions that revealed
an “obvious, direct and apparent conflict between” federal and state law. Id. at 1280. Unlike
Odebrecht, the Higginson opinion can point to only one federal criminal statute, the anti-
harboring crime, that has anything to do with the “housing” of illegal aliens; there is simply no
other direct federal immigration law or policy on this subject. And as we have shown, there are
no obvious and direct conflicts with this single statute. For this reason, the Higginson opinion’s
reliance on Crosby v. Foreign Trade Council, 530 U.S. 363, 120 S.Ct. 2288 (2000) (overturning
a Massachusetts statute preventing trade with Burma), is also misplaced.

                                               105
   Case: 10-10751           Document: 00512316701       Page: 106     Date Filed: 07/22/2013




                                        No. 10-10751

equivalent of anti-harboring criminal offense. Without criminal prosecution as
its pivot, the Higginson conflict analysis fails. Moreover, if there is doubt about
the scope of the Ordinance’s criminal provisions, the Salerno principle shields
the provisions from facial unconstitutionality, and elementary principles of
judicial restraint would afford the state courts the first opportunity at
construing the Ordinance.22
       B. Flawed Conflict-Preemption Analysis
       But    even     if    we   accept,    counter-factually,       Judge     Higginson’s
characterization of the Ordinance, his conflict-preemption analysis is seriously
flawed.
       On the most general level, the Higginson opinion embodies the troubling
concept that a federal criminal statute, standing alone, can preempt local
police power regulations. The fact that the federal government has chosen to
criminalize the behavior of harboring illegal aliens does not indicate Congress’s
intent to prevent local authorities from legislating within their traditional
spheres of concern. That Congress, for instance, has enacted criminal laws
prohibiting certain sales and transfers of firearms has no implied preemptive
impact on states’ regulation of firearms. That Congress enacted a federal crime
of bank robbery does not prevent localities from applying local zoning laws to
banks or prosecuting for embezzlement or robbery victimizing the bank. Dual
sovereignty in our federal system envisions precisely the possibility of such


       22
         In DeCanas, the Court remanded for further consideration of such issues as whether
the state law defined unauthorized aliens in conflict with federal law. The Court held that
California courts should decide in the first instance whether and to what extent the state law,
enforced with appropriate regulations, might conflict with federal laws. DeCanas, 424 U.S. at
364–65, 96 S. Ct. at 940–41. The Higginson opinion displays no such deference.

                                             106
   Case: 10-10751     Document: 00512316701        Page: 107   Date Filed: 07/22/2013




                                    No. 10-10751

overlapping regulations.      Certainly, when both the states and federal
government choose to regulate similar activity, there will be occasions when a
local enforcement officer pursues a case that federal agents let go, and vice
versa. But courts do not normally call this phenomenon “conflict preemption.”
Instead, we call it “federalism.”
      For implied conflict preemption to occur, a direct conflict with federal
objectives must be shown. The Supreme Court has emphasized that “[i]mplied
preemption analysis does not justify a ‘freewheeling judicial inquiry into
whether a state statute is in tension with federal objectives’; such an endeavor
‘would undercut the principle that it is Congress rather than the courts that
preempts state law.’” Whiting, 131 S. Ct. at 1985 (Roberts, C.J., controlling
opinion) (quoting Gade, 505 U.S. at 111, 112 S. Ct. at 2390 (Kennedy, J.,
concurring in part and concurring in judgment)). Despite the Higginson
opinion’s attempt, the conflict between the Ordinance and the federal crime of
harboring illegal aliens is illusory.
      In several ways, the rationale of the Higginson opinion was rejected by
the Supreme Court in DeCanas, a case that arose when the California Labor
Code was amended to prohibit the knowing employment of illegal aliens. The
statute imposed a potential fine on employers between $200 and $500 for each
offense. Among many arguments for preemption, the statute’s challengers
asserted a conflict with the federal anti-harboring crime, which at that time
expressly exempted from felony status “employment (including the usual and
normal practices incident to employment).”           DeCanas, 424 U.S. at 360,
96 S. Ct. at 939. Despite the exculpatory proviso, the Court declared this “at
best evidence of a peripheral concern with employment of illegal entrants.” Id.

                                        107
   Case: 10-10751    Document: 00512316701       Page: 108   Date Filed: 07/22/2013




                                  No. 10-10751

The Court “admonished that ‘due regard for the presuppositions of our
embracing federal system, including the principle of diffusion of power not as
a matter of doctrinaire localism but as a promoter of democracy, has required
us not to find withdrawal from the States of power to regulate where the
activity regulated was a merely peripheral concern of the (federal regulation).’”
Id. at 360–61, 96 S. Ct. at 939 (quoting San Diego Bldg. Trades Council,
Millmen’s Union, Local 2020 v. Garmon, 359 U.S. 236, 243, 79 S. Ct. 773, 779
(1959)). In a footnote, the Court repeated:
      Accordingly, neither the proviso to 8 U.S.C. § 1324(a) nor Congress’
      failure to enact general laws criminalizing knowing employment
      of illegal aliens justifies an inference of congressional intent to
      pre-empt all state regulation in the employment area. Indeed,
      Congress’ failure to enact such general sanctions reinforces the
      inference that may be drawn from other congressional action that
      Congress believes this problem does not yet require uniform
      national rules and is appropriately addressed by the States as a
      local matter.

Id. at 361 n.9, 96 S. Ct. at 939 n.9.
      The analogy with the holding of DeCanas is straightforward. The federal
anti-harboring crime exhibits at best a peripheral concern with rental housing
for illegal aliens, while housing regulations are within the core powers of local
government. Just as the Court in DeCanas could not infer Congressional intent
to prevent state regulation from the existence of one federal criminal statute
and the paucity of other federal law governing alien employment, we should not
infer an intent to proscribe local housing regulations where no other evidence




                                        108
    Case: 10-10751        Document: 00512316701           Page: 109      Date Filed: 07/22/2013




                                         No. 10-10751

of federal statutory concern exists.23 That DeCanas was a field preemption
case and Judge Higginson asserts conflict preemption in this case is of no
moment. For conflict preemption to exist, there must be a direct conflict with
or impairment of the criminal anti-harboring statute. The analogy to DeCanas
emphasizes the utter absence of a core relation, and thus the absence of the
necessary conflict, between the federal crime and the Ordinance.
       Moreover, contrary to the methodology of the                      Higginson opinion,
DeCanas does not treat the California Labor Code provision as a “criminal”
statute despite its enforcement by fines. The prohibition involved “state
authority to regulate the employment relationship.” Id. at 357, 96 S. Ct. at
937. The Court also described California’s law as “fashioned to remedy local
problems, and operat[ing] only on local employers, and only with respect to
individuals whom the Federal Government has already declared cannot work
in this country.” Id. at 363, 96 S. Ct. at 940. Critically, the Higginson opinion
succeeds only if it correctly classifies the Ordinance as an attempt to “arrest,”
“detain,” and “prosecute” illegal aliens. But that is not the way DeCanas
approached the issue, even though the California statute was passed with the
intent to deter illegal aliens from working, and gaining the wherewithal to

       23
          Judge Higginson claims 8 U.S.C. § 1229(a)(1)(F)(i)—requiring aliens to have an address
at which to receive removal paperwork—is evidence that the Ordinance “obstructs the goal of
bringing potentially removable non-citizens to the attention of the federal authorities.” This
conclusion does not logically flow from the § 1229(a)(1)(F)(i) requirement. Setting aside the fact
that the address does not have to be housing owned or rented by the alien in question, once an
alien is subject to removal proceedings, the federal authorities are obviously aware of the alien’s
presence. Moreover, aliens who are unlawfully present but are not yet the subject of removal
proceedings have no requirement to provide an address to the Attorney General. It is odd to
suggest that the Ordinance—which potentially alerts the federal government to the presence of
unlawfully present aliens that are not the subject of removal proceedings, see ORDINANCE 2952
§§ 1(B)(7), 3(B)(7)—somehow obstructs the federal removal power. Higginson Op. at 9–10.

                                               109
   Case: 10-10751       Document: 00512316701     Page: 110   Date Filed: 07/22/2013




                                   No. 10-10751

reside, in the state.
      In departing from the commonsense DeCanas analysis, the Higginson
opinion’s approach fundamentally mischaracterizes the Ordinance. It is a
licensing-based regulatory program, just as the licensing of drivers is a
regulatory program to foster, inter alia, road safety and vehicle insurance. No
one characterizes drivers’ license regulations as principally “criminal” even
though anyone, including an illegal alien, may be arrested, detained, and cited
for a Class C misdemeanor for having no license or producing a license to which
he is not entitled. No one characterizes local zoning regulations as “criminal”
because fines may be imposed, if, for instance, a landlord knowingly rents a
dwelling that fails to meet minimum habitability standards. All regulatory
regimes must have enforcement mechanisms, but their object is to secure
voluntary compliance. No doubt, Farmers Branch hopes that if it is finally
permitted to enforce the Ordinance, landlords and renters will generally
comply, and most illegal aliens will avoid obtaining rental licenses and make
other housing choices. Penalties are the last, and usually a rare, step in
enforcement and must not be the tail wagging the dog for preemption purposes.
      But even if the Ordinance’s enforcement provisions should be highlighted
for purposes of conflict preemption analysis, they do not impinge on federal
enforcement of immigration law, as the Higginson opinion contends. First,
because the federal harboring statute has only limited, if any, preemptive
power against a local licensing regime, the fact that landlords must submit to
the regulation or be liable for a fine involves no inherent conflict with the crime
of “harboring.”     Indeed, compliance is consistent with the intent of the
anti-harboring statute to prevent concealment and shielding of illegal aliens

                                       110
   Case: 10-10751       Document: 00512316701         Page: 111     Date Filed: 07/22/2013




                                      No. 10-10751

from federal attention. Cf. United States v. Rubio-Gonzalez, 674 F.2d 1067,
1073 n.5 (5th Cir. 1982) (“Congress intended to broadly proscribe any knowing
or willful conduct fairly within any of these terms [(conceal, harbor, or shield)]
that tends to substantially facilitate an alien’s remaining in the United States
illegally.” (emphasis added)); United States v. Chon, 713 F.3d 812, 819 (5th Cir.
2013) (per curiam) (“Chon’s contention that he simply did not prevent illegal
aliens from renting a room at the Gateway Hotel is belied by his [active]
facilitation of their presence and his willingness to allow alien smugglers to
rent rooms on behalf of groups of illegal aliens.”).
       Second, the “arrest,” “detention,” and “prosecution” functions of local
officers who may enforce the Ordinance do not collide with federal decisions
regarding “removal” of illegal aliens. As has been explained, violators of the
Ordinance may be detained only until they post bond for their fines.24 They are
not “removed” or subjected to potential removal from the United States, or
even from Farmers Branch. This limited enforcement authority plays no role
in the process whereby the federal government detains and exercises discretion
in deciding whom to remove from the United States. Enforcing the Ordinance
is thus quite different from the Arizona S.B. 1070 provision that, if upheld by
the Supreme Court, would have authorized local law enforcement to arrest and
detain persons suspected of being deportable solely to assist and encourage the
federal removal efforts.        The Court found preemption, holding that the
enforcement of the immigration laws has been assigned by Congress to


       24
         We note again our disagreement with Judge Higginson’s suggestion that an individual
may be detained under the Ordinance for being “unlawfully present.” Even if this flawed
reading is accepted, it is not fatal to the Ordinance.

                                            111
   Case: 10-10751    Document: 00512316701       Page: 112   Date Filed: 07/22/2013




                                  No. 10-10751

comprehensive federal regulation. Arizona, 132 S. Ct. at 2502. The Ordinance,
in contrast, claims no impingement on determinations of who may remain in
or be detained for deportation from this country.
      The Higginson opinion also criticizes the Ordinance because the federal
anti-harboring crime penalizes only the individual who harbors the illegal
alien, while under his interpretation of the Ordinance, the alien may be
penalized as well. The opinion seeks support from the Supreme Court’s
rejection in Arizona of § 5(C) of S.B. 1070 that crafted a criminal sanction (up
to $2500 fine and six months imprisonment) for an alien illegally seeking
employment. The Court conducted a thorough analysis of this provision in the
context of recent federal laws that regulate, to some degree, the employment
of illegal aliens. In finding conflict preemption, the lynchpin of the Court’s
reasoning was that “Congress made a deliberate choice not to impose criminal
penalties on aliens who seek” employment. Id. at 2504. No similar argument
can be made that Congress intended the anti-harboring statute to preempt
local housing regulations or that Congress deliberately excluded aliens from
the scope of its non-existent regulations.          We cannot properly infer
Congressional intent from silence. The Higginson opinion further asserts that
the Ordinance “impermissibly allows for local officers to arrest and detain
non-citizens based on a classification [“unlawful presence”] that does not exist
in federal law.” Relying on generalities about immigration classifications and
discretionary determinations, the opinion implies that rogue local officials will
inflict “criminal” sanctions on aliens who might in fact be authorized to be in
the United States. Like the Reavley and Dennis opinions, however, this fear
simply overlooks the facts. The building inspector has no authority to decide

                                       112
    Case: 10-10751       Document: 00512316701           Page: 113     Date Filed: 07/22/2013




                                        No. 10-10751

immigration status independently. He must defer to the binding result of
inquiries to federal officials, made on two occasions, at least sixty days apart,
that a particular tenant licensee is not lawfully present in the United States.
The building inspector’s inquiries are no different from those made by hundreds
of local governments daily to the federal government to ascertain immigrants’
status and qualifications for benefits ranging from housing assistance to
student loans to medical care and disability income.                      It is the federal
government’s duty to get the answers right, not the building inspector’s
uninformed prerogative to guess. Further, the term “unlawful presence” must
have some meaning to the federal government, as that term, or closely related
terminology, frequently appears in federal statutes and regulations. See supra
note 13.25 The Eighth Circuit pithily rejected this contention: “It seems obvious
that, if the federal government will be unable to definitively report that an
alien is ‘unlawfully present,’ then the rental provisions are simply ineffectual.
Plaintiffs and the United States do not explain why a local law is conflict-
preempted when the federal government has complete power to avoid the
conflict.” Keller, 2013 WL 3242111, at *8.
       Finally, the Higginson opinion declares that the Ordinance allows state

       25
          There is also rich irony in the Higginson opinion’s assertion that “unlawful presence”
is too vague to allow enforcement of the Ordinance consistent with federal immigration law. If
this were true, it would be hard to see how the federal government could prosecute violations of
the federal anti-harboring felony statute. The anti-harboring crime, as earlier noted, applies if
a defendant knowingly, or with reckless disregard, harbors or conceals an alien who is “in the
United States in violation of law.” If a building inspector cannot rely on two inquiries of the
federal government for a determination of “unlawful presence,” how could the federal
government prove beyond a reasonable doubt that a harborer knew or recklessly disregarded
aliens’ status as immigration law violators? Just as no one seriously asserts the vagueness of
the anti-harboring felony, so should the assertions of vagueness in the Ordinance’s “unlawful
presence” determination fail.

                                              113
   Case: 10-10751    Document: 00512316701       Page: 114   Date Filed: 07/22/2013




                                  No. 10-10751

officers to “hold[] aliens in custody for possible unlawful presence without
federal direction and supervision.”     Higginson Op. at 7 (citing Arizona,
132 S. Ct. at 2509). If this were true, the Ordinance would fail under the
reasoning of Arizona in regard to § 5(C) of S.B. 1070. But it is untrue, and
significantly so.   The illegal alien who might be held in “custody” if he
attempted to rent in Farmers Branch without a license or who falsified the
information used to get a license could be held in custody for one violation, and
one alone: violating the Ordinance. He could only be held long enough to have
a citation issued and to secure a bond for the potential fine. This is comparable
to the alien’s being held, until he procures a bond for the fine, because he does
not furnish a proper driver’s license. If local detention is improper in these
circumstances without “federal direction and supervision,” then illegal aliens
would receive functional immunity from valid regulatory ordinances that
citizens do not possess.
      For all these reasons, even if the Ordinance’s criminal provisions are
interpreted according to the Higginson opinion, they are not an obstacle to the
enforcement of the anti-harboring crime or federal immigration removal
decisions.
      C. Severability of the “Criminal” Provisions
      The Higginson opinion asserts that the Ordinance “lacks functional
coherence without its criminal offense and penalty provisions . . .,” and
accordingly, the opinion disregards the Ordinance’s strong severability clause.
The primary rationale in the Higginson opinion’s discussion is the incorrect
assumption that the Ordinance’s provisions are so “interdependent” as not to
be severable under Texas law. Rose v. Doctors Hosp., 801 S.W.2d 841, 844 (Tex.

                                      114
    Case: 10-10751        Document: 00512316701          Page: 115      Date Filed: 07/22/2013




                                         No. 10-10751

1990). As we have noted, the non-severability determination is a sine qua non
of the Higginson opinion. Unless the “criminal” provisions are non-severable,
the Ordinance cannot be overturned in full. The opinion’s non-severability
analysis fails, however, because it depends on the misreading and
mischaracterization of the Ordinance at the heart of the Higginson opinion.26
       Severability raises a question of Texas law. The Texas Supreme Court
has explained the test for severability as follows:
       When, therefore, a part of a statute is unconstitutional, that fact
       does not authorize the courts to declare the remainder void also,
       unless all the provisions are connected in subject-matter,
       dependent on each other, operating together for the same purpose,
       or otherwise so connected in meaning that it cannot be presumed
       the legislature would have passed the one without the other. The
       constitutional and unconstitutional provisions may even be
       contained in the same section, and yet be perfectly distinct and
       separable, so that the first may stand though the last fall. The
       point is not whether they are contained in the same section, for the
       distribution into sections is purely artificial; but whether they are

       26
           Judge Dennis asserts that we should not consider the Ordinance’s severability clause
because the City failed to raise it throughout these proceedings. As a factual matter, Judge
Dennis is incorrect. The City’s en banc brief observed that the Ordinance contains a severability
clause and described its impact on our review. See Appellant’s En Banc Br. at 13. Waiver is also
inappropriate here because the impact of the severance clause is a pure question of law. As such,
it falls within the “well-settled discretionary exception to the waiver rule [that] exists where a
disputed issue concerns ‘a pure question of law.’” New Orleans Depot Servs., Inc. v. Dir., Office
of Worker’s Comp. Programs, ___ F.3d ___, 2013 WL 1798608, at *2 (5th Cir. Apr. 19, 2013) (en
banc) (quoting Texas v. United States, 730 F.2d 339, 358 n.35 (5th Cir. 1984)).
         More importantly, applying our waiver doctrine where the text of the Ordinance itself
includes the severance language at issue is deeply problematic. We must give effect to every
word of a statute, regardless of whether a litigant draws our attention to the applicability of a
particular statutory provision. See, e.g., Lowe v. SEC, 472 U.S. 181, 207 n.53, 105 S. Ct. 2557,
2572 n.53 (1985) (“[W]e must give effect to every word that [the legislature] used in the
statute.”); United States v. Menasche, 348 U.S. 528, 538–39, 75 S. Ct. 513, 520 (1955) (“It is our
duty to give effect, if possible, to every clause and word of a statute.” (internal quotation
omitted)).

                                               115
   Case: 10-10751     Document: 00512316701       Page: 116   Date Filed: 07/22/2013




                                   No. 10-10751

      essentially and inseparably connected in substance. If, when the
      unconstitutional portion is stricken out, that which remains is
      complete in itself, and capable of being executed in accordance with
      the apparent legislative intent, wholly independent of that which
      was rejected, it must stand.
Id. (quoting W. Union Tel. Co. v. State, 62 Tex. 630, 634 (1884)).
      Texas law is consistent that “[i]n the construction of statutes, if it can be
lawfully done, it is the duty of the court to construe a statute so as to render it
valid.” Id. (quoting Sharber v. Florence, 115 S.W.2d 604, 606 (Tex. 1938)).
When confronted with a statute that is unconstitutional in part, Texas courts
routinely delete the portion of the statute that renders it unconstitutional,
leaving the remaining aspects of the statute, so long as the remaining statute
is “capable of being executed in accordance with the apparent legislative intent,
wholly independent of that which was rejected.” Id.; see, e.g., Comm’n for
Lawyer Discipline v. Benton, 980 S.W.2d 425, 441 (Tex. 1998) (“The
unconstitutionality of one part of a statute does not require us to invalidate the
entire statute unless the unconstitutional provision is not separable from the
remainder.”); Quick v. City of Austin, 7 S.W.3d 109, 117 (Tex. 1998) (“If a
reviewing court were to determine that one portion of a water control
ordinance was invalid, the court would therefore be required to ‘modify’ the
ordinance to delete the invalid portion if the remainder of the ordinance was
complete in itself and capable of being executed in accordance with the
apparent legislative intent.”).
      The Ordinance states:
      The terms and provisions of this ordinance are severable and are
      governed by Section 1-12 of the Code of Ordinances, City of
      Farmers Branch, Texas, as amended. If the application of this

                                       116
   Case: 10-10751     Document: 00512316701       Page: 117   Date Filed: 07/22/2013




                                   No. 10-10751

      ordinance to any person, entity, or circumstance is invalid, the
      invalidity does not affect other applications of the ordinance that
      can be given effect without the invalid application, since the same
      would have been enacted by the City Council without regard to any
      such invalid application.

ORDINANCE 2952, § 6.
      The severability clause here states that if an application of the Ordinance
“to any person, entity, or circumstance” is invalid, the invalidity does not affect
any other application “that can be given effect without the invalid application.”
Not only that, but by incorporating a reference to the City’s general ordinance
governing severability, Section 1-12, the Ordinance manifests a clear intent
that even general City regulations should not be allowed to undermine its
effectiveness.    The severability clause emphasizes the City Council’s
determined attempt to maintain whatever part of the Ordinance is valid.
      Contrary to the Higginson opinion, the Ordinance’s primary purpose is
to effectuate licensing of apartment and single family rentals under the
supervision of the building inspector. The requirements pertinent to obtaining
and maintaining residential occupancy licenses are carefully spelled out. The
“Offenses” that constitute violations of the Ordinance are, first and foremost,
grounds for civil enforcement by the building inspector, who can suspend a
landlord’s rental license and prevent rent collection during the suspension
period based on the violations. Id. §§ 1(D)(5)-(8), 3(D)(5)-(8). The building
inspector may also revoke a residential occupancy license, forcing the renter’s
removal from the premises.       Id. §§ 1(D)(4), 3(D)(4). These are effective,
stand-alone enforcement measures. Although the City might find criminal
enforcement measures desirable, they are not necessary to assure substantial

                                       117
    Case: 10-10751        Document: 00512316701          Page: 118      Date Filed: 07/22/2013




                                         No. 10-10751

local compliance. Licenses could still be revoked, under a regulatory regime,
without bringing criminal prosecutions to bear.27 Put in terms of Texas
severability law, the invalidity of any Class C misdemeanor measure does not
prevent the building inspector from carrying out his duties, providing licenses,
making “unlawful status”inquiries to the federal government, and shutting
down the leasing of single-family dwellings or apartments to non-compliant
renters.
       No other functional analysis of the Ordinance makes sense. By analogy,
if driving without a license were judicially disapproved as a Class C
misdemeanor offense, Texas could still require drivers to qualify for and carry
licenses, on penalty of civil suspension for violations. As a further analogy, a
court could judicially excise criminal environmental violation penalties, but
withholding licenses to store or dispose of regulated substances would remain
an effective sanction. Regarding the Farmers Branch licensing scheme as
unworkable without its criminal enforcement provisions, in sum, views the
Ordinance through the wrong end of the telescope. Texas’s strong policy
favoring severability compels severability, if this court finds the “criminal”
enforcement provisions constitutionally infirm.


       27
         That the Ordinance is a complete regulatory scheme absent its criminal provisions can
be seen through the language of the statute. The inspector’s suspension action is not premised
on a formal “criminal” charge, prosecution, or conviction—even though, as Judge Higginson
points out, the suspension is “premised on the landlord having committed an offense.” Higginson
Op. at 24. For example, it may be an “offense” for a child to commit a truancy violation, but the
child need not be “prosecuted” before school authorities can impose other, lesser penalties on the
misconduct. As far as the Higginson opinion is concerned, if all you have is the hammer of
criminal law, then every problem is a (criminal) nail. Like most regulatory programs, however,
the Ordinance offers both civil and criminal enforcement procedures, and they are not
interdependent.

                                               118
   Case: 10-10751    Document: 00512316701       Page: 119   Date Filed: 07/22/2013




                                  No. 10-10751

      D. Judicial-Review Provision
      We agree with Judge Higginson in one respect: federal law preempts the
aspect of the judicial review section that “allows state courts to assess the
legality of a non-citizen’s presence absent a ‘preclusive’ federal determination.”
Higginson Op. at 20. The judicial review portion of the Ordinance, as enacted,
allows a state court to review whether the occupant is lawfully present, while
giving the federal determination “a rebuttable presumption as to the
individual’s immigration status” and making conclusive only those federal
determinations that “would be given preclusive effect on the question.”
§§ 1(E)(4) & (5), 3(E)(4) & (5). Authorizing state courts to revisit federal
determinations of immigration status opens the door for conflicting
state-federal rulings on an immigrant’s lawful status. This creates an obstacle
to Congress’s setting out “the sole and exclusive procedure” for determining
whether an alien may be admitted or removed from the United States. 8
U.S.C. § 1229a(a)(3). Therefore, the specific provisions of the judicial review
section that authorize state courts to revisit federal determinations of
immigration status are conflict preempted by federal law.
      We disagree, however, with Judge Higginson’s conclusion that the
preempted aspects of the judicial review section are not severable.
      Based on the Texas authorities cited in the preceding Section, we must
determine whether the Ordinance—without the portion of the judicial review
section that allows state courts to revisit federal determinations of
immigration status—is “complete in itself, and capable of being executed in
accordance with the apparent legislative intent.” Rose, 801 S.W.2d at 844.
Here, because the Ordinance contains a severability clause, the legislative

                                       119
   Case: 10-10751    Document: 00512316701       Page: 120   Date Filed: 07/22/2013




                                  No. 10-10751

intent to sever the unconstitutional portion of the Ordinance is clear. The only
question is whether the remaining Ordinance is “complete in itself.”
      To resolve this question, we must consider how the Ordinance will
operate without the preempted portions of the judicial review section. After
deleting the conflict-preempted portions, the judicial review section of the
Ordinance, in relevant part, provides:
      (4) In a suit for judicial review in which the question of whether the
      occupant is lawfully present in the United States is to be decided,
      that question shall be determined under federal law. In answering
      the question, the court shall be bound by any conclusive
      determination of immigration status by the federal government.
      A determination is conclusive if, under federal law, it would be
      given preclusive effect on the question.
      (5) The court shall take judicial notice of any verification of the
      citizenship or immigration status of the occupant previously
      provided by the federal government. The court may, at the request
      of any party shall, request the federal government to provide, in
      automated, documentary, or testimonial form, a new verification
      of the citizenship or immigration status of the occupant pursuant
      to Title 8, United States Code, Section 1373(c). The most recent
      determination of the immigration status of an individual by the
      federal government shall create a rebuttable presumption as to the
      individual’s immigration status.
ORDINANCE 2952, §§ 1(E), § 3(E) (alterations added). The remaining part of the
Ordinance’s judicial review section provides that a state court is bound by the
determination of immigration status by the federal government. Pursuant to
the terms of the Ordinance, judicial review of “the question of whether the
occupant is lawfully present in the United States” occurs only if a landlord or
occupant has received a deficiency or revocation notice. Id. Such notices are
issued only after the “federal government reports the status of the occupant as

                                       120
    Case: 10-10751        Document: 00512316701          Page: 121      Date Filed: 07/22/2013




                                         No. 10-10751

an alien not lawfully present in the United States.”                      Id. §§ 1(D), 3(D).
Accordingly, any time judicial-review proceedings are initiated, the existing
federal determination will bind the state court and it will be unable to make an
independent determination of an individual’s immigration status.28 Without
the conflict-preempted language, the Ordinance confines the state judicial
inquiry to the federal determination, so there is no conflict between state and
federal law as to whether an occupant is “lawfully present.” See Whiting, 131
S. Ct. at 1981. Again—and contra Judge Higginson’s contentions—if there is
no conclusive determination from the federal government on the question, no
license will be revoked.
       Because the preempted portions of the judicial review section can be
removed from the Ordinance without impairing any other aspect of the
Ordinance, including the ability to seek judicial review of a deficiency or
removal notice, the Ordinance remains “complete in itself, capable of execution
in accord with the legislature’s intent.” Rose, 801 S.W.2d at 844. Therefore,
the preempted portions of the judicial review section can be severed, leaving
a valid law.
       V. Conclusion
       This case presents a narrow legal issue: whether federal law preempts


       28
         The only additional evidence that would be allowed under the terms of the Ordinance
is a new verification of citizenship or immigration status from the federal government. See
ORDINANCE 2952, §§ 1(E)(5), 3(E)(5). The state court may request the new verification on its own
motion, and the state court is required to request a new verification at the request of any party.
Id. This ability to seek a new verification of the occupant’s citizenship or immigration
status—which enables the tenant to confirm the existing federal determination—does not place
the Ordinance in conflict with federal law. See Whiting, 131 S. Ct. at 1981 n.7 (“Giving an
employer the chance to show that it did not break the state law certainly does not place the
Arizona regime in conflict with federal law.”).

                                               121
   Case: 10-10751    Document: 00512316701       Page: 122   Date Filed: 07/22/2013




                                  No. 10-10751

the Ordinance. The answer under well-established law is straight-forward: it
does not. The three opposing opinions reach a different conclusion based on (1)
a failure to afford the Ordinance (as a local housing regulation within the police
power) the presumptive constitutionality that it deserves; (2) broad and
unsupported constructions of Supreme Court precedent, (3) misconceptions
about how the Ordinance operates, and (4) contrived conflicts between the
Ordinance and federal law. Furthermore, even if one accepts the Higginson
opinion’s conflict-preemption analysis, that opinion falters in its final step
because the judicial review and criminal enforcement provisions are severable
under Texas law. For these reasons, we respectfully dissent.




                                       122